Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 11 April 2002
The next item is the order of business
Mr President, with regard to my report which has just been mentioned, I would ask, since it has been adopted unanimously, both by the Committee on Economic and Monetary Affairs and by the Committee on Legal Affairs and the Internal Market and since it deals purely with a change of legal base which Parliament - in the form of a unanimouse decision by the two committees - has not agreed to, I would ask that it be voted on tomorrow without the need for a debate this evening, a debate in which I will probably be the only speaker.
I would therefore ask that it be removed from the agenda and that we proceed directly to the vote tomorrow in order to save time, both for the President and for all the other Members.
The next item is the Council and Commission statements on the meeting of Euro-Mediterranean Foreign Ministers in Valencia of 22/23 April 2002 and the situation in the Middle East.
Thank you very much, Mr President. It is a great pleasure for me to appear in this House to inform you of two issues which are related for obvious reasons.
On the one hand, the Fifth Euro-Mediterranean Ministerial Conference which took place in Valencia yesterday and the day before yesterday, and on the other, the current situation in the Middle East, the latest events and the efforts being made to put the peace process back on track.
If you will allow me, I will begin by describing the contribution I believe this ministerial meeting has made and then end with some comments on the situation in the Middle East.
I would firstly like to say that we all had doubts about whether or not this Euro-Mediterranean ministerial meeting would be able to take place, for obvious reasons: the situation in the Middle East presented enormous uncertainties and serious risks and, at certain moments, many people doubted whether this meeting could even take place. I therefore believe that the fact that we have been able to hold it is a success in itself.
As well as holding the meeting, the fact that we have been able to achieve conclusions which enjoyed the consensus of all the parties present was also a success. You know that the delegations from Syria and Lebanon finally decided not to attend in order not to come into contact with the Israeli delegation, but the other countries of the Mediterranean did attend and the twenty-five of us reached a consensus on approving an action plan, a programme in such sensitive areas as justice and internal affairs as well as a programme to guide dialogue between cultures and civilisations. I believe that this - which has been the subject of much work both prior to and during the conference - is also a notable success in itself.
I would also like to stress that practically all the Member States of the Barcelona Process attended at ministerial level and there was therefore an extremely high level of attendance and decision-making capacity, for which I am grateful to the countries of the South and the East of the Mediterranean as well as all my colleagues in the European Union.
As I have said, there has been solid previous work. If this had not been the case, given the enormous difficulties and tensions in the Middle East, we would not have been able to hold this conference and nor would it have borne fruit. I am referring to documents such as the establishment of priorities by the Presidency, the Commission's communication, the action lines, the guidelines of the recent General Affairs Council and all the documents and contributions of the countries of the South and the East of the Mediterranean.
I would, however, also like, in particular, to refer to the report by the European Parliament, which furthermore was produced by a Spanish Member, Mr Esteve. It is a wonderful report which I value very highly. We have accepted many of its proposals; we are going to try our best to incorporate more of them, since we believe they are all worthy of consideration. I would therefore like to say that everything we have achieved and approved in Valencia - I insist, by consensus - is not only the result of this desire for agreement, but also of everybody's contributions. It is the first time - I will talk about this later - that, following the Barcelona Declaration of 1995, documents of this nature have been approved by everybody, and not only as mere Presidency declarations of conclusions following a series of debates.
In this context, I would also like to stress - and I will return to this later - that we have approved the creation of a Euro-Mediterranean Parliamentary Assembly. I believe that this is a great step forward: it is an idea of the European Parliament which we have accepted and which we believe to be enormously important.
In any event, in the international situation resulting from 11 September and for a European Union on the point of the greatest enlargement in its history, which will practically double its current number of Members, I believe there is no doubt that the Mediterranean is becoming our strategic border, a region where we have to build an area of shared peace, stability, development and prosperity, an area in which the dialogue and cooperation between cultures and civilisations which the Barcelona Declaration calls for is possible.
Like all processes, the Barcelona Process is being built step by step. If we look back, we have travelled a long way since Barcelona, and proof of this lies in the fact that we have signed eleven of the twelve association agreements we intended to reach with the countries of the South. In Valencia we signed the agreement with Algeria. The agreement with Lebanon has been reached and it only remains for it to be signed. All the rest have been signed and many are in force.
Despite all of this, however, this progress, though important, is not sufficient. The Barcelona Process, the very approach and existence of which is of irreplaceable value, requires new political impetus, a kind of navigation chart which is able to take the Barcelona objectives from paper to reality. The Valencia action plan, the joint justice and internal affairs programme and the programme on dialogue between cultures and civilisations respond to this challenge, to this ambition to give the Barcelona Process new political impetus, which we all thought was languishing. I must insist that we have approved all of this by consensus at the Fifth Euro-Mediterranean Ministerial Conference.
This means not only maintaining the process's potential for transformation, but also providing innovations both in terms of form and basis. I have already spoken of the form: it is the first political document adopted jointly by the partners in the process at a ministerial conference. This endows the action plan and the other documents I have mentioned with the status of Euro-Mediterranean contracts, of shared projects and commitments. I would like to reiterate this message: the Barcelona Process, the Euro-Mediterranean dialogue is not something that is addressed by the Fifteen to the Twelve, but rather it belongs to the Twenty-seven, and we want it to increasingly become something experienced and accepted by the Twenty-seven. The basis of the documents has also had the potential for transformation, because they conform to a series of principles which we believe must inspire the transformation of the process and propose a series of important initiatives which, as a whole, have the potential to produce a qualitative improvement in the construction of the Euro-Mediterranean partnership.
What are these principles? I just referred to one of them: the principle of co-ownership. Also the principle of visibility: that the process is perceived as such by the governments but also by the respective civil societies. The principle of capillarity: that it be communicated to all the players present. And also other principles, such as that of structuring, that of credibility, that of efficiency or that of the realisation of the process. The realisation of the process requires initiatives. Obviously, to explain it completely would require a reading of the action plan, which is very exhaustive, but, while each and every one of these initiatives is very important, I would like to summarise by highlighting those which seem to me at the moment to be of the greatest political significance in the three chapters of the process: in the political and institutional chapter, in the economic and financial chapter and in the social, cultural and human chapter.
In the political and institutional chapter, I would like to highlight the greater democratisation of the process, by means of the proposal to create a Euro-Mediterranean Parliamentary Assembly, which we must try to implement as soon as possible. Also by means of the implementation of new mechanisms for political dialogue and cooperation between the Twenty-seven, including issues such as security and defence policy, which I believe is very important, or terrorism - which I will refer to in a moment - or the promotion of human rights. Measures are also adopted for the creation of trust and partnership.
As I have said, terrorism is included for the first time on the Barcelona agenda, which I feel is absolutely essential at the moment for obvious reasons. And it is also envisaged that the plan will for the first time be subject - being a specific action plan approved by everybody - to monitoring and an assessment of compliance at the next Sixth Ministerial Conference in Barcelona, which I believe will make it more credible.
Turning to the economic and financial chapter, the Valencia action plan confirms the objective of creating a Euro-Mediterranean free trade area by 2010. To this end, we must conclude every one of the association agreements that I have already mentioned and also complete the South-South integration. It is extremely important that progress be made towards free trade areas in the South and we have therefore welcomed and given all our support - not only political but also technical, thanks to the Commission - to the Agadir Process initiated by Morocco, Tunisia, Egypt and Jordan. We all know that, in order for the Euro-Mediterranean process to be a success, it is necessary to guarantee the economic and, therefore, social and political development of the countries of the South. This requires, amongst other things, but very importantly all the same, the appropriate channelling of investment flows, and therefore the plan takes up one of the main priorities of the Presidency, that is, to promote the creation of a new financial instrument, which begins to function as a strengthened facility within the European Investment Bank, in order to support infrastructure works and in order to fundamentally support the private sector. Then we have laid down that, within one year, if possible, the decision will be taken to convert this improved facility into a Bank, a subsidiary of the European Investment Bank, with capital potentially open to other countries or even institutions and which, in any event, will allow greater financial resources to be directed towards the region.
The plan also takes up the conclusions and decisions adopted at the Euro-Mediterranean trade and industry ministerial meetings in Toledo and Malaga respectively. In the commercial field it includes a series of measures to facilitate investments and implement the liberalisation of services. In the industrial field it includes provisions to promote legislative harmonisation in order to facilitate the integration of our partners, promote innovation and access to new technologies and increase the role of the private sector in the construction of the Euro-Mediterranean association.
I would also like to make a particular reference in this chapter to the measures intended to stimulate investment in infrastructures and the interconnection of the transport, telecommunications and energy networks of our Mediterranean partners with the trans-European networks, and, in this regard, I would like to thank the Commission once again for the enormous and very positive work it has done. In this field I would also like to stress the European Union's will to facilitate the incorporation of the Mediterranean partners into the Galileo satellite navigation network.
Finally, with regard to the social, cultural and human chapter, the Presidency has tried to respond to the challenges posed by such important issues as immigration, dialogue between cultures and civilisations or the participation by the different players from civil society in Euro-Mediterranean construction, incorporating a series of measures into the action plan of which I would like to highlight the following: firstly, the adoption of a framework document, which I mentioned earlier, on justice and internal affairs, which deals, for example, with such important issues as the fight against drugs, the fight against organised crime, the fight against terrorism, treatment of migratory flows and the movement of persons, etc. This has also led us to adopt the decision in Valencia to convene a Euro-Mediterranean Ministerial Conference on migration.
The decision has also been taken to create a foundation for dialogue between cultures and civilisations and to promote cultural, intellectual and social exchanges. It is a project shared by everybody and it must therefore be a response to the challenges in this field, a concrete response, also the adoption of an action plan, which can be channelled by means of the foundation or by some other method, so that the dialogue between cultures and civilisations focuses on three areas which we believe to be fundamental: youth, education and the media.
We have also decided to extend the Tempus programme to the Mediterranean partners, which would allow for the development of cooperation between universities on the two sides of the Mediterranean and, very importantly, the incorporation into the university world of the two sides of the Mediterranean as players in the creation of the Euro-Mediterranean partnership. There is also a call to develop decentralised cooperation between Mediterranean cities and regions and the adoption of conclusions which stem from those of the civil forum which took place in Valencia prior to the Ministerial Summit.
In summary, we are facing a new stage; if you like, a new phase in the Barcelona Process. We are facing a relaunch of the Barcelona Process despite the difficulties resulting from the Middle East conflict, which I believe demonstrates something essential: the Barcelona Process's enormous capacity for resistance. The Barcelona Process has demonstrated that it is able to resist the Middle East conflict, and this brings me to a new conclusion: Barcelona was a wonderful idea in 1995, the Euro-Mediterranean dialogue was and still is a wonderful idea and, if we had not adopted it at that time, we would have had to adopt it now.
Naturally, Mr President, over these two days, with the presence of Arab countries, amongst them all those directly involved in the Middle East conflict, and Israel and the European Union, it was absolutely essential that we dedicated a good proportion of the sittings to the debate on the situation in the Middle East. Valencia has helped us to evaluate and debate this situation, and it has taken place - despite the enormous current tensions and emotions - within the framework of a debate which at times was genuinely constructive, which has demonstrated the parties' desire for peace and I believe it can be of use to the whole process.
We are all aware of the situation on the ground. We are witnessing an unprecedented level of violence, with a horrendous number of victims. Despite the calm of recent hours and days, the events of recent weeks have been truly horrific. There have been terrible terrorist attacks, which we would like to condemn once again, without reservation or hesitation. There has been - and there still is - the Israeli occupation of cities controlled by the Palestinian Authority, and in this regard I would like to repeat our demand for an immediate withdrawal of Israeli troops. We all know that there can be no military solution to the conflict and that the only route is negotiation within the framework of a political perspective and that therefore a ceasefire is also urgently required.
Given the events of recent days, I believe that we are all very aware that there is a serious risk of the destruction and dismantling of the Palestinian National Authority, of its short- and medium-term capacity to be the seed for a future Palestinian State, and I would therefore call once again for an immediate end to the confinement of President Arafat. I would also like to say on behalf of the international community that we welcome the condemnation by the Palestinian leadership and by President Arafat himself of the terrorist acts. I would also like to express my serious concern about the humanitarian crisis. It is absolutely essential that medical and assistance organisations can carry out their tasks. A very important meeting is taking place today in Oslo which must specify what we must do to deal with the most urgent and immediate needs from a humanitarian point of view, and also what we can do for the reconstruction - not just physical, but also institutional - of the territories and of the Palestinian Authority.
Over the coming days, when it appears that the withdrawal has begun - with all the issues this involves - we will clearly see the consequences of the military attacks. Jenin is undoubtedly a dramatic example. It is essential to know what has happened and its true extent, that the United Nations has the necessary support - of course I believe they can count on the full support of the European Union - to carry out an impartial international investigation.
I would also like to mention that, given the events, there is a very serious risk of regional destabilisation. There is serious concern about the violence on the southern border of Lebanon. We have made direct representations - the Presidency-in-Office of the Council, the troika - to the Lebanese authorities and the other countries so that they may make every possible effort to prevent attacks on Israel from their territory. I must point out that they share that concern and I am aware that they are taking measures.
I would also like to mention another very important point: it is very regrettable that the consular representations of our countries cannot carry out their duties owing to the constant obstacles presented by the Israeli army in the occupied territories. Certain new possibilities are beginning to emerge, certain controls are being relaxed, but the situation is still unsustainable and completely unacceptable. Our consular representatives must have complete freedom to access the territories, to attend to their respective nationals and to observe the humanitarian situation in those territories.
We have made representations both in Tel Aviv, as the troika, and, as Presidency, to the Israeli Ambassador in Spain. Furthermore, the consuls in Jerusalem have held many contacts with the Israeli army authorities and, for the moment, some progress is being made, although I believe that it is clearly insufficient. We must send a very strong and clear message in this regard.
I would now like to refer very briefly to the efforts we have made over recent weeks. The European Union is always firmly committed to helping to resolve the problem in the region. At the Barcelona European Council we insisted on dealing with both the security and the political and economic aspects, as inseparable and interdependent elements of the same process. We cannot attach more importance to some than to others. They must run in parallel. And the foundations for a solution to the conflict were repeated in Barcelona: the resolutions of the Security Council, essentially Resolutions Nos 242, 338 and 1397; the principles of the Madrid Conference, and in particular the principle of land for peace; the principles of the Oslo Agreements and all subsequent agreements, which would allow the two States, Israel and Palestine, to live in peace and security.
We have therefore firmly supported the peace initiatives such as the Saudi plan, which was supported by the Summit of the Arab League in Beirut and which presented the possibility of normalising relations between Israel and its Arab neighbours in exchange for an Israeli withdrawal to the 1967 borders and a fair solution to the problem of refugees on the basis of the relevant United Nations resolutions. I believe that that support was demonstrated by the presence of the Spanish Prime Minister, in his capacity as President-in-Office of the Council, and the High Representative at the inauguration of the Beirut Summit.
We also held an extraordinary General Affairs Council as a result of the seriousness of the crisis. We wanted to send a clear message of concern, but also of involvement by the European Union given the events. We decided to send the Presidency and the High Representative to the region to talk to the parties at the highest level in order to demand an immediate ceasefire, the application of United Nations Resolutions Nos 1397 and 1402 and a return to negotiations on a political agreement. I believe that we had to do so and we did, highlighting through action the essential need for an involvement on the ground by the international community. As is well known, that mission met with many difficulties, and it was impossible for us to visit President Arafat given the opposition of the Israeli Prime Minister, Mr Sharon. I must say that that attitude has changed. At this moment - and this is why Mr Solana is not here today - both Mr Solana and Mr Moratinos are visiting the region - and I did not go precisely so that I could be here - and they intend to visit President Arafat and if possible the other leaders in the region.
With regard to this will on the part of the international community to be involved, I would like to mention another event to which I attach great importance: the meeting in Madrid of the so-called Quartet, that is, the United States, the Russian Federation, the United Nations and the European Union at the highest diplomatic level: Secretary of State Powell, the Foreign Minister, Mr Ivanov, the Secretary-General of the United Nations, Mr Annan, and Mr Solana and myself, on behalf of the European Union. I believe this reflects something that we in the European Union have always advocated: the international community's involvement must be based on the greatest possible degree of unity in its actions and positions, because we are all aware that there can be no solution without the United States, but that neither can there be a solution with the United States alone. And to maintain the unity of the whole international community on the basis of common positions seems to me extremely important. As you know, we issued a public declaration establishing a common position on the conflict and supporting Secretary of State Powell's mission to the region. It also stated the desire for the Quartet to continue to monitor the situation in the Middle East by means of regular consultations at the highest level and for the special envoys to continue with their efforts on the ground. They are doing so and they are doing it very well. In this regard I would like to mention the representative of the Russian Federation, Mr Vdovin, the representative of the European Union, Mr Moratinos, the current representative of the United States, Mr Zinni, and - I would like to say this very clearly here today - the special representative of the United Nations, Mr Larsen, who are doing fantastic work. With regard to the continuation of meetings of the Quartet at the highest level, I believe we will be able to convene one in the coming days to review the situation once again and to continue with the progress on political initiatives.
In that Madrid Declaration we expressly asked for immediate compliance with Resolution No 1402, as demanded by Resolution 1403, and therefore an immediate ceasefire, an immediate withdrawal from Palestinian cities, including Bethlehem and Ramallah and in particular the general headquarters of President Arafat. In this Declaration, Israel was urged to cease the military operations, to comply with international humanitarian principles, to allow full and unhindered access for humanitarian organisations and services, to refrain from the excessive use of force and to make every possible effort to guarantee the protection of civilians.
This declaration also urges President Arafat, however, as the recognised and elected leader of the Palestinians, to immediately make the greatest possible effort to stop the terrorist attacks against innocent Israelis, to use all the weight of his political authority to convince the Palestinian people that attacks against Israelis must end completely and immediately, to authorise his representatives to renew, immediately, the security coordination with Israel and he is also urged to act decisively and to take every measure he can to dismantle the terrorist infrastructure, including its funding, and to stop the incitement to violence or the justification of certain types of attack. This declaration does not say this, but I want to say it: the suicide bombers are terrorists, they are not martyrs, and this must be repeated constantly. Returning to the declaration, terrorism is immoral and illegal, it has seriously damaged the legitimate aspirations of the Palestinians and it must be condemned, as Security Council Resolution 1373 clearly states.
Finally, we express our joint will to help the parties to apply their agreements, such as the Tenet Security Plan and the Mitchell recommendations, including the mediation of an impartial mechanism, as agreed by the parties.
Within the Union, various scenarios have been discussed in view of the current situation. We have lent all our political weight to diplomatic efforts, which range from Presidency declarations and contacts with all the parties involved, to supporting General Zinni's mission a few weeks ago and of course supporting the mission to the region by the American Secretary of State, Mr Powell, and also our visits on the ground, such as the one that is taking place today.
The possibility has also been raised of implementing measures to put pressure on Israel, such as suspending the Association Agreement, and I am perfectly aware of the position expressed by this Parliament. Last week, at the last General Affairs Council, it was considered appropriate to await the results of the mission by Secretary of State Powell, which I will mention in a moment, and at the moment what I can say is that all options remain open.
The tour by Secretary of State Powell has yielded more positive and useful results than would appear at first sight, and I believe this will become evident over the coming days. A new perspective has been opened up by establishing a timetable for withdrawal, but it is clear that there are unacceptable exceptions. One is the Church of the Nativity in Bethlehem and another is the general headquarters of President Arafat. On the first issue, a solution is still being sought. There is close contact between all the parties involved and, in particular, with the Vatican, which I hope will bear fruit. And on the second issue, we are continuing with all our efforts, and the visit by Mr Solana and Mr Moratinos today to a large extent has the objective of finding a solution which will lead to an end to the siege, which would allow for a ceasefire. We are all also awaiting the coming visit of the Director of the CIA, Mr Tenet, accompanied by General Zinni, which may also be extremely useful on the ground.
If we manage to resolve these problems - and we are applying all our efforts to this - and achieve the withdrawal of troops, an effective ceasefire and, therefore, an end to terrorist activities, we can begin to create the conditions for progressing towards a peace conference. A peace conference cannot start from nothing. It must be a closing peace conference which takes account of everything that has been achieved until now, which does not once again reopen everything that was agreed in Madrid or in Oslo or what has been agreed over recent years. It cannot reopen the issue of international legality which is clearly defined by the Security Council Resolutions. It must be something which really leads to a definitive peace and which must therefore be as effective as possible. I believe that this effectiveness is only possible if it has the full support and participation of all the important players in the international community and, without doubt, the European Union.
I hope that a meeting of the Quartet will take place very soon, in which we can analyse all these elements and continue to contribute new ideas and new efforts so that, in the end, Palestinians, Israelis, the Arab world in general, can offer themselves and future generations the prospect of peace, co-existence, stability and prosperity which for very many years has been denied them.
(Applause)
Mr President, some may find it unrealistic to speak about the Barcelona Process when the Middle East is in flames - and that view is not entirely unfounded. Yet as Minister Piqué said, it confirms, at once the need for the Barcelona enterprise, and its resilience. The fact that we were able to hold the meeting in Valencia in the present circumstances has been a tribute not only to the vision that took shape in Barcelona in 1995, but also to the remarkable work of the Spanish Presidency.
Let us focus just for a moment on the achievements of Valencia: firstly, agreement on an excellent action plan to show the way forward for the coming months; secondly, the signing of the Association Agreement with Algeria bringing us very close to the completion of the grid of Agreements - we have now negotiated 11 out of 12. I hope Syria will be ready to return to real negotiations soon, and that the EU Member States will speed up the ratification of the Agreements that have been signed so far. Frankly it is slightly embarrassing when we express to our colleagues in the south of the Mediterranean, our enthusiasm for completing negotiation on these agreements and then it takes months or years to ratify them. I hope that we can have a little more parliamentary dynamism on behalf of the Member States.
Much remains to be done. The prosperity gap between the north and south of the Mediterranean is not diminishing. 40 million new jobs need to be created in the coming decade just to keep employment levels where they are now. Economic reforms will help achieve the growth and investment needed for this purpose, and the gradual creation of a true EuroMed internal market will create many new opportunities. This is what the economic pillar of the Barcelona Process is all about. There is also a broader point. Failure to close the gap in living standards, failure to increase growth and to alleviate poverty to the south of the Mediterranean is bound to nurture extremism there. It will also nurture extremism in Europe: the sort of extremism of which we have only recently witnessed such a grubby and shameful manifestation.
To achieve these goals, we need to deepen the South-South relationship. There was good news at Valencia from the four countries involved in the Agadir Process that an agreement between them should be signed very soon. We also need to overcome non-tariff obstacles to trade and integration. The Valencia meeting endorsed decisions taken by Trade Ministers at Toledo on extending the pan-European origin system to the Mediterranean partners, on setting up a Working Group on regional integration, and on liberalising trade in services.
We also agreed to step up our financial cooperation. Some progress has already been made but I am anxious to make a good deal more. The ratio of payments to commitments in the MEDA programme improved from 26% for the 1995-1999 period, to 37.6 % in 2000 and to 53.1% in 2001. So, we have reached about twice the figure we had in the second half of the 1990's but we have to do better still. Last December we adopted new country and regional strategy programmes for the years 2002 to 2004 which provide a more focused and stable framework for our financial cooperation. In this context I also welcome the agreement to create a reinforced EIB lending facility for the region and congratulate the Council Presidency on the great leadership they have shown in that area, which should enable us to get more help to the private sector in the countries to the south of the Mediterranean.
On the third chapter of Barcelona, we reached agreement on a programme of cooperation on justice, on the fight against drugs, on organised crime and terrorism, and on co-operation on issues relating to migration. That was a significant success because these are all difficult and sensitive issues.
Finally, in Valencia, we discussed the dialogue of cultures and civilisations. As you know the Commission has taken a number of initiatives in this area, including a proposal to create a Euro-Med Foundation. Unfortunately we met some reluctance among the Member States to make the EUR 1 million contributions we requested from each of them. I have heard huge enthusiasm from all quarters for deepening the dialogue between cultures, but apparently, for some people, EUR 1 million is too high a price to pay at the moment. There is agreement in principle on this issue, which I welcome, but the Member States must make this modest financial commitment if the Foundation is to get off the ground.
(Applause)
I should like to turn now to the situation in the Middle East, which overshadowed our meeting in Valencia. European public opinion has been profoundly shocked by the unfolding tragedy. I have utterly condemned suicide bombings and terrorist acts, and I do it here again without any qualification whatsoever. Encouraging children or young people to strap dynamite to themselves and to set out to kill others while killing themselves is deeply wicked. And failure to discourage this is quite simply inexcusable.
(Applause)
I have also been deeply disturbed, however, by the reports coming out of the West Bank of the behaviour of the Israeli Defence Forces. There are reports, which must be thoroughly investigated, that they have sometimes shown - I am picking my words extremely diplomatically - a disregard for civilian life, and they have certainly disregarded UN and International Committee of the Red Cross appeals to be allowed to carry out their humanitarian duties. Israel, as a democratic country, as a pluralist society which believes in the rule of law, should meet international standards of behaviour without equivocation and without 'ifs' or 'buts'. That is what it means to be a democratic society; that is what the rule of law means.
(Applause)
I want to make four points:
First of all, Full Withdrawal: We regret that the Powell mission did not yield immediate results in terms either of a ceasefire or of an immediate withdrawal. I recognise, however, the huge commitment that Secretary Powell put into the mission and that the mission was perhaps rather more successful than some critics have suggested. I continue to be concerned about reactions in the Arab world in the face of this stalled situation. I repeat my strong support for the UN-led fact-finding mission to Jenin. It would not be in Israel's interest to leave unanswered the allegations which have been made. We want to see the mission make effective and rapid progress and we call for active cooperation from all the parties involved.
(Applause)
Everybody who knows Mr Ahtisari and the other members of the mission, will know of their total integrity and I hope that there will not be any doubts cast on that, as doubts have been cast on the role performed by Mr Larsen who is a great international public servant.
(Applause)
Secondly, Full Access: With regard to the humanitarian situation there must be full and unhindered access to the affected areas, particularly refugee camps, to provide urgently-needed relief ...
Sorry, Commissioner, but would the colleague who is responsible for that phone please remove it, and would colleagues please switch off mobile telephones.
. I must say that I am totally opposed to capital punishment but I think the only thing which raises questions about it..
Could I advise you, Commissioner, not to lose your head on this one.
The only thing which raises questions about it are bleepers like that, even when they play 'Ode to Joy'.
I wanted to talk about full access: With regard to the humanitarian situation, there must be full and unhindered access to the affected areas, particularly refugee camps. I know some honourable Members have visited them recently, to provide urgently needed relief and humanitarian assistance, and to be able to undertake an assessment of the damage done and the repairs which are needed.
Thirdly I would like to mention full international coordination: The international community stands ready to help. For the moment the focus must be on humanitarian aid. We are nevertheless still committed to making a full and substantial economic contribution to peace-building, with the aims of improving the living conditions of the Palestinian people, consolidating the Palestinian authority, strengthening the economic basis of the future state of Palestine and promoting development and regional economic integration. But I want to make this additional point and I am choosing my words extremely carefully: ...
Could I ask the security staff to ensure that the doors are closed so that we can hear our debate.
I suspect that one of the less agreeable aspects of European civilisation is being debated outside!
(Laughter and loud applause)
When in Europe we occasionally give other people lectures about human rights and civil liberties, we should sometimes bear that in mind.
I want to repeat that I am choosing these words with considerable care. Our commitment to consolidate the Palestinian Authority and to reconstruction, will need to be integrated within a wider political process including sufficient guarantees from both parties in the conflict that our efforts will not be wasted or destroyed. You cannot rebuild the Palestinian Authority in a political vacuum.
(Applause)
Mr Peres told us yesterday that he supported a flourishing and modern Palestinian Authority. Some may think that Israel has found a strange way to express that support in recent weeks. But I hope that Mr Peres speaks for the Israeli Government, and that we will see his expressed view reflected in Israel's attitude towards the aspiration to create a Palestinian State, and Israel's actions in the Palestinian territories.
Even if it is still too early to assess the full extent of damage that has been inflicted, it is clear that there is also going to be a need for major reconstruction and rehabilitation work. The assessment of the need, which has only just begun, is urgent. It is already clear, however, that even short term needs will run into hundreds of millions of dollars. I expect that tomorrow's meeting of the international donor community in Oslo, the so-called Ad Hoc Liaison Committee, will help us to quantify the damages and begin to prepare a co-ordinated response by donors. I would just like to repeat what I have said already. To those who talk about Marshall aid for the Middle East, Marshall aid for the Palestinian territories, I say 'fine'. The important point about Marshall aid, however, was that it began when the bombing had stopped.
In my last point I would like to refer to full rehabilitation of Palestinian structures: There is also the need to fill the administrative and security vacuum in the wake of the Israeli withdrawal. The alternative is chaos and anarchy, which is not in anyone's interest.
I must repeat my grave concern about the destruction of the basic structures of the Palestinian Authority and military operations against Arafat. This weakens the powers of Palestinian Authority to enforce the rule of law, to rein in terrorists and to avert suicide bombings. It plays into the hands of, and increases support among the Palestinian population for extremist groups such as Hamas. The fight against terrorism cannot be used as a justification for the destruction of basic infrastructure of the Palestinian Authority.
(Applause)
I am also very concerned at the breakdown of general law and order. We have seen horrible events such as lynchings in the last few days. This must stop. It is only likely to stop, however, when Palestinians regain control in their areas.
Israeli military actions have not just targeted the security apparatus of the Palestinian Authority, they have systematically inflicted damage on civil infrastructure which has no security role whatsoever. What is the security objective of destroying the Ministries of Education, Finance, Agriculture, the Land Registry?
(Applause)
Why destroy the Central Statistics Bureau, or the Palestinian Legislative Council? This must be of great concern to the members of this House . Palestinians will have to rebuild large parts of their administration without which daily life cannot function in an orderly fashion.
The Commission is committed to supporting and rebuilding these structures. But our resources are already stretched to the limits. Once the needs assessment is done, we will come back to Parliament to inform you of the financial implications and to ask for your help in providing an appropriate response from the European Union. But, I repeat, you will have to ask us at that moment what the political context is in which we are seeking to rebuild what has been torn down.
I have lost count of the number of debates that I have taken part in on the Middle East over the last two and a half years. It is fair to say that in each debate the news has been grimmer then in the preceding debate. I just pray that one day I take part in a debate when things are getting better.
(Sustained applause)
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the applause just then for Commissioner Patten has made clear that we must never let a situation stop us talking to each other, even when it is highly dramatic and seems almost an expression of desperation. For if we stop talking to each other, it is only the weapons that will be left to speak. That this debate on the Mediterranean dialogue should be held here today, is important, and I would like to express from the heart my gratitude to the Spanish Presidency of the Council for the commitment they have shown.
Despite the shocking events in the Middle East, the Mediterranean dialogue has probably never been as necessary as it is today, for we face today the great danger of a real clash of civilisations breaking out. It will do that once our own heads become the places where we wall the cultures off from one another. That is why our task, in these days and in the future, must be to carry on this dialogue between cultures. That must be right at the top of our agenda.
What now shocks me is to hear, on the one hand, that it is proposed to establish a foundation for dialogue between cultures, which we welcome, but on the other that the million euro - obviously not a very substantial amount - may well not be made available. If we sign documents that then lose their value, then when we leave the conference, the conferences will have no value either! So I ask the Spanish Presidency and the Commission to ensure that the money required will also be made available, so that we can bring this dialogue about.
In these weeks and months, looking forward to the enlargement of the European Union, our gaze is directed principally towards the East, but it is important that we turn our eyes southwards, as the perils there are probably far greater than our problems in Eastern Europe. If it is the case that the distance from Algeria's capital Algiers to Paris is shorter than that from Paris to Warsaw, then this must make it clear to us in geographical terms that the Mediterranean, North Africa, and the Middle East are of great significance to Europeans like us.
We advocate a real partnership for us with the Mediterranean, with the countries of North Africa, and with the Middle East - both political and strategic, economic and financial, social and cultural. Of course it is important to combat terrorism, and that is a struggle we all support. We must not, though, reduce our dialogue with the Arab and Islamic world to simply fighting terrorism; it must, rather, be a dialogue that includes all the political, economic, financial and cultural issues. That is why we have so much more to do in those areas than we have done in the past.
(Applause)
Of course it is important that we should have a Euro-Mediterranean parliamentary assembly. That is what we have called for. We would, though, be failing in our responsibility as Europeans and as a Parliament if we believed that the creation of such an institution would mean that all our tasks had been completed. On the contrary, what matters is that we make a reality of our solemn declarations. After visiting Israel a number of times, I visited many states in the Arab world, and I have the impression that these countries will be able to live in security, freedom and democracy only if we really do manage to create jobs there. As the Commissioner said, 40 million jobs are needed around the Mediterranean. If they are not created, then the young people will carry on getting into boats, and - as is estimated - 7 000 people from Morocco alone will lose their lives in the attempt to reach Spain or Portugal across the Mediterranean. That is why development in these countries must be a success. Above all, we must help with the privatisation of their economy and help give private enterprises a chance to use that to create jobs. As education is one of the most important prerequisites for human development, and above all for the actualisation of human rights, illiteracy in the states of North Africa must be done away with.
Turning to the Middle East, the seriousness and complexity of this area of concern has meant that these issues have been the subject of in-depth discussions in our group as well, but we start by saying that the policy of an eye for an eye and a tooth for a tooth must come to an end. If things carry on like that, there will never be peace in the Middle East. That is why it is so important that the Israeli troops should withdraw now. At the same time, though, we declare it to be criminal to talk young people into strapping self-detonating devices to themselves in order to kill both themselves and others as well. That is why we must make demands equally of both sides, of the Israelis as much as of the Palestinians.
We must also not lose sight of the fact that our American friends cannot be peacemakers on their own. The Americans will of course have to make a major contribution, but, for various reasons, the Palestinians trust us Europeans more than they do our American friends. This, then, is another reason - Israel is of course one, but this is another - why we have to take on important responsibilities in the region. Israel does, thank God, also have some very credible representatives. Yesterday in the Conference of Presidents, we had talks with Avraham Burg, the Speaker of the Knesset, and I have to tell you that this conversation gave me renewed hope, because Israel also has political figures who put reconciliation first rather than conflict and military action.
We urge the parties involved - the Palestinians, the Israelis, the world community - onward to redouble their efforts so that peace may at last reign in the Middle East, so that we Europeans may also have a good future with the countries around the Mediterranean, and so that Israel and Palestine may be able to live within secure borders. That alone will serve the cause of human rights in the Middle East.
(Applause)
Mr President, at a time like this we Europeans who are working together here must remind ourselves of the fundamental elements that unite us, and we must remember that we are working for a united, democratic Europe which combats racism and xenophobia. Let us remember what President Mitterrand said in his last speech in this House: 'Le nacionalisme c'est la guerre'. This is an essential principle of our co-existence which we must state loud and clear today.
Furthermore, Mr President, I believe - and I address this to my respected friend, Shimon Peres, who said yesterday in Madrid that he was worried about the growth in anti-Semitism in Europe - that we also all have to be concerned about the demonstrations of intolerance we are seeing on our continent. All we European democrats, all we European citizens must combat this blight, this cancer which has caused so much misery throughout our history.
(Applause)
Having said this, Mr President, I would like to thank you for giving us the opportunity to speak with Mr Burg, President of the Knesset, today. We have held a frank and tough debate in our group with our Labour colleague, Mr Burg, and we hope that President Abu Alá can come here to speak to us very soon. Here we have to build bridges towards peace in the Middle East.
Turning to the report by the President-in-Office of the Council, I would like to say that, with regard to the Euromed Conference, you know that we share your objectives. You have said that it was a wonderful idea, but you failed to mention that the idea was not an orphan, but that the last Spanish Presidency started it. Perhaps you could convey a compliment to Mr Solana, who is not here, and thus treat him as you would like him to treat his successor.
In any event, what the President-in-Office of the Council has said today contains one essential idea: a network of association agreements is being created little by little, the agreement with Algeria has just been signed, and that is very positive. The problem is - and I also address this to the President-in-Office of the Council - that no notice has been taken of what Parliament said in its last resolution, because we are everybody's friend and we want to be partners and associates of all the countries of the Mediterranean. That is the fundamental principle and when we have two associates who are in conflict with each other, the least we can say to one associate is: 'Do not keep them in such a stranglehold and let them breathe a bit'. It is an absolutely fundamental principle. That is why we are asking for the Association Council to be convened. The Secretary of State, Mr de Miguel, stated very enthusiastically in this House that the Spanish Presidency maintained this principle. I would like to know if he still maintains this principle.
We also said other things: we are in favour of an intervention force, we are in favour of blocking arms exports. These are ideas which I believe the Council should develop, because it makes no sense to come to Parliament to complain that our diplomats are being treated badly and then say that all options are open. We must be a bit more decisive.
I agree with the pertinent observations of the Vice-President of the Commission, Mr Patten, when he states clearly that in Jenin there is a human and historic responsibility to shed light on what has happened, and that Mr Ahtisaari is a completely honourable person like the other Members and we cannot allow vetoes, not because they are European, but because we are all subject to the principles and under the aegis of the United Nations.
We are also willing to work on the reconstruction of the Palestinian infrastructure, but we do not understand why it has been destroyed. Furthermore, there is no guarantee that it will not be destroyed again. Our partners must give us guarantees. We believe that it is absolutely essential to obey and respect the authority of the United Nations.
I will conclude, Mr President, by saying that we are clearly in favour of the Quartet plus the Arab League - and Europe must play an important role here, Mr President-in-Office of the Council - carrying out their work on achieving a Madrid II, which is essential. And then, if we create a foundation that works, this could be very useful, but now the objectives should focus not on creating new foundations but on achieving a peace conference with European participation, with everybody's participation, which may work.
(Applause)
Mr President, civilisation is no longer present in the Middle East. I wish to echo Mr Patten's words: Israel is going far beyond the boundaries of what is legitimate in combating terrorism, and the Palestinians are not doing anything like enough to prevent the terrible suicide bombers. We must bring civilisation back to the area. We must have the rule of law and not the rule of power, with the former replacing the latter. That is the principle upon which EU cooperation is based, and something could be learned from this in the Middle East.
The first step must be to give the UN group the opportunity to investigate the atrocities that have taken place there. It is shocking that Israel's leaders have denied the three high-ranking people access to the area. We are talking here about a former Finnish president, the former president of the International Red Cross and the former High Commissioner for Refugees. Israel must not be given special treatment. It must accept that everyone should be treated equally and that there should be equality under the law. According to the Speaker of the Knesset, with whom I had the opportunity to speak yesterday, 65% of Israel's population support Sharon but, at the same time, 80% support the Saudi Arabian peace proposal. That is paradoxical, in my view. We see peace agreements between Egypt and Israel and between Jordan and Israel. There is, then, the possibility of peace in the area and, here in Europe, we must therefore preserve optimism and hope.
What can we do? I believe that, as we called for in our resolution, we must have human rights representatives present to see to it that human rights are respected by both parties. Again, it is a question of ensuring that the rule of law replaces the rule of power. Human rights organisations must be there to monitor the situation. At the same time, we must have an international peace-keeping force put in place in the Palestinian region. It is immaterial whether it be the UN, NATO, the EU or the United States, but it must be there to create peace. A guarantee must be given to the international community and, at the same time, Israel must not see this as a hostile act. There is a need for a new peace conference, but there is also a need for new people to take part in this. As a very highly regarded Jew in Denmark said to me: 'There are two idiots in the region at the moment. One is Sharon, and the other is Arafat'. The rule of law must return to the area.
That is the message from the Group of the European Liberal, Democrat and Reform Party. It must be possible for those of us in Europe who are friends of Israel to criticise the Israeli Government, and it must be possible for citizens of Denmark, which is a true and genuine friend of Israel, to criticise without being attacked for being anti-Semitic. Finally, I wish to assure Commissioner Patten that the ELDR Group will come up with the money when it is asked to do so.
Mr President, ladies and gentlemen, I do have the vague impression that, on the one hand, we are all right and that, on the other hand, we are all hypocrites.
We say either that Israel is not doing enough or that it is doing too much, which is true. We say the Palestinians are not doing enough, which is also true. What about us though? Are we doing enough? I am asking a very simple question. At Barcelona, we decided to grant development aid, not 0.7% of GDP, as is needed, nor 1%, which is closer to what is required? instead we decided to grant 0.39%! And now we are discussing the need to create 40 million jobs in North Africa, and more than 150 million throughout the world.
Are we not hypocrites? Are we not people who make speeches, but, when it comes to adjusting our budgets, we think of ourselves first and only of others later? Is that not the truth? I would therefore like to ask this question: are we doing enough?
Let us now turn to the problem of Israel. The international community clearly agreed to the State of Israel in the wake of the barbaric events of the Holocaust. This was both fair and unfair. The international community spoke out for justice and injustice at the same time. The time has come to ensure justice is done and to make up for the injustice. In order to make up for the injustice, the UN must now declare the Palestinian State by formal vote, in the same way as it declared the State of Israel by formal vote.
This would make up for the injustice and ensure justice is done. We can do this immediately.
Secondly, when considering peace, we must ask who can achieve peace? We say that the State of Israel is a democratic country. This is true. I think that the Palestinian Authority is a social structure in which the democratic process is underway, but there is still much for it to do. However, we are aware that, in democratic elections, it is not almost the most democratic candidates that receive the greatest number of votes. The elections in Europe have shown us this.
(Applause)
On this basis, therefore, how can we reassure the Israeli people so that they can finally free themselves of Ariel Sharon? There is only one solution that will bring about peace and that is for Israel to finally have a government which, once again, desires peace, which is not the case of the current government, which, whilst claiming to provide greater security for Israel, is bringing more death and insecurity upon the Israeli people. To achieve peace, we must do more. Avraham Burg asked why we do not guarantee the integrity of Israeli territory by allowing Israel to join NATO, for example? And why not? This is one option. Another option is for NATO to guarantee the integrity of the Palestinian State declared by the UN as soon as possible. Given the situation, these two States currently are unable to guarantee the security of the other, to guarantee the hope of the other. It is up to us, the international community, to think how to guarantee the security of both. Two States, both have peace, both have security. Are we doing enough? Have we really finished with all our contradictions? Let us stop saying, on the one hand, that we are all Israelis, or, on the other hand, that we are all Palestinians. We are neither Israelis nor Palestinians. We are Europeans who wish to fight for the right to live in a State that belongs to the Israelis and to the Palestinians. We are all Israeli-Palestinians or Palestinian-Israelis. We must grasp this once and for all. And if we manage to think like that, well, in fact, we can think that if Mr Sharon has committed crimes against humanity, or war crimes - I cannot say and it is not up to me to decide - we now have an international tribunal in The Hague. From the events in Sabra and Chatila to what has just happened in Jenin, those responsible for the massacres must now be brought before the court of international justice.
(Applause)
Those who welcome this must also welcome the fact that those in Palestine who are responsible for sending young people to massacre Israelis will also be brought before the international tribunal in The Hague. This applies to both sides.
(Applause)
If we continue to debate the issue in this way, we will be credible.
I shall conclude by saying that I support a UN-led international fact-finding mission to investigate events in Jenin, and I ask all those who, today, are in favour of this, bearing in mind that the State of Israel is a democratic country, why then did they refuse an international fact-finding mission being sent to Algeria, when Algeria is not nearly as democratic as Israel is today. We have one set of rules but two ways of applying them. This is what I am saying. We are hypocrites, we are in favour of something when it suits us, and against it when it does not. When we have put our own house in order, this is when the world will believe that we are credible.
(Applause)
Mr President, Mr President-in-Office of the Council, Commissioner, yesterday, with 18 other Members of the European Parliament from six different parliamentary groups, I was in the refugee camp in Jenin. Last night, as we were leaving Jerusalem, when we found out that Ariel Sharon was opposed to a fact-finding mission to the Jenin camp, despite the fact that this mission would be UN-led and made up of such figures as the former president of the International Committee of the Red Cross, and the former High Commissioner for Refugees, we immediately understood the reason behind the new challenge that the Israeli prime minister had placed before the international community. A third of the town of Jenin, which last month still had a population of 15 000 inhabitants, is in ruins. Buildings have been blown apart, families gather together in the parts of blocks of flats which are still standing, seeing what remains of their houses collapse around them. In one part of the camp, a huge area stretched before us, where, just last month, dozens of three- or four-storey blocks of flats stood. All that is left of these are the ends of the metal scaffolding sticking out of the ground. It is difficult to know exactly how many bodies are buried in the rubble beneath your feet. A total of 47 bodies have been recovered from the debris so far. This figure will, unfortunately, have to be revised when a proper search can be conducted.
The accounts given by inhabitants, backed up by shreds of evidence, are horrifying. Many of the soldiers, who surrounded the camp on 2 April, showed no pity for the civilian population, regardless of whether they were children, the elderly, the disabled or the injured.
We heard of some shocking examples of this totally unacceptable attitude when we met the medical staff of the camp hospital who gave detailed accounts of the awful events. They told us that at 3 p.m. on 4 April, the army surrounded the hospital with 22 tanks. They said that they were told to stay where they were. The Israeli army general, himself a doctor, said that if an ambulance moved, they would fire. They opened fire on the Red Cross, which was trying to gain entry to the camp. The doctors told us that they were not allowed to save the injured survivors. A doctor, who asked for news of his mother, was told that she was injured and could not be seen. She was later found riddled with bullets. On the same day, the tanks attacked the hospital and destroyed an oxygen reserve. A doctor told us that to stop an injured man bleeding, whose throat had been pierced by a bullet, the only thing they had to hand was wire. They begged the soldiers to allow them to treat him. The doctor shouted that he would lose his arm and the soldier replied that he might as well lose his life. They took away the injured man and two other people, having waited for six hours in the sun. We do not know what happened to them. A young man came to the hospital to collect medicine for his mother. When he entered the hospital, a tank fired, injuring him. A nurse tried to pull him inside and was told that if she touched him, she would be killed. Then a soldier killed the injured man before calling the nurse forward to come and recover his body.
There is a name for this sort of violence. It bears all the hallmarks of war crimes. This has nothing to do with the legitimate defence of the security of Israel. This is the reason why Ariel Sharon is now trying to do everything possible to prevent a UN-led committee from finding out the truth. On the front page of this morning's Jerusalem Post, an Israeli official is reported to have said that 'we are a sovereign country, we do not have to accept this type of command. It is better for us to suffer a few days of poor publicity than to live with the consequences of a biased report.'
The conclusion that we should reach, in my view, is that the international community must, first and foremost, remind these people of the difference between a sovereign country and an occupied territory. Then, we must make them understand beyond a shadow of a doubt that the age of impunity is over. There will no longer be just a few difficult days to get through.
Sooner or later, Mr Sharon will have to explain his actions. Yes, it is time to react much more firmly. We must react, because if we fail to do so, we risk collusion with the unacceptable. We must react, it is all the more important to do so because Jenin is not an isolated case. We must ascertain what happened in all the towns which were re-occupied, particularly Nablus where further atrocities cannot be ignored. We must react, because impunity encourages arrogance. Many of our counterparts - Palestinian but also Israeli - including a Deputy Speaker of the Knesset, Mrs Chazan - have told us that they fear a possible attack on Mr Arafat's headquarters. Furthermore, what consequences will result from the arrest of Marwan Barghouti, the Palestinian commander and MP? The situation in Bethlehem is still unresolved, although discussions are underway. Ariel Sharon has also announced the stepping-up of military operations in Gaza. He also stated that he did not contemplate the evacuation of any settlements. Yes, we must react, without waiting for a response - which is, unfortunately, hardly likely - from the United States, whose President is insulting the Palestinians and is making himself look stupid by depicting Mr Sharon as a man of peace.
To respond and shoulder our responsibilities, must, I think, for us MEPs mean, apart from sending urgently needed relief, making an unwavering commitment to send the peacekeeping force, not to wage war but to contribute to peace. And this also means bringing to bear as much pressure as possible in the spirit of the resolution that we adopted two weeks ago on the members of the Council who are blocking the necessary revision of EU-Israel relations. And lastly, we must respond and shoulder our responsibilities, Mr President, as Europe's Parliament, something which directly depends on us. In this respect, I wish to repeat an appeal made to us by Abu Ala, the Speaker of the Palestinian Legislative Council. He said that it is in times of crisis that you find out who your friends are and that he will gladly receive an official delegation from Parliament as well as our President. In my view, the time has come to respond to this invitation and, at the same time, return the visit of Avraham Burg, the Speaker of the Knesset. We shall therefore clearly show that we are not criticising Israel but that we condemn Mr Sharon.
What we want is a lasting peace with justice and dignity, because, for the first time since 1948, this prospect is being held out by all the Arab countries. It is an historic opportunity which we must not allow to pass by. It would be to Europe's credit if it made every effort to save this unique hope.
Mr President, in many ways we have become so desensitised to the violence that takes place around the world that what happened in Jenin, what has happened with the suicide bombers in Israel, has seemed to pass us by completely. The reality is, of course, that we must try and find solutions and work towards them. But let us remember, first and foremost, that we are dealing with human beings. Let us put into context the sanctity and the blessedness of each single, individual human life. When you look at the situation from that reality, finding a solution or a compromise is not difficult, because despite what some speakers have said, it is not love of one's country or nationalism that causes war violence; it is lack of respect, lack of tolerance of differing viewpoints and of diversity within our society. This is what causes violence and conflict.
The only real solution to the problems in Israel, Palestine and the whole Middle East region, is to bring the combatants together. You must make peace with your enemy, not with your friend. There is no point in us saying that we support Israel or Palestine. There is no point in the Americans saying "we support the Israelis in what they are doing" or "we are calling on them to be more moderate in their response." Unless the Israelis and the Palestinians sit down together and work out their problems, nothing we do or say can be more effective than what they can achieve themselves.
The difficulty, however lies in bringing them together. Each side must give up something. Each side must reduce its own bargaining position or its own ultimate goal, by some degree, because, in a peace process, there can be no outright winners, nor outright losers either. As rightly as we condemn all forms of violence, as rightly as we condemn the episodes that have taken place in Jenin, in the Church of the Nativity around Bethlehem, and the suicide bombers in the cafes and restaurants in Israel, we must also be willing and aware in order to assist in bringing the people together. The only way that can be done is by taking them out of the area of conflict and bringing them into dialogue, giving them the support and the strength and the backbone that they need, not only to convince themselves that peace is achievable and that harmony can be achieved between the peoples of Israel and Palestine, but also that they will be given full support from the European Union and each of its Member States to achieve that.
Let us put our hands on our hearts and commit ourselves to peace, to justice, but, most importantly of all, to humanity.
Mr President, in this Parliament and the other European institutions, it is constantly emphasised that the European Union is, and should be, a community of values. I can fully endorse this view.
Consequently, anti-Semitic statements simply do not belong in our European Community. The escalation of the conflict in the Middle East, however, has resulted in statements of precisely this kind and has led to an upsurge in completely reprehensible expressions of anti-Semitism. This is unworthy of Europe, which is, after all, the continent of the Holocaust.
Where in the EU Member States does political decency begin and end? This is not really a theoretical question in this day and age. In a recently published Spanish magazine, the name of the Israeli Prime Minister was adorned with a swastika and the face of this government leader was distorted into a pig's head with yarmulke. I really imagined myself to be back in the days of the notorious Nazi poisoner, Julius Streicher. During the Euromed Conference in Valencia, the Israeli Foreign Affairs Minister, Shimon Peres, rightly condemned anti-Semitic excesses in Europe.
Prior to the Euromed Summit, the Association Agreement between Algeria and the European Union was signed. At this ceremony, the Algerian President, Mr Bouteflika, called the Palestinian suicide bombers 'martyrs' and justified their terrorist acts as 'legitimate resistance'. With this, he immediately undermined the objective of 'fighting terrorism', a prominent section of the Association Agreement.
If the European Union wants to be an acceptable interlocutor for the State of Israel too, then it should resolutely turn its back on all expressions of anti-Semitism and terrorism, now and in future.
I thank both Mr Pique I Camps and Mr Patten for their clear condemnation of terrorism in the Middle East.
I would ask those colleagues who wish to protest to do so in silence and allow the speaker to continue.
Mr President, anyone who has a heart, especially someone who is French, cannot fail to be saddened and deeply moved by what is happening in the Middle East, in these holy places, which were protected by France for many centuries. It is not just the veritable challenge to God represented by the eruption of violence at the birthplace of Jesus that appears to be pre-apocalyptic. France and Europe have been absent since they bowed down to the orders of the United States, represented by Mr Solana, the former NATO Secretary-General. This can only be condemned. Domine dona nobis pacem. [Grant us peace, Lord].
Thank you, Mr President, in this Parliament one can always choose when one speaks and this is surely not the best time, but in any event, Mr President, I would ask that we return to the debate, since the important thing is Valencia and the situation in the Middle East.
(Interruption by the President)
Thank you, Mr President, I should begin by thanking the Presidency for its support, which ensured that Parliament was represented in Valencia by an unusually large delegation in which there was room for representatives of Parliament's five largest groups. I believe that the presence of Parliament's delegation was justified insofar as it was able to witness in situ the efforts made by the Spanish Presidency to hold and manage, often against the odds but always with skill, a meeting which was very complicated given the very tense situation in the region in question.
I also believe I can safely say that the presence of Parliament has been useful, that it will have contributed in some way to the success, within the Valencia action plan, of certain proposals which stem from resolutions and parliamentary debates in this House.
Within the political context, the commitment to respect human rights and to cooperate in the fight against terrorism seem to me to be a very important advance, and these are issues which for the first time are clearly laid out in the conclusions of a meeting of this nature. Equally important are the decisions which imply an insistence on progress with liberalisation in the Mediterranean region and we hope that the Association Agreement with Lebanon will be signed during the current Presidency. In fact, Mr President, I believe that we should explicitly welcome the presence of the delegation from Libya, a country which clearly plays an important role in the region and throughout the whole continent.
This process of opening up markets must be accompanied by clear Community support through an increase in investments in the region, as Commissioner Patten pointed out, contributing in particular to the development of infrastructures. Furthermore, we should welcome the statement that there is a need to hold an open and in-depth debate on the organisation of migratory flows and their management on both sides of the Mediterranean.
We in the European Parliament must continue to insist on the creation of a Euro-Mediterranean Development Bank and meanwhile, we must monitor and demand the support of the institutions involved - and in this regard I am sure we can count on the cooperation of the European Commission - in order to comply with the commitment to double the funds of the EIB in the region until 2006.
The support of the Conference for the creation of a Euro-Mediterranean Parliamentary Assembly seems to me very significant and I am sure that we will be able to dedicate our work in the next parliamentary forum in Bari in June to debating its launch, which must be a crucial element in the institutionalisation of the Barcelona Process. And in this same respect, we must applaud the creation of a foundation which promotes dialogue between cultures and civilisations, which my group has repeatedly called for.
In summary, and in spite of the circumstances, I insist that in Valencia we have been able to confirm that the revitalisation of the Barcelona Process, six years after its launch, represents a strategic option for the future for the European Union and for each of its Member States and all of its democratic expressions, because I believe that the attempts at party politics, such as that made by the President of the Socialist Group, have no place here. It goes without saying that at the moment, the achievement of a stable and secure Mediterranean area is threatened by the situation in the Middle East.
Without saying any more, I would like, Mr President, to end with a double appeal to this House. Firstly that, despite all the tragedy, we continue with our efforts towards peace, and secondly, increase the internal dialogue in this House in order to ensure that the positions of the European Parliament are the result of a broad consensus, because that is the only way, through unity, that Parliament's voice can be heard and that it can contribute to the peace process we all want to see.
Mr President, I agree that Valencia was a success - and I agree with Mr Piqué that the very fact the meeting took place was an achievement. I had the honour of being the leader of the European Parliament delegation, and I have to say that the debate at the Conference was fierce and there were some very difficult moments, but the agreement on the action plan and - called for, of course, by the European Parliament - the endorsement of the idea of the Euro-Mediterranean Parliamentary Assembly and the Foundation for intercultural dialogue are certainly achievements: on the basis of all this, we can say that, despite the tragic situation in the Middle East, it may well be possible for things to go a little better after Valencia. In any case, the foundations have been laid for reinvigoration of the cooperation process in the Mediterranean region.
As I see it, Israel has many enemies to defeat before it can live in security and peace. As has already been said, the greatest of these enemies is certainly anti-Semitism, and we, the European Union and the European Parliament, are at the forefront of the battle against this terrible scourge that has been striking even just recently, here, in our Member States, with shameful attacks. Another enemy is terrorism, and here too we are right behind Israel in combating all forms of terrorism, including the - appalling - series of suicide attacks. There is a certain amount of ambiguity regarding this point in certain Arab parties and countries, with people saying that the fight against Nazi Fascism in Europe was a rebellion too. It is true that it was a rebellion but I would point out - apart from the fact that the comparison is inappropriate - that resistance to Nazi Fascism never involved attacks on civilians: killing civilians is not a form of martyrdom - as has been said - it is terrorism.
Israel's third enemy is certainly the refusal hitherto of many countries to recognise its existence or to maintain appropriate relations with the country. The Saudi peace plan represents a considerable opportunity from this point of view. Israel's fourth enemy - I would like to point out - is its - great - mistrust of the European Union. If ever there may have been some explanation for this mistrust in the past, it is now totally unacceptable; there is absolutely no reason for it. It is precisely in the European Union and its principles and policies that Israel has a friend and ally: in refusing to accept this friendship and support, the Israeli Government is making a huge mistake.
Lastly, another enemy of Israel - and this is my personal opinion - is the Sharon Government and its policies: both its symbolic and its practical actions. The Israeli people have a clear responsibility to assess the damage done by Mr Sharon's transformation of the justified fight against terrorism into the disproportionate, excessive use of force, by his dissemination of the idea that it is possible to defeat terrorism and break out of the crisis using military force, by the way he has treated the representative of the Palestinian National Authority as if he were the leader of the terrorists, imprisoning him and then accusing him of doing nothing to stop the terrorism, by his failure to acknowledge the objective of two States and two peoples, by his failure to specify a clear date for withdrawal from all the occupied territories. These are all positions of the Sharon Government which have placed Israel in difficulties, and they certainly do nothing to further the advent of peace or - consequently - a secure future for Israel.
Finally, Israel's security does not depend on the number of tanks occupying the territory but on the undertaking of the international community, and Madrid - the quartet, as Mr Piqué said - is the most important development. This new opportunity now exists and must be used to initiate - as Javier Solana said - fresh, brief talks that will lead to a peace that is stable and lasting for both the Palestinian and the Israeli people and for the entire Mediterranean region as well. We must do something to give the young people of the region the hope, at last, of a future of peace and security.
Mr President, it seems natural to me on beginning an assessment of the Valencia Conference and the situation in the Middle East to point out a particularly significant coincidence; firstly, I would stress the extent to which the Barcelona Process is justified at this point in time, and at the same time acknowledge that the situation in the Middle East is worse than it has been for many years.
As you know, I have often advocated that the Barcelona Process can and must aid the peace process as far as possible and that it is desirable for the Middle East conflict to slow down the Barcelona Process as little as possible. But it is clear today that the state of affairs is extremely difficult and painful.
The mere fact that the action plan has been adopted in this extremely difficult situation demonstrates the extent to which the justification for the relaunch of the Barcelona Process has become well-founded. I believe that the approval of the plan covers the objectives we had set. Firstly because it sets a priority which is repeatedly justified and secondly because it is based on the model action plan, in a concrete form.
The operative approaches taken, as has been said previously, promote the defence of human rights, development, work, dialogue, peace and democracy. Furthermore, we have done so by means of important instruments such as the Foundation, the decision not to give up on the Bank, an open Bank, a Bank which allows for co-ownership, the creation of a parliamentary assembly which as well as being useful combines two characteristics: firstly, that it is a proposal by Parliament and secondly, that it is a genuinely parliamentary proposal, and it is therefore of particular interest to us.
As has already been said, I am very pleased that Parliament's delegation was present: eight representatives, and I believe that this presence and the consideration that has been given to Parliament's report in Valencia are positive but, Mr President, I will return to the beginning: the conflict and tragedy in the Middle East affect everybody and everything.
The fact that at this point the structures of the Palestinian National Authority have been destroyed, Arafat is confined, there is an occupation, there are serious humanitarian problems, which, at the same time, the Israeli Government is doing absolutely nothing about, and is ignoring every law and every agreement, and that the European Union cannot impose any solution, is an extremely serious situation. I am naturally very pleased that Mr Solana is in Palestine today and that yesterday and the day before in Valencia both delegations sat down at least for a time at the same table and I believe that the action plan is a crucial contribution to peace but, I insist, the Security Council Resolutions have not been complied with, and this Parliament cannot see how the Council of the European Union can implement the measures that have been adopted. I am referring to the embargo, to the Association Agreement with Israel, but also to the importance of the United States in relation to this issue, and the extent to which Parliament, and the European Union, is pursuing its efforts.
Mr President, all of this simply prevents us from expressing satisfaction, which for various reasons could be justified.
Mr President, I travelled with Mr Watts and others to Jenin yesterday. I have been in Palestine dozens of times since 1968 and have seen countless bombed Palestinian houses. I thought I was immune, but Jenin was worse than I had imagined. Mr Larsson is entirely right. Jenin can be called Palestine's ground zero.
Jenin can also be called a new Deir Yassin. It was of course there that Sharon's political forefathers within Irgun murdered as many as 250 Palestinian civilians in April 1948, an act that was the signal for the mass flight of Palestinians that lies behind the whole problem. It was the intention on that occasion too to cause the Palestinians to flee, and there is a lot to be said for the view that that is also the intention on this occasion. The aim is to try to frighten the Palestinians into moving and to force them to flee. Those who still remain are to be put in prison.
Last Sunday, the New York Times reported that a Berlin Wall is to be built around the whole of the West Bank. This is not to be a wall between Israel and Palestine, but a wall around the whole of the West Bank so that the whole area becomes one large concentration camp. When we were there the other night, 12 Palestinians were evicted from 12 flats in the middle of the city. According to the newspaper Ha'aretz, this is a phase in the strategy of surrounding the Old Town with Jewish outposts. The Jerusalem Post says of Knesset member Ben Elon that 'he promises Jewish continuity in Jerusalem'.
If we were to exchange the word 'Jewish' for 'white', 'Swedish', 'Christian' or any other ethnic or national designation, everyone would shout 'racism!'.
Why are Mr Patten and Mr Pique I Camps so incredibly cautious? Certainly, they said a lot of good things, but why not look the truth in the eye and realise that the Israeli policy of occupation is the same kind of policy which eventually led to the boycotting of South Africa. It is the same kind of policy that finally led to the intervention in Kosovo to rescue the Kosovan Albanians.
Israel must therefore be treated in the same way as we treated Milosevic's Serbia and apartheid in South Africa. The Sharon regime must be isolated.
Happily, there are many who realise this. One hundred and twenty researchers have published a letter in the Guardian, demanding that Israel be barred from cooperating on research with the EU. The Swedish and British Medical Associations have proposed that the Israeli Medical Association be excluded from the World Medical Association, and the football organisation FIFA is to adopt a position on Israel's exclusion at the beginning of May.
In South Africa, the Jewish minister Mr Kasrils is demanding a boycott of Israel. It really is high time that we in the EU took a fairly tough line and at least fulfilled the pretty mild demand made by the European Parliament, namely that we suspend the Association Agreement with Israel. The least that can be asked is that the Council and the Commission ensure that the demand is carried out in practice.
Mr President, although the Israeli-Palestinian question was central to the debate at Valencia - it could not be otherwise, given the tragic situation - there is no doubt that progress was made in adopting an agenda developing dialogue and partnership. Moreover, I feel that the decision to establish a Euro-Mediterranean Parliamentary Assembly is not insignificant, and we must work towards this objective with great energy.
I have expressed my opinion regarding the resolution of the conflict many times in the past and I am tired of saying the same things over and over again; moreover, I agree with much of what has been said here. I would therefore like to use my time today to read you some of the things said by Palestinian and Israeli women who came to Parliament together to call for a European peace-keeping intervention. They are women from The Jerusalem Link, Israeli and Palestinian women. They are voices preserving a glimmer of hope for the future, the voices of people who really are counting on us to act upon our resolutions. I do thank both Mr Piqué and Mr Solana - who is not here - and Commissioner Patten for both their words and gestures, but I feel that we must implement what we stated in our Parliamentary resolution.
This is what the women said: 'The deliberate killing of innocent civilians, whether Palestinian or Israeli, cannot be condoned. Prolonging the suffering of the Palestinian people, destroying infrastructures and civilian houses and keeping President Arafat segregated will serve only to exacerbate the suffering and insecurity of both peoples and will destroy any possibility of peace. The two peoples cannot enjoy peace and security unless the root cause of this conflict, the true enemy of peace - military occupation - is eliminated. The two peoples are currently trapped in a climate of fear and of obsession with retaliation. We women refuse to be paralysed or divided by these fears. We cannot turn a blind eye to the policies and practices conceived with the aim of humiliating and oppressing the Palestinians and forcing them to submit to the strategic programme of expropriation, settlements and colonisation that Israel has been pursuing throughout 34 years of occupation.
We cannot turn a blind eye to the fact that non-violent attempts by Palestinian movements to oppose the denial of their fundamental human rights have, in the past, always been met with violence and repressive measures from Israel and with silence on the part of the international community. If peace and security are to be achieved, we must put an end to the continued denial of the right of the Palestinian people to self-determination and do so in the context of fair, global negotiations.
To this end, we call upon the international powers to provide an international presence in the Middle East to protect the civilian people. To this end, we call for the UN resolutions to be implemented. The rule of law, reciprocal recognition and reciprocal respect for individual and collective rights will pave the way to achieving peace.'
This is what those women said, and I feel that we cannot block our ears to these voices which are the voices of Israeli and Palestinian women but also of Palestinian and Israeli men uniting to say 'That is enough! Stop the military occupation!' Now we must turn words into tangible actions. The presence today of the European Union, which I hope will have been able to meet with President Arafat, is important, but we must make absolutely sure that Israel understands that we cannot allow it, in its unmitigated defence of its existence, its unmitigated defence against any potential threat to the Jewish people, to continue along its current path. We must use the instruments available to us too. We cannot be racist and suspend the agreement with Zimbabwe while treating Israel indulgently all the time. We must lose no time in taking action, for peace will benefit everybody.
Mr President, one of the conclusions of the Valencia Summit is represented by the EU-Algeria and EU-Lebanon Association Agreements. I feel that Parliament must realise that the clauses making all the economic and institutional agreements concluded between the Union and third countries subject to respect for human, civil and political rights are destined to remain a dead letter. The Lebanon and Algeria will not abide by these commitments, although for different reasons, of course. This is a hypocritical action which undermines the Union's internal and international credibility, for while, on paper, it is reassuring the European public of its commitment to freedom and to providing guarantees for the citizens of the contracting countries, in practice, it never dares to make a stand against the governments - of Tunisia and Laos - which take the money and then blatantly make no effort to honour their commitments. We need to reflect on this and to choose a more honourable way of abandoning the clauses rather than continuing to display our hypocrisy and impotence. Parliament must reflect on this matter: it has called and continues to call for sanctions against Israel, the only country in the Middle East which is, in spite of everything, committed to respecting democracy and human and civil rights, and yet it is not, in practice, making - and nor has it made in the past - any such forceful demands of the other countries.
Mr President, Europe has concentrated and is continuing to concentrate on the north-eastern border - with enlargement - but it is guilty of neglecting the southern, Mediterranean border. Many of Europe's afflictions, in areas such as immigration and security, for instance, originate from Europe's southern border, from its relations with the Islamic world.
I welcome the words and proposals regarding the reinvigoration of the Barcelona Process. Some speakers have hailed the Valencia Summit as a success. I would point out that the Barcelona Summit was also hailed as a success and now we are labelling it a failure. I fear that Valencia will suffer the same fate if we do not take practical action. One example will suffice: for how long will we continue to discuss Europe's protectionist trade policies which are restricting the manufactured goods markets and the agricultural products market too? Are we going to continue to defend the CAP against what are, or ought to be, our own interests, namely that agricultural products should be imported from the Maghreb with the consequent generation of employment and maybe even a fall in immigration?
Lastly, on the subject of the Israeli-Palestinian question, I understand the satisfaction expressed at the visit of our delegation to Palestine. We know what we are asking Israel. Yesterday, the Council urged Israel once again to end the siege on Yasser Arafat in Ramallah. That is all well and good, but what are we asking of President Arafat? Will we be content with his 'No' or will we call for an end to the constant suicide bomb attacks?
Lastly, Mr President, I would like to underline firmly how necessary and appropriate it would be for the European Union to display its willingness to bring about full integration of the Israeli democracy into the European Union. Yesterday, the Speaker of the Knesset, Avraham Burg, voiced disapproval of the stick approach of sanctions, advocating the carrot of full integration instead. This is an opportunity to be seized by a Europe for whom the peace and future of that region are very important, an opportunity for a Europe with a vision. And what a vision this is!
Mr President, I thought that you had omitted to give me the floor and, had you done so, you would unfortunately be in breach of the rules, respect for which is something you criticise MPs in France for failing to show.
I regret that President Cox is no longer in the chair, if I may say so, as I would have liked to say to him directly - although I am sure that you will pass on my comments - that, in France, many sectors of public - and especially sovereignist - opinion believe that the positions we adopted on Monday on the outcome of the presidential elections in France are not only null and void and have no effect, but above all, they mark a very serious dereliction of the duty of impartiality that must be respected by any Parliament's president, on the one hand, and even more so by an international rather than supranational Parliament, which has no place interfering in the political affairs of a Member State. I hope that he will come to his senses and that he will withdraw the utterly useless and scandalous remarks that he made on Monday.
With regard to the Middle East, we are struck by one thing - from a European perspective at least - which is that Europe and its Member States, bound together as they are by a false sense of European solidarity, are once again absent from the Middle East stage where the tragic events we are witnessing have been going on not just for weeks and months but for years. We do not want to hear once again, Mr President, that Europe must have a foreign policy. We heard this in 1991 during the Gulf War; we heard this mentioned again two or three years later in the affair in the Great Lakes Region of Africa; we heard this once again in relation to Bosnia, and again in relation to Kosovo. Each time, it was a pious hope and, each time a new international crisis rears its head, Europe is mute, mute because European countries are incapable of agreeing on a common approach. Europe can only speak with a single voice when it has nothing to say, and it says nothing because it is held prisoner by an extreme and dangerous concept of its unity, it prevents the nations from expressing their views. This is a serious matter, particularly for France, which would have had, were it not bound by its European handcuffs, a voice of justice, a voice of peace and a voice heard by a large number of the world's countries. It is time for France - and I myself have been convinced of this for some years - to throw off this yoke and I do not doubt that it will do this, which is what the great majority of French people desire, in the years to come.
Mr President, Mr President-in-Office of the Council, Commissioner, I do actually believe that the Foreign Ministers' meeting in Valencia was a success, and, step by step, it is also becoming clear what significance the Mediterranean region has for all of us - not only for those countries of the European Union for whom the Mediterranean forms a border, but also for those countries further away from it. The Mediterranean region is important, enlargement is important, and all these things are in our common interest.
We can see that if there is no genuine and peaceful development in the Mediterranean region, it is to all our streets that the fire spreads. The attack carried out on Djerba, which was aimed at tourists, shows us how close the flames have already got to our front doors. It is important, for this reason, that this dialogue should be engaged in on the basis of equality of rights. The dialogue is also cultural and not capable of being brought about by politics alone. We attach great significance to the creation of economic, social and political prospects for people in North Africa, as these can bring the region stable development which will in future be democratic.
That, indeed, is another reason why it is so important that the region should get speedy and effective help unhindered by bureaucracy. I am aware of Commissioner Patten's great exertions in recent years towards achieving improvements in this field, but now as much as then we are in a position in which money is spent and formal resolutions adopted, the effectiveness of which, however, leaves something to be desired. That implementation is inadequate is due both to difficulties on our side and to bureaucracy in the countries in question, and that must change.
No success will be achieved across the Mediterranean region as a whole for as long as there is still no resolution to the Middle East conflict, which keeps bringing emotions to the boil and making the whole Mediterranean problem difficult to resolve. The shuttle diplomacy currently going on there sometimes strikes me as ridiculous. Mr Powell and Mr Solana keep travelling there - on alternate weeks. Mr President-in-Office of the Council, how about a Council resolution to the effect that the next delegation would be sent, not to Jerusalem, but to Washington, in order to enforce the sending of a joint delegation to Jerusalem and Ramallah, with the Russians and the United Nations joining in?
I believe this would make a real difference. On this issue, what Commissioner Patten has said in this House about joint efforts is precisely what needs to be said loud and clear. I know that there are major diplomatic reservations on one side or the other, but I do think that we have to get the idea accepted that only a joint effort with those Arab states that are willing to try something can bring an end to the violence, giving the message that the end of the road has been reached. This is the only way to credibly guarantee security in the region, and it could also create the conditions for a measure such as a sort of Marshall Plan, for which we are prepared, to be effective.
It is a vital prerequisite for further development that we get both states - Israeli and Palestinian - recognised by all their neighbours. In particular, we also need a solution to the refugee problem, so that people there can have new prospects and so that the refugee camps cease to be the epicentres of incessant new terrorism. That must be stopped. It is not acceptable to send them to Israel and by this means to bring about change within Israel; rather, the Arabs must be prepared to offer the Palestinian refugees a future in their countries. I believe that it is not just Le Pen's people, but also ourselves when we express differing viewpoints, who need to be reminded of the quotation from Voltaire: 'Your opinion is quite the opposite of my own, but I will defend to the death your right to say it.'
Mr President, a positive assessment of the Valencia Ministerial Conference must be considered within the context of the tragic situation in the Middle East.
It was not obvious whether the Conference could take place, whether the Arab members of the Barcelona Process would agree to sit down with representatives of Israel, whether the representative of the Palestinian Authority could attend, etc. We should not simply express our satisfaction with the results, but we should also try to explain the reasons for them, which to me are clear.
Firstly, the process has acquired its own logic, and there is an awareness of shared interests and a common destiny. Some years after Barcelona this seems absolutely clear. But I would like to stress the second reason, because the European Union's external policy is so often criticised that we should sometimes stop and consider to what extent the success of the Ministerial Conference in Valencia is due mainly to the perception our Mediterranean partners have of that policy: their perception that our horror at the tragedy in the Middle East is sincere, their perception that we have not backed away in the face of this problem, their perception that our position is not unilateral but coordinated, and finally their perception that we are not indulging in empty posturing in the face of the current problems. As Commissioner Patten said in a comment to the Conference, which is not entirely original, but which is brilliant, the European Union wants to be tough on terrorism but also on the causes of terrorism. We have earned interest on this policy and I am perfectly happy to congratulate Mr Solana, Mr Patten and many others on these good results, although I am not in favour - naturally - of personality cults.
However, this satisfaction should not blind us to the great fragility of the Barcelona Process. Poor people - and there are many in the Mediterranean - always have enormous patience as long as two conditions are in place: the first is that they feel that next year is going to be a little better than this one or the last one, that the situation of their children is going to be better than that of their parents and that their grandchildren are going to go to university; the second condition is that they do not feel humiliated. These are the two basic challenges of the European Union's Mediterranean policy. Barcelona, as Mr Piqué, President-in-Office of the Council, has said, has survived in Valencia, but it will not survive unless we meet this twin challenge.
I too have just returned from the Jenin refugee camp, and it is impossible to capture in words the horror of what we have seen and heard over the past couple of days. A man had been attempting for four days to locate his brother under the rubble with his bare hands, while Israel obstructed the bulldozers that were needed for this. A doctor was not allowed to attend to a bleeding man on the street until this man had bled to death. A Palestinian family had been living in East Jerusalem for fifty years and was evicted from their home on Monday night in order to make room for Israeli settlers. Computers of the Palestinian Ministry of Education were piled up by Israeli soldiers and subsequently blown up with grenades.
Can someone tell me what these acts have to do with the fight against terrorism? The Israeli Government is not only fighting terrorism. Sharon is maliciously destroying the Palestinian infrastructure and, with it, Palestine's hope, and people without any hope are driven to acts of despair. Loathsome suicide attacks are then the end result. And this is how Sharon himself contributes to Israel's lack of security, which he claims he wants to promote.
Israel's security can only be guaranteed if we remove the causes of this despair: the colonisation and occupation. However, Sharon has indicated he would like to build new settlements. How is this supposed to guarantee Israel's security?
Finally, we are all shocked by the growth in anti-Semitism in Europe. We condemn this emphatically and call on governments to take vigorous action. However, it is unacceptable to do as Mr Perez does and instantly label everyone who levels criticism at Israel as anti-Semitic, and it is a very easy way out of addressing well-founded international criticism.
Mr President, like the last speaker, I was also in the Jenin refugee camps yesterday. The horror we witnessed has been described by previous speakers.
It is not just a question of Jenin. The Palestinians we spoke to told us that the situation was the same in Nablus, in Ramallah and in all the cities of the West Bank.
The horror is also political. The Palestinian Authority is completely destroyed. They destroyed the ministries, the schools, the infrastructures, the archives; everything. Meanwhile, on the road from Jerusalem to Jenin - on which police vehicles, tanks and jeeps stopped us frequently - we saw colonies of foreigners who arrive on Palestinian land, which looked like residential areas of Paris, London or Madrid, or any European capital. Wealth next to misery. We saw that it is possible for a sovereign State to confine the President of the Authority of a territory which has absolutely nothing to do with it, or a leader such as Barghuti, or how helicopters and tanks carry out terrorism. In fact, there are terrorists who commit suicide out of desperation, but there are also terrorist helicopters. We witnessed this the day before yesterday.
With this in mind, I can only express pessimism if there is no clear intervention by the international community and the UN, the European Union and the United States in particular. Nothing can be done if the UN resolutions are not truly applied. I am aware - like everybody - of the initial Arab opposition to Israel, but this is not the fundamental problem today. The problem is that Sharon, and practically all the others, believe in their historical, moral, cultural and technological superiority. A religious minister who recently entered the government said that all the Palestinians should be thrown into the sea and that those who stayed there would be like the Turks in Germany or the Algerians in France. The progressives themselves do not really want a Palestinian state. In the face of this situation, what can the bantustans do when they are divided by settlements of colonists, by roads which are only used by colonists and the army, and divided by the army itself, in an area which furthermore is small and would lack, for example, the gorgeous Jordan valley?
I believe that the Palestinians are right - the President of the Palestinian Parliament, or the successor in Jerusalem to the late Hussein - when they express their desperation to us. For us the only solution is the intervention of the UN and the European Union in particular. They cannot sort things out amongst themselves because Israel does not want a Palestinian State, it does not conform to their ideology, that is the reality. I believe that we must be aware of this problem in order to resolve it.
I do not believe that Europe can feel guilty in this situation. Many sources in the United States say that Europe must not get involved given their previous experience. We are European citizens of the present, we cannot feel guilty and we cannot fall prey to the blackmail of anti-Semitism: since we are in favour of a Palestinian State, we are anti-Semites. It is not a religious problem but a political problem: a State which is humiliating and destroying a population. The problem is the occupation and how to convince, how to impose a solution on Israel and how to help Palestine. That is the issue for the European Union.
Mr President, I was also in Jenin yesterday and I was amazed, as a doctor and a teacher in the Faculty of Medicine, as a professor, at the words of the Director of the Jenin Hospital, when he expressed his regret that he could not attend to the wounded who were dying in the area around the hospital because tanks, machine guns and helicopters were preventing him from doing so. This is a tragedy, it has nothing to do with security. To terrorise a population is pure State terrorism. And I would therefore like to thank Mr Piqué who, when he rightly condemns the terrorism of the Palestinian suicide bombers, also condemns just as roundly the terrorism of Israel, because if we do not have yardsticks, our credibility could be called into question.
I would like to point out that the cause of the failure of the peace process stems from the fact that it is not acceptable for one State to occupy another and establish colonies within it, as is happening at the moment. This reminds me of what happened when Germany invaded France and it is completely unacceptable; this situation leads to a logical reaction against the occupying army, against the occupiers. Anybody, any soul, would rebel on seeing the wealth of the colonies and the misery of the refugee camps. We must therefore immediately recognise the Palestinian State and the fact that Palestine, as a State, can put its claims to the international community.
Mr President, I too have just come back from Jenin and, when Commissioner Patten says that 'Israeli soldiers have sometimes shown a disregard' for human life, I have to say that I am very surprised to hear him use that terminology. There is no doubt that what we saw in Jenin was a complete lack of respect for human life. Bulldozers were sent in to raze houses to the ground and, to make certain that under no circumstances could anything living be found or a single body dug out, tanks were subsequently sent in so that there was little more than a broad road where the houses had been. If that is not a lack of respect for human life, I do not know what is. It is completely unknown how many dead there are under the rubble in Jenin. The fact that there are dead bodies there can be smelt, however. There is a disgusting smell when one walks around the area, and a start can therefore be made on digging where the smell is worst. If it is not known how many bodies there are down there, it is because men and women were separated from each other. The men have still not been handed back to Jenin, so it is not known how many are still prisoners of the Israelis and how many are lying dead beneath the rubble.
If we are to condemn the suicide bombers, as of course we must, we must condemn what has happened in Jenin just as vigorously. We must not just demand that Israel withdraw its troops. We must condemn its action and we must demand that the guilty be held responsible, with Israel itself holding the soldiers who have committed these inhuman acts to account. There is no doubt at all as to how many civilians have been killed. We have the exact figures from human rights organisations. More than 2 000 civilians have been killed. We know how they have been killed: whether they have been killed in bombardments or whether they have been shot and, if so, where they have been shot. We know how many of them are children. We know how many of them are men and how many are women. We also know that a systematic destruction of the whole infrastructure is taking place in the Palestinian areas. We know that there is now no registration of births or deaths. Marriages are not being registered. There is no registration of criminals, yet at the same time it is said that President Arafat should imprison the criminals. However, there are no longer any registers, for everything has been systematically destroyed.
I would ask Commissioner Patten to withdraw his statement about guarantees that this must not happen again. Following such completely systematic and very deliberate destruction, how in the world are we to expect to receive guarantees from Israel to the effect that nothing like this will happen again? If we do not receive guarantees from Israel, are we really to delay putting the whole of this structure in place, or not to put it in place at all? There is no doubt as to what is desired by Israel or, rather, Ariel Sharon. I decline now to distinguish between the two, for it is of course Ariel Sharon that we are talking about. Last week, he imprisoned a leader, Marwan Barghouti, who has been one of the main people behind the demand for peace. He is now being held in detention. In eight days, he has only spent one hour with his lawyer. He is being interrogated 21 hours at a time and is only allowed to sleep for three hours. He is my colleague. He is under the same immunity as myself. At the moment, however, he is being tortured in an Israeli jail. It is a phase in the complete destruction of Palestinian society, its infrastructure and leaders. Let us tell it like it is. Let us not make any assumptions. There is evidence enough.
Mr President, Mr President-in-Office of the Council, first of all, I would like to underline the fact that the General Affairs Council has behaved in a responsible manner by refusing to support Parliament's recommendation for an outright suspension of the Association Agreement with Israel. And furthermore, you, quite rightly, did not agree, Mr President, to sending observers or a peacekeeping force without a negotiated political agreement. What sort of role could they perform in a situation which, quite clearly, does not involve two regular armies? Any lack of coordination in the European Union's behaviour can only undermine the supply of confidence that we must have when dealing with each party, if we wish to provide an effective contribution, when the time comes, to finding a lasting peace. The ideological gesticulation and passionate blindness leave open the diplomatic terrain, in other words, that of the genuine search for peace which will benefit the United States alone.
Mr President-in-Office of the Council, what you said this afternoon goes more or less in the right direction, there having been many detours, such as the ambiguous positions adopted by Europe at the Durban conference, our shambolic performance at the meeting of the United Nations Human Rights Commission, and Parliament's biased resolution which sent out the wrong signal at the wrong time. Your statement, Mr President, was balanced. The Council is asking for a withdrawal of Israeli troops from the territories as well as an end to the attacks in Israel. You have strongly condemned the suicide attacks, describing them as inexcusable and indicating that those who carried them out were not martyrs, but terrorists. The European Union must be totally unambiguous, unequivocal and show no complacency on this point. In the coming weeks, the European Union must also help to make the United Nations investigation into the events in Jenin impartial rather than a pretext for manipulations or excesses which will not help the cause of peace. With the prospect of establishing a Palestinian state on the horizon, we must also help to convince the Palestinian Authority to abandon its twin-track approach and to start behaving in a fully responsible way.
Mr President, Mr President-in-Office of the Council, Commissioner, you have remained here to follow this marathon debate, and my thanks go to the Council and the Commission for their statements on the Euro-Mediterranean meeting and the situation in the Middle East.
We in Parliament naturally wish to keep abreast of developments, and my own group supports all balanced attempts to achieve a state of peace in the Middle East. Simply to discuss this issue from one month or one week to the next, however, seems almost grotesque. We in Parliament cannot influence the situation in any concrete way. We come here to speak to whoever happens to be listening, but do we then go away feeling pleased with ourselves, having done so? I hope we do not.
It would appear that, just as the rescue and clearance work at the World Trade Centre finally reached 'ground zero' level, relations between the Israelis and the Palestinians are also at ground zero. An optimist would say, and I am one, that from here on things can and must get better. Commissioner Patten also suggested he hoped this was the case.
It seems clear that only through the joint efforts of what has been called the 'quartet' - the United Nations, the European Union, the United States of America and Russia - can progress be made. Solo endeavours, whether those of Colin Powell or the High Representative for the CFSP, Javier Solana, who are both held in high regard, do not produce results. One of the parties in the dispute always suspects the other of being biased. When a mission that seems as clear as the one Secretary-General Kofi Annan sent President Martti Ahtisaari on to investigate the devastation at Jenin and the number of human casualties there meets with suspicion on the part of the other party, we really are at ground zero point. President Ahtisaari, who I know well, could hardly be accused of prejudice.
The international community must unite to achieve the only possible solution: the Palestinians must have their own unified state, whose entire area they have complete sovereignty over, and not just the whole of the land area but also the waters that surround it and the airspace above it. The Israelis must be given an unconditional assurance that their children, their old people, and mothers and fathers can travel in absolute safety within the territory of their own state without the threat of continued, devious, terrorist bomb attacks. Only this can be the basis of a constructive common existence built on mutual respect.
Mr President, I do not believe in sanctions - pressure should suffice - but unless constructive, genuine and goal-conscious talks get under way soon and furthermore lead to a result there will definitely be a feeling of déjà vu. How long and how pointless were the talks in the former Yugoslavia before sanctions were imposed?
Mr President, ladies and gentlemen, I should like to begin by congratulating the Spanish Presidency and, in particular, Mr Piqué on all their efforts to bring the Valencia Conference, whose results I do not underestimate, to a successful conclusion. I also congratulate Commissioner Chris Patten on the intelligence, impartiality and astuteness of his intervention.
My question is a simple one and is addressed to Mr Piqué: do you believe - having heard Commissioner Patten state that the Middle East is in flames, which is indeed the case - that the Barcelona Process can withstand the conflict in the Middle East? In implementing his reprehensible policy, Mr Sharon has demonstrated that he does not respect the resolutions of the European Union, those of the United Nations or even the recommendations of President Bush. He does not take them seriously! I wish to ask: are we going to continue to churn out the fine words, the stirring speeches and the impressive-sounding votes, which we know are not really having any effect, when we have within our grasp the means to force Mr Sharon to change policy? Why is the Resolution, which was approved by a large majority by the European Parliament, to suspend the Association Agreement between the European Union and Israel not being implemented? Why is no serious initiative being adopted under the auspices of the UN, to impose a peacekeeping force on Israel? As a long-standing friend of Israel, it pains me to have to say that Mr Sharon is irredeemably tainting Israel's honour and is putting his country in a morally indefensible position and in a greater situation of international isolation than ever before.
Mr President, I am also just back from the Jenin visit and I share the distress of breaches of human rights law by both sides. We must ceaselessly remind Mr Arafat that suicide bombings are not only morally repugnant but also that they stop us helping him to get a Palestinian State. They play into Ariel Sharon's hands.
The majority in this Parliament called two weeks ago for a suspension of the EU-Israel Association Agreement. I support an arms embargo but not sanctions, and I am even more convinced on my return that, while it may satisfy our desire to be seen to be doing something, this is a potential dead end. Presumably, they are meant to work through the Israeli public, feeling the painful bite of loss of exports and jobs, pressurising the Sharon Government to stop its crazy policies. But in Commissioner Patten's interview in Herat on Monday, it was indicated that Brussels was frustrated that the Israelis did not seem to appreciate the EU link. They regard us with distrust, rightly or wrongly.
While Palestinians see themselves in a struggle for national liberation from oppressive Israeli occupation, 75 percent of Israelis see themselves as the principal victims, struggling for national survival. I am not commenting on the justification for these two narratives, but how can it help to cut off, as two British professors have urged, academic and intellectual exchanges? These are channels through which we Europeans could convey our experience of using mutual respect to overcome hatreds, helping Israelis and Palestinians strengthen their dialogue. How would it help to stop funding human rights NGOs in Israel? If we suspend the Association Agreement, we will merely reinforce the Israeli perception of a perfidious Europe. What will our exit strategy from trade sanctions be? What conditions would need to be satisfied to restore the Association Agreement? I have not heard anyone explain how that will work.
It is much better, in my view, to focus on a different paragraph in our resolution: the need for an international force in Palestine. If our objective is to be effective in achieving a Palestinian State as soon as possible, and establishing peace and justice in the region, we should exert all our diplomatic efforts in that direction and not in suspending the chance for dialogue that we have.
Mr President, I would first like to thank the Members who have visited the region recently and brought their first-hand experiences back to us here today. Like many other Members of the House, in the last few weeks I have met representatives from the Middle East who have come here to appeal for our help.
Like Mrs Morgantini last week, I had the privilege of meeting very brave and very inspirational Israeli and Palestinian women who are working together for peace - peace between equals as they see it. They explained to us very vividly way just how desperate the situation is. The work that the Palestinians have done in building up the very basics of a state over the past 10 years is systematically being destroyed. Most of the women worked for NGOs and their files, computers and property had been destroyed so they could no longer continue their work.
There have been many resolutions and conferences. They are all essential and there will be many more, but these women did not see the intervention needed to stop further bloodshed. They were calling for a peacekeeping force to protect the people and I believe that we should support that call. A policy of force can never get rid of the levels of desperation and despair that lead to further acts of violence. There must be a just and peaceful solution for the long term, as well as a swift response to stop any further killing now. We must ensure that we keep up the pressure at all levels, in every way we can, to get that lasting peace.
Mr President, numerous speakers have protested about Mr Le Pen's presence here during the debate on the Middle East. Unfortunately, it is not just our economic and social policies; it is also our policy in the Middle East that feeds this sort of extremism. We all know what ideas movements such as the National Front harbour.
They harbour ideas of national splendour. Which is only natural when our people see Europe as the lackey of the United States, blind, deaf and dumb to the genocide of the Palestinians, and turn their back on established political forces, charmed by the magic flute of past national splendours. They harbour anti-Semitic ideas. Which is only natural when Europe allows Jenin to become a latter-day Warsaw ghetto, when - in a Europe with the blood of the Jews on its hands - voices can again be heard saying 'the Jews are to blame' and forces have started fishing in the murky waters of anti-Semitism. They harbour xenophobic ideas. Which is only natural when, instead of letting these Islamic and Arab countries move towards secure regimes and enjoy social cohesion and birth control, we throw them into the conflagration of the Middle East. And what will the upshot be? Will it be less immigration, fewer Maghreb nationals and fewer opportunities for certain parties to talk of xenophobia?
I should like to close, Mr President, by saying that we have a duty to intervene at once in the Middle East in order to protect the Palestinians, in order to protect Israel from anti-Semitism and in order to protect the very future of democracy in Europe.
Mr President, ladies and gentlemen, Commissioner Patten has once again, and impressively, set out a convincing position by the European Union on the conflict in the Middle East, and I want to make some comments on it. I want to preface them by saying that I feel a sense of obligation to Israel, both to its people and to the state itself. That being understood, I want to ask my Israeli friends this: What will you have achieved if, as you are expected to do shortly, you withdraw your tanks from the Palestinian territories after killing many Palestinians, suspected assassins, murderers and potential murderers, after having destroyed many homes and schools, and wrecked the structure of the Palestinian Authority? Has that brought you even one millimetre closer to peace and security? Or is it not rather to be feared that your actions have begotten new hatred a thousand times over, a hatred that will explode at the next opportunity, be it in the Middle East or perhaps even here in Europe?
I also want that question addressed to us ourselves, however. Have we really done enough to give us the right to make all the self-righteous demands of Israel that we hear in this House? Did those who went to Jenin also go to Jaffa, to meet the people who, at the feast of Passover, lost members of their families in the cruellest of ways when a bomb reduced everything to blood and broken bits? Is it not the case that Israel had already, and for many years, been a victim of Palestinian terrorism, long before Ariel Sharon had his crazy idea of marching onto Temple Mount as a provocation? Was what we did on such occasions enough? Is what we always do on such occasions enough? Adopting an urgent motion condemning terrorism whilst well aware that not one Palestinian would, even for a second, consider himself bound by it? Have we, then, done enough in this situation?
Is it not the case that Arafat was never willing - and was probably not even in a position - to put a stop to terrorism? How do we justify the way we make substantial amounts of money available to the Palestinian Authority on a monthly basis? Do you know what happens to this money, Commissioner Schreyer? Have you ever checked up on it? Can you give Parliament evidence of it? How has the Commission responded to the documents that provide evidence to justify the suspicion that Arafat himself is involved in the financing of terrorism?
Last week, a major German newspaper carried a report on a bloody terrorist attack in Jerusalem four years ago - long before the second intifada - which cost many innocent people their lives or their health. It describes how the pictures of the terrorists of that time are venerated in Palestinian schools as the images of heroes. Have we really done enough to contain the terrorism that is striking Israel now, as it has done for years? That is why I do not believe that it is enough to demand that the Israelis withdraw. There is no doubt that they have to do that, but that alone will not secure peace. It is not enough to condemn Palestinian terrorism while doing nothing more than deliver declarations on paper. There are many indications that the parties will not be in a position to free themselves from their mutual hatred, and that an international force will have to be deployed there. The European Union, too, must be an advocate for that.
Mr President, first a word about the distasteful scenes that have unfolded this week. I am referring to the utterly despicable attacks on Jewish synagogues and citizens in Europe under the pretext of the Middle East conflict. The authorities should warn public opinion most emphatically and must take a tough stance against the perpetrators. However, this also applies to verbal, xenophobic attacks by the extreme right in Europe on migrant fellow citizens.
The exploitation of fear and turning others into scapegoats is, as we have seen in the previous century, a cancerous growth in our society. Only by building a future step-by-step and by joining forces, with due respect for everyone, irrespective of creed or race, can viable prospects emerge. This applies to Europe and the Middle East alike.
The announcement that Mr Solana and Mr Moretinos are on their way to meet Mr Sharon and Mr Arafat is hopefully a minor breakthrough. It is high time that Europe acted in a more united manner and more effectively than it has done so far. The European Parliament has asked for maximum pressure to be exerted, for a suspension of the Association Agreement and for a willingness, in the event of a ceasefire, to contribute immediately to the monitoring and intervention force which would help develop the Palestinian Authority and help separate the warring factions.
The pressing question is: at the level of the European Council, have the necessary preparations been made, as stipulated in the Association Agreement, to convene the Council to discuss the violations of that Agreement with Israel? Has the Council started the internal preparations for a contribution to the UN's monitoring and intervention force, or have the words still not been backed up by action?
At the risk of labouring the obvious, this is not about Europe versus the US. We need each other, as well as Russia and the Arab countries, in order to reach a genuine prospect of peace. As Yossi Beilin, the architect of the Oslo agreements which now seem to have been destroyed by Sharon, told me this week: 'A ceasefire and an international peace force only make sense if the parties are forced to actually work on a political solution and to negotiate.' We are both of the opinion that all the necessary ingredients are there.
It may be true that in the darkest hour, when things are at their worst, mutual bloodshed seems to go on forever and extreme strategies appear to be never-ending, only serious negotiations can offer a true way out. The pressure exerted by a self-aware, strong and united Europe would serve this purpose. This is the best and most credible way of getting the United States on our side and making a contribution to an effective second Madrid Summit.
Mr President, Minister, we all feel a great deal of sorrow and frustration at what is happening in the Middle East. The violence and the killing must stop. Together with the United States, the EU can play an important role in the process of achieving a ceasefire, together with peace and reconciliation. Europe's decision-makers must be able to create a broadly based confidence in the EU as a partner in the Middle East. That is not the situation at present, my friends. Up until now, a balanced approach has been demanded, able to resolve conflicts and create a climate for coexistence, not a climate of isolation or exclusion for any party.
Today, more and more people, especially in this House, are talking about trade sanctions. Are trade sanctions against Israel, and thus indirectly against Palestine too, really the best way of preparing the way for peace? Is isolating Israel a fruitful path to go down if the EU is to be able to acquire a more significant role in the region? I do not think so.
I also want to say that the comparison which Mr Gahrton has just made between Israel and the policy of apartheid in South Africa is appalling. Experience of previous international sanctions should give pause for reflection. Look at Cuba. Look at Iraq. Have Castro and Saddam Hussein been weakened? Hardly. Who is it who have to suffer? It is not Ariel Sharon. Instead, it is the farm workers and orchard labourers who cultivate fruit and wine.
I have a few direct questions for you, Minister. I have heard that, at the last Council meeting in Luxembourg, the Swedish Foreign Minister talked in terms of the EU's needing to prepare itself for introducing trade sanctions against Israel. Is this information correct? Which countries can conceive of trade sanctions as a method? I have also received information to suggest that the Swedish Government is preparing to introduce trade sanctions. Is the same thing happening in other countries?
Finally, Minister, I want to ask what you personally think about trade sanctions and threats to isolate Israel. Is that a path which you personally believe the EU should go down? You said that all alternatives are open? What do you mean by that? Do you mean that you too are prepared to isolate Israel?
Mr President, I agree with most of the statements that have been made today and, therefore, if you do not mind, I shall not repeat them. Instead, I shall focus on other aspects of Euro-Mediterranean cooperation, which is of such great importance.
The adoption of the action plan between the European Union and the twelve States bordering the Mediterranean is a step forwards in the much-needed creation of a Mediterranean free trade area, which I would call a genuine form of discreet enlargement towards the South.
In formalising this project, we must ensure that criteria of sustainability and ecological, economic and social benefit for both sides of the Mediterranean are taken into account in sectors such as agriculture. In this process it is a matter of priority to foster mutual knowledge and cultural ties between peoples. We saw that the first action to be taken when the tanks entered the refugee camps was to ban the media. For this reason, we must promote joint projects such as a Euro-Mediterranean television service that would maintain stations in all the States bordering the Mediterranean, and which would broadcast in all of the region's languages and provide live transparency for this action plan and others.
Ladies and gentlemen, let us learn the lesson of what happened in Jenin. We must prevent any repetition of these episodes and be prepared to address and resolve issues as explosive as this one - or as in the case of the Western Sahara, to which no one in this Chamber has referred - and which are extremely important to the creation of an Arab Maghreb union.
Mr President, here we are, taking part in the umpteenth debate on the situation in the Middle East; in actual fact, we are witnessing the European Union's impotence. At Valencia, we attempted, at last, to give a sign that the Union is present, to make it clear that it is now time for action, that the time has passed for argument and declarations.
Europe should be making increasing efforts to bring peace to the Middle East, but so far it has failed in its task. The Middle East crisis is in danger of sparking off localised crises throughout the Mediterranean area and of breeding further terrorism, not least by providing conditions conducive to the recruitment of terrorists. Therefore, Europe must certainly adopt a position which gives it a strong, an increasingly strong, presence but which is also a position of neutrality between the two parties in conflict. I did not support the outcome of Parliament's vote on the resolution in Strasbourg, for it was weighted against Israel rather than adopting a position of neutrality between the parties. The Palestinians have the right to an independent State but Israel's right to security must be recognised too. Mr Arafat must stop the suicide bombers, who are all too often children, and Mr Sharon must withdraw his troops from the occupied territories with due regard for human rights.
What path, then, can we follow to give Europe a major role? First of all, we must set up a negotiating table involving the European Union, of course, the United States, Russia, the Arab League, the Palestinian Authority and Israel. Italy has declared its willingness to host a peace conference. Then, we must immediately set in motion a humanitarian aid programme and food aid for the Palestinian people and, clearly, even if Israel is against the idea, start to think seriously about sending an intervention force to separate the two parties in conflict until the situation has calmed down. Lastly, we must set in motion a Marshall Plan for the reconstruction of infrastructures in the tragically war-torn Palestinian territory.
We must prevent the Middle East crisis from sparking off a fresh wave of anti-Semitism in Europe. Our - quite legitimate - criticism of Israel must not - must never - cause us to overlook the attacks perpetrated in our Union on Jewish synagogues and cemeteries. In this context, we must remember what happened at the cemetery in Strasbourg. Woe betide us if we jeopardise the freedom of religious expression of our fellow citizens of the Jewish religion! That is why it is important not to leave room in politics for the extremist movements which raise their heads every now and again, as has happened in France and in Germany. That is why we must all genuinely strive to build a new Europe with a single foreign and security policy, an influential Europe which is the Europe of inclusiveness and subsidiarity. This Europe will win through, for the European citizens are on our side, on the side of peace and tolerance.
Mr President, I want to welcome Commissioner Patten´s statement today. It was a model statement which was at once calm and rational and strong and balanced, outlining the situation as it exists and the steps that are necessary on all sides to create a sustainable peace in the region.
I am puzzled by the Council's excessive caution. I say 'excessive' caution. I am not arguing against caution, but the Council expressed views today which were not balanced. I have also been to Jenin and seen the destruction there, the destruction of homes and of people's lives, the burying of people in the rubble of their own homes. I would like to suggest one practical thing here today. What we were asked for was heavy equipment to enable the people in Jenin to dig out the bodies that are still there. There was no heavy equipment when we were there yesterday. I appeal for urgent aid in that regard.
We have a responsibility as parliamentarians to avoid extreme language and extreme solutions. We need to demonstrate that the Sharon extremism will not bring security to the Israeli State, nor will Palestinian suicide bombers bring a Palestinian State into existence. Only through slow and painful negotiations with compromises can that occur, only then can the Israelis and Palestinians be secure in their own states.
I met with ambassadors in Tel Aviv, moved on to Jerusalem to meet Israeli peace groups and then on to Jenin to talk to the residents there. The objective of the Sharon Government at this point in time is the destruction of any possibility of a Palestinian State. I have no doubt about that at all. Europe, therefore, must bring pressure to bear on Sharon and his government to see that this is not a viable option for Israel.
In conclusion, the most important and effective weapon we have is the Association Agreement. What we are calling for is the suspension of that agreement, not a suspension of all contact with Israel, but a suspension of the preferential arrangements that Europe has with Israel so that at least it will begin to recognise that we are prepared to take action. It is a moderate approach which can be stepped up or cancelled when progress is made by Israel in withdrawing her troops from the Palestinian area, giving free access to humanitarian aid and free access to the United Nations mission in Jenin and elsewhere. There are many other conditions we could perhaps apply. There is no problem about an exit strategy. We simply state what our conditions are and what is necessary in order to begin talks under the quartet based on Oslo.
Mr President, as a Spanish Member of this Parliament, as a Valencian and as a member of the European People's Party, I shall not take too long to say that I consider the Valencia Summit to have been a success.
I do wish to reiterate what other Members of this House have said, however. I consider it to be a success that the summit took place in such difficult circumstances; it is a success that it was attended by twenty-five of the twenty-seven Members who were invited; it was a success that a joint action plan was agreed on by consensus and I consider it to have been a success that a conclusion was reached - explained better than I can by Commissioner Patten: in order to speed up the Barcelona Process, the peace process in the Middle East must be speeded up but there will be no stable peace in the Middle East unless it is achieved within a framework of stability, development and cooperation such as the framework put forward in Barcelona.
Having said this, I am not going to repeat any of the solutions that have been put forward for the Middle East. There clearly needs to be an end to the killings that we have condemned here so rigorously and with such sadness, and political dialogue must be re-established on the basis of international law. The President-in-Office of the Council has referred to all the statements detailing how this needs to be undertaken, from the Madrid Conference or the Oslo process to the United Nations resolutions.
What is hard to explain to our voters, to the media or to our visitors is how the European Union, which is Israel's largest trading partner and the main donor to the Palestinian Authority, is unable to do any more than it is currently doing. I agree that it was very positive that our positions were reaffirmed in Valencia. I also agree that our mission to the Middle East is a success, particularly because it is repairing the damage suffered by the previous mission but, I repeat, we will have to explain to our voters what we are going to do, how we are going to do it and when we are going to do it, as long as it is soon.
With regard to the Barcelona Process, the action plan starts by acknowledging that what is needed is literally 'momentum', which simply means accepting that the 1995 Barcelona Process has made slower progress than originally expected and, of course, much slower progress than the needs we have been discussing here require, when we talk about the Mediterranean as a strategic border, when we talk about the 45 million new jobs that must be created on the southern shore of the Mediterranean in order to maintain current levels of unemployment. I repeat that in Valencia it was acknowledged that there is a gap - actually an enormous distance - between what we want to achieve, that is, what is needed, and what we are going to do.
I welcome the fact that the fight against terrorism and the fight against drugs were discussed. I welcome the fact that the idea of establishing a free trade area by 2010 was reaffirmed, but I wish to emphasise that in order for there to be a free trade area, there must be goods to trade. We therefore need to be more effective and more flexible in our approach to the MEDA Plan, in economic cooperation, and to be less hesitant about setting up the Euro-Mediterranean Bank. Does this Parliament want such a bank? Do our partners in the southern Mediterranean want this? Do certain members of the Council? The Spanish Presidency wants it, of course; let us also convince everyone else that it is much needed.
To conclude, Mr President, I wish to emphasise that a foundation working for multicultural dialogue is absolutely crucial. It is impossible, however, to create a foundation without financial support. Without financial support there can be neither a foundation nor spiritual exercises, however modest they may be.
Mr President, I took part in the work at Valencia and would like to draw your attention and the attention of this House to a couple of - strong - impressions I received there: firstly, confirmation that there cannot be a future of peace and stability, prosperity and economic growth in Europe if the Mediterranean area continues to experience the present conflict; secondly, I do not want to go against the general feeling but, for the first time, I had the impression, which was subsequently confirmed during the bilateral meetings, that the Arab world and the southern shore of the Mediterranean see Europe and the European Union as the only interlocutor that can possibly help them with their problems, the only interlocutor that can live alongside their problems and resolve them. In this, I must congratulate Mr Piqué, who directed all the meetings and troikas with truly rare neutrality and balance, given the difficulties of the political situation.
What are we, as the European Union, going to propose? We must propose a path which we all unequivocally support; we must propose reinvigoration of the Barcelona Process, striving to bring about lasting change; we must propose a Parliamentary Assembly to monitor the initiatives undertaken; we must propose a new dialogue between the two shores of the Mediterranean and further consolidate it with regard to humanitarian issues, justice and combating terrorism. Moreover, there is a need for our proposals to be implemented practically without delay.
The creation of the Bank, relations of closer cooperation and association relations are all tangible projects which show the European Union to be the ideal partner for the other shore of the Mediterranean. The peace process and the current conflict between Israel and the Palestinian world are threats to these projects. However, if, as the European Union, we do not have the courage to dare to go further, using all the means available to us and taking advantage of the hopes that are placed in us, then we will in all probability waste an opportunity that is historic, not least in terms of the European project which is in the minds and hearts of many of us and which is taking shape in the Convention.
As regards practical action, I am taking up the call made again this morning by the Supreme Pontiff. I and Mr Mario Mauro are following the developments of the conflict in the holy places of Jesus' birth through direct contact with Fr. Giacomo Bini, the Minister General of the Order of Friars Minor. Well then, the situation will soon be beyond humanitarian aid. The monks and sisters who live in the religious community of Bethlehem cannot be considered hostages. It is a symbolic fact of extreme importance: the attention of the whole world is focused on what is happening in the place where Jesus Christ, the bearer of peace to all men, was born. Millions of men and women are awaiting an intervention that will defeat the designs and actions of death. We call upon Parliament, upon you, Mr President, upon the Commission, upon the President-in-Office of the Council and upon Mr Piqué, the Minister for Foreign Affairs, to take practical action to bring this affair nearer to a conclusion. I feel that it would be a genuine sign of hope and a promise of stability for the future of this tragically war-torn Holy Land.
Mr President, I welcome both Commissioner Patten's contribution to this debate and Kofi Annan's decision to send a fact-finding team to ascertain exactly what happened during the Israeli bombardment of Jenin refugee camp. I am, however, somewhat concerned at the motivation underlying attempts by Israel to delay the investigation.
Israel claims that its invasion of Jenin and other areas was an attempt to destroy the Palestinian terrorist infrastructure. However, serious allegations have been made that the Israeli defence forces were involved in extra-judicial executions and the use of human shields. If these prove to be true, then Israel itself and its army are as guilty of acts of terrorism as those who plan, support and carry out suicide bombings.
When he was defence Minister, Ariel Sharon masterminded the 'Operation Peace for Galilee? invasion in 1982. His objective then he claimed was: 'to eradicate the Palestinian terrorist threat in Lebanon?. This resulted in the massacre of 800 Palestinians in the Sabra and Shatila refugee camps. A subsequent Israeli commission of enquiry concluded that he bore responsibility, as they put it ' having disregarded the danger of acts of vengeance?
Are we seeing history repeat itself?
Mr Sharon must take personal responsibility for what has happened in Jenin and elsewhere on the West Bank. It is a consequence of his policies, his prejudices and his hatred of Yasser Arafat. If the UN team concludes that war crimes have indeed occurred, then the international community must take action including referring the matter to the International War Crimes Tribunal.
Mr Sharon does a grave disservice to the people of Israel. Single-handedly he has caused his country's political isolation. Furthermore, he has fed the hatreds that have resulted in the escalation of anti-Semitic activity which I deplore.
He humiliated the US Government during Colin Powell's recent visit to the Middle East. Perhaps, however, this will have a positive effect and lead to a reassessment of US policy in this area and encourage them to abandon their one sided approach of unequivocal support for Israel and instead to work with the EU and others for a balanced, peaceful resolution to this terrible conflict which has already cost too many lives.
Mr President, almost all ordinary citizens of Israel wish to live in peace in their own country. They wish to have a country with secure borders and normal diplomatic relations with all its Arab neighbours. How can we help extinguish the fire that has devastated Palestine and reduced the people to a life of humiliation, fear and deprivation of the basic amenities of life?
Jewish people, Muslims and Christian Palestinians worked and lived together for centuries before Israel was established. The Jewish people dreamt about their own country and they got it, and rightly so. The Palestinians, both Muslims and Christians, dream and wish to have their country as well and they will not rest until they have a secure and viable state based on a just and fair settlement. How can the EU help?
Let us stop being polite and politically correct. To my delight today is the first time in my two and a half years as an MEP that I have heard Members of this House address this topic with such confidence. We have been gagged for all this time. Let us spell out what is needed for such a fair and just settlement; things that we all believe in but are too afraid to say. Firstly, Israel must have the right to exist with a secure border and it must be fully recognised as a state by all its neighbours. Secondly, Israel must respect international law and its own national laws, as well UN Security Council resolutions. Thirdly, Israel must accept neutral international observers under UN sponsorship to facilitate a ceasefire.
Ordinary people, Jews, Muslims and Christians, are fed up with their politicians. They want peace now. Let us help them with courage and confidence and say clearly what most of us privately believe, that for Palestine to be a viable state, to allow that state to take back the millions of refugees, there is only one border and that is the border as it was before 1967. That is what Israel has to pull back to. Until that happens there will be no peace in the Middle East and that brings the terror, fear and difficulties that we now see in the European Union.
It is time that we spelt out the way it should be.
Mr President and the Council, two weeks ago, the joint resolution on the situation in the Middle East tabled by the Group of the Party of European Socialists, the Group of the European Liberal, Democrat and Reform Party, the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left/Nordic Green Left was voted through by a narrow margin here in the European Parliament. We in the Christian Democratic Group of the European People's Party and European Democrats voted against. The truth is the only way to genuine peace, reconciliation and coexistence.
Those who tabled the resolution chose to criticise the State of Israel on twelve occasions, but the Palestinians and the Palestinian Authority on only three occasions. Neither Hamas nor Islamic Jihad, labelled as terrorist organisations by the United States and the EU, were mentioned or criticised in the European Parliament's resolution. Nor was there any mention of the groups designated as terrorists by the United States, namely Hezbollah and the Al-Aqsa Brigades.
The last-named group constitutes the military wing of Yasser Arafat's Fatah movement and is responsible for the suicide bombing in Jerusalem on 12 April in which six Israeli civilians were killed.
Only three speakers made any specific mention at all of these terrorist groups during the two-hour plenary debate in Strasbourg on 10 April. Nonetheless, everyone knows that these men associated with violence and suicide bombings - these people who are happy to see sons or daughters sent to kill other people and who receive money from Iraq for the purpose - are not at all prepared to recognise the State of Israel's right to exist in the area. I say to the President and to the Spanish Presidency that these terrorist groups are a part of everyday life in the Middle East. How are we to deal with their existence?
The PPE-DE Group chose to vote against last time because we feel that the EU and the European Parliament are becoming less and less relevant to the parties. The debate in this House reveals a type of one-sidedness which means that we are not taken seriously by either party to this deeply tragic and bloody conflict.
The time should be past when the European Parliament adopts politically lightweight resolutions simply in order to achieve what, from an objective point of view, is an impossible consensus across the whole political spectrum, from left-wing socialists and communists by way of social democrats to green liberals and Christian democrats, Eurosceptics and members of the radical right. The time has come for the EU to become relevant to both parties in the Middle East.
Mr President, I should like to say firstly that I feel very proud to be working in this Parliament and to see how, at the Valencia Ministerial Conference everything that we have been told corresponds to a position of agreement on cooperation, to which other countries are signing up. I believe that it is a strong Europe, a Europe of the future, that is achieving this, and I believe that institutional cooperation and cooperation between other countries are aspects that should be highlighted.
With regard to the Euro-Mediterranean Conference, I should like to furthermore offer my congratulations on the excellent idea of introducing - or of trying to introduce - solutions on a Mediterranean scale. One of the failings of the MEDA Plan, one of the causes of the delay in incorporating the countries of the Mediterranean into European policy, or into the offer that we are making, is the need for these to be accepted according to their own logic, to their own scale and with a new sensitivity and a new way of addressing problems.
Along the same lines, I should like to also express my satisfaction that culture, tourism, education, integration between peoples and dialogue were addressed as issues of the utmost priority. In my view, to culture, education, tourism and cultural dialogue we can add sustainable development and globalisation, the benefits of which also have an effect in the country that provides these and I think that this is an example of successful coexistence between a world that is in the process of modernising itself and a world that still needs to become part of the change, but which has a great history of its own.
As Vice-Chairman of the Delegation for Relations with Israel, I should also like to say something about the conflict in the Middle East: our position - my position - is quite clear and we have stated it in other forums. We have now reached a time when institutional positions must be adopted. It is true that we can all express our regret - and I do so now - at Palestinian terrorism, at the disproportionate response of Israel, and at the intolerable situation that currently exists. Furthermore we, with a European sensitivity and with our history of peace and democracy and our rules of the game, cannot accept that humanitarian assistance is not being provided and we must call for this loud and clear.
This is not the time, however, for the Members of this House or even the delegations or the groups, to make statements in isolation. This is the time to strengthen European cohesion, to help Europe to develop a single vision, an institutional position of the Presidency, the Council, the Commission and Parliament, because we are deciding on the future of an entire region and the problem does not just concern the present, but also the future. Therefore, I now clearly state my support for peace, but for a peace that must be accompanied with very clear and solid positions, on which we are all united, not at a personal or emotional level, but for the sake of reaching an objective, consistent and lasting solution, and in which we bear in mind that our obligation is to ensure that there is peace, but also to look after the future and to look after this Mediterranean area.
Mr President, ladies and gentlemen, I have to say that there are certain specific weapons available for preventing the situation in the Middle East from continuing to deteriorate and even, on the contrary, improving it: the weapon of diplomacy, which has been tried, which has been tested, but which is no longer accorded sufficient respect because diplomacy often gives way before the clash of military weapons. The other major weapon which is, on the other hand, effective and non-violent - the weapon of the law of the economy, of aid to developing countries, of aid to the poorest communities - has certainly not been used enough, and this is because it has even, on some occasions, been rejected in the dialogue between the countries who were to receive assistance and the assisting countries. The response from this House must clearly, once again, be 'No' to weapons and 'No' to suicide bomb attacks, but also 'No' to tanks and 'No' to retaliation.
Well then, what is the formula on which peace in the region should be based? Once again, it is a formula as old as the hills. Governments acting cooperatively within the framework of shared institutions and governments acting individually. The Italian Government has developed a plan, a proposal for economic aid - a sort of Marshall plan as it has been called, with good reason in my opinion, although there has been criticism of this - to the poorest country, Palestine. This is an important weapon which has not been used at all in recent years, although many States set aside considerable sums to help the peoples of the Middle East who were in most need of such assistance.
What do I find most disturbing? I think it is the conditions of degradation in which countless young people live in the refugee camps in Palestine from the moment they are born to the age at which they can start work. These camps are extremely dangerous breeding grounds. In my opinion, certain Arab governments have failed to give their brothers sufficient help: on the contrary, they have done nothing but incite them and tolerated movements within these countries which have led to the consequences we have witnessed recently.
Mention must be made of the United Nations, which has certainly played a role which has been exhausting, not least, and important but inadequate and, in any case, ineffective; an intervention force was needed and it has been called for on many occasions. In my opinion, reasoning, experience and history teach us how an intervention force can be employed effectively in this modern age, and yet no such force has been deployed.
What initiative can Europe, the European Union, pursue? It can reinforce the thrust of the UN initiatives, particularly the initiative to establish what could be an intervention force separating the two opposing nations.
Mr President, I share your deep concern at the upsurge in violence which has taken place in the Middle East in recent weeks, because both sides appear to have locked themselves into a downward spiral which leaves little room for dialogue and progress towards a final settlement. The only possible solution is one based on UN Resolutions 242, 338, 1397 and 1402, involving the acceptance of a two-state solution which will give security to the State of Israel and dignity to the Palestinians. This will involve an eventual total withdrawal from the occupied territories and a dismantling of all the illegal settlements.
We should not, however, lose sight of the fact that there is a huge convergence of international opinion as violence increases, which we need to build on. It must also be made clear that the right of return for Palestinians can only apply to the new state of Palestine, as otherwise the Jewish State of Israel's, security would be compromised. Compensation, however, will need to be considered for those whose properties were expropriated as a necessary prelude to a resumption of meaningful negotiations over a final political settlement.
On the one hand, tragically, we have suicide bombers engaged in indiscriminate attacks upon Israeli civilians and, on the other hand, there is a tragic civilian loss of life on the Palestinian side, when Israel sends in its troops to root out those responsible.
I did not support the call for an immediate suspension of the EU-Israel Association Agreement as I felt this move to be too punitive and selective at this juncture. I did, however, agree to call for an emergency EU-Israel Association Council meeting to discuss the crisis. In particular, I felt, along with many of my colleagues, that the Palestinian authority, which receives EUR 120 million a year from the EU, should have done more to restrain the suicide bombers and Islamic terrorists. I call upon Chairman Arafat to condemn, regularly and in Arabic, the terrorist attacks, and recognise Israel's right to exist in peace behind its 1967 borders.
At the same time, I call upon the Likud Party to remove all references in its manifesto to its claims that the West Bank is an integral and perpetual part of the State of Israel. Nevertheless, I am concerned at the excessive use of force by the army, the disregard of the Fourth Geneva Convention on the application of collective punishments to civilians and the ban on ambulance passage into Israel proper which affected wounded civilians, as well as fighters and terrorists, and which, I was glad to see, was lifted the following day.
I believe that with the Two-State Solution the international community has now established the basis for a lasting and durable peace. We must all now seize upon this opportunity from the international community to implement this before we have a major Middle-Eastern war on our hands.
Mr President, I am a friend of Israel and I am proud to be so. I am also a candid friend of Israel. Those are two words: 'candid' and 'friend'; so let me be a candid friend to Israel first of all. Yes, Israel must accept that there has to be a Palestinian state in secure borders. Yes, Israel must withdraw from the territories which it has occupied these past few weeks. Yes, Israel must allow the investigation of what happened in Jenin to take place, provided that investigation is fair and balanced and takes a view which is objective to all sides. Yes, I say to the State of Israel that I am not entirely convinced that the action which it has taken these past few weeks will succeed in the object which it sets itself, because I fear it may have created more people who want to engage in suicide missions. So there I am, the candid friend to the State of Israel.
But as a friend of Israel, I am also entitled in this Parliament to speak up for it. I say to this House that it has to understand that what Israel has suffered these past months, the murder of 418 innocent men, women and children, is almost too much for any democratic state to have to bear. What is Israel expected to do about that almost daily assault on its innocent citizens? What is Israel expected to do when it is surrounded by countries who do not even, to this day, accept its right to exist?
I support the Saudi peace plan, but it is a shocking comment that it has taken nearly 53 years for some Arab states to come forward with a plan which actually recognises the State of Israel. Israel, too, must face a situation with Yasser Arafat, where he not only does nothing to prevent the terrorist actions taking place, but there is the strongest possible evidence that he is actually complicit in what has happened. That is unacceptable in a partner with whom any state, any government is expected to negotiate.
I say to this Parliament that after the events of September 11, we took a view in the civilised world that terrorism was indivisible. Yes, people had rights, but terrorism was unacceptable, there was no such thing as a good terrorist. We must keep that proposal solid, because if we fail, if we say terrorism is OK if it is in the Middle East, but not if it is in the United States or Europe, then we are making a mistake for which we will suffer.
The way towards peace and the way for Europe to contribute towards peace is to use its influence in the area, particularly on the Palestinians, and to say to them, yes, there should be a Palestinian state, yes, there should be a State of Israel, but both must have security throughout the years to come.
Mr President, I should like to thank all those who have spoken for their opinions and their contributions which mean that I do not now have to speak for too long myself, since all possible arguments from all points of view have been put forward, and I must say that many of them, furthermore, were made in a similar vein and in almost identical words. I repeat, then, that I wish to thank all the speakers and I should now like to focus my answer on two aspects:
The first is the potential relationship between the Barcelona Process and the situation in the Middle East. Despite the gravity of the current situation, peace will one day be achieved in the Middle East, and since this is the case - and we all hope that peace will be achieved sooner rather than later - the Barcelona Process will prove its full potential and effectiveness and at that moment, furthermore, it will prove that it is more necessary than ever. A stable peace can only be achieved on the basis of prosperity, cooperation, economic integration, mobility between the peoples concerned, the exchange of ideas, exchanges between educational systems, the exchange of peoples, and all that the Barcelona Process entails, in its political, economic, cultural and social aspects, is, therefore, of extreme importance in this regard. Consequently, I deduce from today's debate that we all agree on the need to persevere with the will that we demonstrated in Valencia to revitalise the Barcelona Process.
With regard to the second issue I wish to address, which is specific to the situation in the Middle East, many of the honourable Members have mentioned the policy of Mr Sharon, the current Prime Minister of Israel. I should like to remind you that Mr Sharon has been Prime Minister for just over a year, not even two years, and that he was elected Prime Minister because he reflects the will of Israeli society. I should also like to remind you that the government of Mr Sharon is a government of national unity in which the Labour Party and various other parties are represented, and therefore, when we talk about the policy of Mr Sharon - these things should not be forgotten - we are actually talking about the policy of many others besides him. This is a policy accepted by all the members of his government, because, otherwise, they would have resigned or they would have been removed if they voiced different opinions.
We very often fall into the trap of excessively attributing the causes of the conflict to individuals. The conflict in the Middle East, in its most modern incarnation, started over fifty years ago, and Mr Sharon was not around at that time. I should like to remind you that the second intifada started before Mr Sharon became Prime Minister. Therefore, we must bear all of this in mind and get to the roots of the conflict. It is true, however, that there are specific policies that are especially worthy of criticism and that should be rejected, and as such have been roundly condemned by both Commissioner Patten and myself, not only today but also on many other occasions. The problem has not been caused solely by specific individuals, however, but by something much more profound, and when a conflict lasts for such a long time, with its various shifts of balance, it is because there is no majority will for peace on either side; because there is no sincerity or honesty in the desire for peace expressed by either side; because, when some express their desire for peace, but in their hearts are hoping for the destruction of the State of Israel, they do not want peace, and because when others say that they want peace, but in their hearts what they really want is to make the myth of a greater Israel a reality and, therefore, the consolidation of a State of Israel on the current occupied territories, they do not really want peace.
Since these two attitudes stem from the historical aspirations of both sides, and since these historical aspirations are not compatible with one another, until there is an explicit renunciation, which is sincere and honest, of these historical aspirations, there will be no peace however much we attempt to impose sanctions, and however much the international community does all that it can. It is, furthermore, in this context that we must place the actions of the international community, because our role is especially clear now, and consists of convincing both sides that Israel must issue a sincere and honest renunciation of increasing its territories on the basis of the occupation and the Palestinians and the entire Arab world must issue a sincere and honest renunciation of the destruction of Israel.
If this were achieved, we would then have a completely solid foundation on which to build effectively. Our task is one of persuasion. I am far from sure that this task should be carried out on the basis of sanctions. It must be a task of genuine persuasion, which reaches the political leaders and the general public of both sides. Because the Israeli public, which has now voted - just over a year ago - for Mr Sharon, previously voted for Mr Barak in order for him to achieve peace, and before that, for Mr Netanyahu, and before him, five or six years ago, for Mr Rabin.
There are, therefore, prospects for peace, and this is why we must pursue the approach of cooperation; this is why it is so important that we work together with the United States, with Russia and with the United Nations, and when the opportunity arises to act with a degree of dilettantism, for Europe to have an independent voice, which sets us apart from the United States, I think that we have to be extremely prudent. I am not implying that we should support every position adopted by the United States. What I am saying is that we should act together, because this is extremely important and, if you read the Madrid Declaration carefully, it states what the European Union has been saying for a long time, and it is other countries, including, to a large extent, the United States, that have come around to the positions of the European Union. I take great satisfaction from this, and we shall also pursue this policy because I believe it is absolutely crucial.
It is in this context of the international community, all working together, that it makes sense to talk about observers, that it makes sense to talk about peacekeeping forces, because, otherwise, these things would not be feasible; and that is when it makes sense for us to talk about Marshall plans and economic contributions - which will have to be considerable, of course - and that we also talk about the full import of the rapprochement of the two peoples on the basis, amongst other things, of their educational systems.
The presence of the historical aspirations which I referred to earlier is clearly reflected in the educational content provided by both sides; the young people on each side have been trained not in conciliation or in peaceful coexistence, but in hate. We have, therefore, a great deal of work ahead of us but the way forward has been mapped out. We know what the final outcome must be and what we need to do is continue working in this direction.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Mr Alyssandrakis has the floor on a point of order.
Mr President, honourable Members, the High Representative of the European Union, Mr Javier Solana, stated in an interview with the Greek Tribune that, unless the Cyprus problem can be resolved, only the Greek Cypriot part of the island will accede to the European Union. Mr Solana's successive replies to the repeated questions put by the newspaper journalist, who stressed that this contradicted everything we know about the Helsinki resolution, leave no room for error or misunderstanding.
The position taken by Mr Solana confirms the reading of the Communist Party of Greece, especially after the Helsinki Summit, that the process for Cyprus to accede to the European Union will split the island, legitimise the Turkish occupation and justify the 1974 invasion. And furthermore, Mr Solana demonstrated total contempt of the United Nations resolutions on Cyprus and international law in general in his statement.
I should like to ask you to speak to the High Representative, Mr President, given that the position which he has expressed completely contradicts the decisions and resolutions passed by the European Parliament.
Thank you very much, Mr Alyssandrakis.
The Presidency takes note of the point of order you have made.
Mr Korakas has the floor on a point of order.
Mr President, I too have a point of order to make concerning Mr Solana's visit to Greece. Last week, the Spanish Minister of Foreign Affairs, Mr de Miguel told the House that Mr Solana would be visiting Greece in order to put pressure on the Greek Government to accept the Constantinople text, or rather the Ankara text, drafted by Great Britain, Turkey and the United States, a text which contests the territorial integrity of Greece so that the European army can use NATO infrastructures in order to promote the so-called common European defence and security policy.
That Turkey's demands are dictated by the United States goes without saying; unfortunately, the European Union is going along with them. I should like, Mr President, to denounce this pressure being exerted on the Greek Government and warn the House that, if the Greek Government, which is digging in its heels and refusing to accept the text under pressure from the Greek people; if the Greek Government makes the concessions being asked of it by the Fourteen and Mr Solana, there will be serious problems in Greece where, as I have said, the Greek people are unwavering and united in their opposition.
I should like to ask you to take note of our objection, Mr President, and to do whatever you can to put a stop to this unacceptable pressure.
The next item is the joint debate on two reports by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy by Mr Van Hecke (A5-0106/2002), on human rights in the world in 2001 and European Union human rights policy, and by Mrs Díez González (A5-00084/2002), on the Commission communication to the Council and to the European Parliament on the European Union's role in promoting human rights and democratisation in third countries.
Mr President, the main themes of the 2001 human rights report are, in fact, mainstreaming and the EU's human rights policy.
This means in the first place that we should put an end to the harmful tradition whereby the European Union and the Member States set great store by the concept of human rights in their resolutions and reports, but whereby in practice, and in day-to-day foreign policy, they often allow other interests to take precedence.
I have just returned from Geneva where, along with the Parliament delegation, I attended the 58th meeting of the UN Human Rights Committee. During a talk with the 15 EU ambassadors, it transpired that the world's most important human rights forum is not only struggling with a huge problem of credibility, but that the Union also fails to succeed in pursuing a consistent and coherent human rights policy and in speaking with one voice.
During a motion on humanitarian situations in the Middle East last week, the European representatives in the UN committee were divided in their vote. This, of course, affects our moral authority. Moreover, the impression is created that the European Union sponsors without any hesitation resolutions on human rights violations in countries such as Congo, Sudan and Colombia, while its attitude is far more restrained when it comes to strategically or economically important partners, including China.
The new EU guidelines on human rights dialogues will undoubtedly strengthen the coherence and consistency of the EU's human rights policy, provided they are applied. In fact, these guidelines also form the basis for a programme document in which priority is given to the European initiative for democracy and human rights.
Commissioner Patten has played a pioneering role in this respect. However, we are anxious about the implementation of the document. Despite the high priority which Parliament accords this budget chapter, the appropriations were already reduced in 2002.
In my report, I confined myself to two topical themes: the modern forms of slavery and the delicate balance between the war on terrorism and respect for human rights.
Although slavery was officially abolished fifty years ago, it continues to exist in all kinds of forms: people are trafficked and sold like commodities, are employed in forced labour, receive very little pay and are restrained in their freedom of movement. The little statistical data that is available is alarming. Especially in the current European climate, where the extreme right is in the ascendant, the European Union has every reason for tackling this growing problem. This report calls for national and international changes in the law in order to prosecute human traffickers, protect victims and prevent people from ending up in modern forms of slavery.
The second theme concerns the complex relationship between terrorism and human rights after the attacks of 11 September. It is patently obvious that terrorist attacks are serious crimes that should be treated accordingly. However, human rights violations can also be a breeding ground for terrorism and, at the same time, the fight against terrorism can lead to new human rights violations, can serve as justification for human rights violations or can make countries turn a blind eye to violations committed by allied forces in the fight against terrorism.
Prominent politicians, including Lord Russell Johnson, have warned against repeating the mistakes of the Cold War when dictatorships in developing countries were supported in the name of the fight against Communism. It is important, as part of the fight against international terrorism, to remove the underlying causes which feed extremist feelings or which are used by terrorists to recruit followers.
Above all, the attacks of 11 September and the fight against terrorism have painfully exposed the shortcomings of international law. The Geneva conventions are still based on the assumption that wars between states form the biggest threat to peace, while most current conflicts are civil wars or terrorist action. The Geneva Convention on prisoners of war is based on the protection of soldiers of regulated armies, while the majority of the fighters today are guerrilla and militia fighters and the majority of victims are civilians.
The report therefore calls for new rules, new conventions and new instruments which accommodate these new types of conflict. The Union will need to fulfil a pioneering role in the review of international law and will need to ensure that the International Criminal Court becomes operational at the earliest opportunity.
We as the European Parliament, with a worldwide reputation in the field of human rights, must ensure at all costs that a number of universal and fundamental human rights are observed at all times. I would therefore like to thank those of my fellow MEPs who, with their contributions, have helped create a well-balanced report which already met with a broad consensus in the Committee on Foreign Affairs. I hope that Parliament will be able to give its unanimous backing to this human rights report tomorrow.
Mr President, we have drafted this report that I am presenting today mindful of the fact that the Commission communication notes the importance that the Union attaches to human rights in the development of its external policy and this, in our opinion, should be warmly welcomed.
I should like to emphasise, however, that although this communication puts forward important proposals and suggestions, it does not provide, in our view, practical instruments that will enable us to successfully confront the new challenges resulting from the new vision that we share and in which human rights and their promotion are fully integrated into the Union's external policy.
In theory, there are no substantial differences in the approach adopted by the Union institutions on defining how to address the development of human rights and the consolidation of democracy in the world, but it is when it comes to translating words into deeds, however, that differences between the institutions emerge. All too often, the democratic demands made on our partners take second place to the economic and commercial interests of the Union as a whole and of its individual Member States.
Let us add to this another observation, which is in my view even more paradoxical: despite the fact that we share a single doctrine, a number of different policies are in force. Just take the paradigmatic case of Cuba, and I only mention this as one example. The Council is blocking relations, whilst the Member States maintain bilateral relations, in trade and in all types of other fields with the island. Under these circumstances, the aim of this report is not to reiterate the Union's by now well-known position on this matter, but rather to seek to put forward proposals for firm action, both in the negotiation of agreements of all kinds between the European Union and third states and in the application of these agreements, as well as their possible suspension.
The proposals contained in this report are intended to provide the work of the various Community institutions with greater coherence, putting an end to the de facto contradictions and to the particular predominance of the political will of the Council in this field, because in our opinion, the fact that the Union does not have a position of its own, expressed with a single voice, causes us to act on the international stage according to necessity or under the changing leadership of others who do not always share our interests in this field.
In drafting this report we have been both ambitious and responsible; we have shown the ambition that committing ourselves to the defence of human rights in the world requires and the responsibility that comes from realising that the challenge of integrating human rights into the Union's external policy is a genuinely complex matter. We have also borne in mind, however, that the contradictions between institutions and the lack of unanimity, coordination and unity in action are the worst enemy of human rights and of democratisation in the world.
The proposals put forward in this report must, therefore, be seen as a means of overcoming this situation and of overcoming our own contradictions. As Mr Patten stated this afternoon in his intervention, we are fond of lecturing others on human rights but we would sometimes do well to look at ourselves.
My first proposal is, therefore, to ask the Commission to draw up an interinstitutional code of conduct, designed to ensure a more coherent and more equitable approach in the Union's external action in this field. This code must govern relations between the Union and the more than 120 States to which the democratic clause currently applies. A code, ladies and gentlemen, that will be an instrument for defining the terms, both internal and external, under which dialogue takes place; a code to provide cohesion for the speech and the actions of the Union, but never to undermine dialogue; a code which serves as a political instrument, not a legal or ethical one, which systematically collates the Union's values and political thought and its rules of implementation.
I should like to emphasise that such a code must not be based on the punitive and suspensive nature of the human rights clause, but on mutual respect between the parties concerned, incorporating as many positive incentives as possible and including generous cooperation programmes, that will enable respect for human rights to be strengthened at all levels. Our objectives must be not only to evaluate the progress made by the various partner countries in the field of human rights but also to achieve a coherent balance between countries and regions, above all preventing unfair results, comparative injustices and the treatment of these countries and regions with double standards, all of which we saw in Geneva. The code must, ultimately, be the handbook for parliamentary democracy.
The second proposal that this report makes, and which I should like to go into, recommends that the Parliament produced by the 2004 elections should establish a Commission on Human Rights responsible for problems relating to human rights, democratisation in third countries and relations with international organisations active in the sphere of human rights
Thirdly and lastly, I should like to mention the proposal for the Commission to establish a European Union Agency for Human Rights and Democracy, a suggestion that was made by the Cologne European Council. This agency, ladies and gentlemen, would be a body whose objective would be to establish common criteria and parameters for analysing the human rights situation in the world, drawing up an annual assessment that will facilitate interinstitutional action in accordance with the elements that constitute the code. It is, of course, the Commission that will have to establish the areas in which the agency will act but it would be very useful, in order to produce more effective and coordinated work, if it could, for example, include the evaluation of the impact of structural measures, given their enormous importance in the processes of reconciliation following armed conflict. Lastly, it will be a useful instrument, that does not take competences away from anyone, but which adds both its own and external efforts and resources.
Finally, with regard to the five amendments tabled by Mrs Malmström, I must say that I am not going to accept them and that I am going to ask plenary to vote for the report, which was adopted by a broad majority in committee, with three abstentions and not a single vote against. Nevertheless, I thank both Mrs Malmström and the other honourable Members of all political groups who tabled amendments and who discussed matters with us during the drafting of this report, because their work has helped to enrich it.
I should furthermore like to ask Parliament's services to bear in mind that the original text is in Spanish and to revise the other versions, because there are some differences in the finer points of meaning.
Mr President, while we are yet deliberating in this House, live pictures of Parliament are coursing through the world of the media, and they are of the collective 'no' that the overwhelming majority has just delivered to a man who is doing precisely the opposite of the things that this report stands for and which constitute Europe's core values. Together and quite decisively, we have said 'no' to those who would seduce us with their radicalism, and to those who treat humanity with contempt, and, in this report, we are saying 'yes' to human rights with no ifs or buts. This is far from being only something we call for in politics; it is also a challenge to the Committee on Industry, External Trade, Research and Energy, and, although it might be wondered what it has to do with this issue, it is actually a great deal, because, in an age of globalisation, it is increasingly the multinational enterprises that are called on to take steps in this direction. Whilst we in politics have to hear the accusations of hypocrisy levelled at the former foreign policy of the USA and at the EU's foreign policy, which does not yet really exist, that accusation applies yet more to businesses. Only if they too manage to come round to defending human rights with no ifs or buts, will we be spared much of what we all feared was coming to us when the terrible events of 11 September struck us.
What is astonishing about this report is not so much that it pays lip-service to many familiar things, but that there was, in our Industry Committee, which is a rather conservative set-up and not very familiar with these topics, unanimous support for establishing social standards, and for a Green Paper that would trenchantly call for social responsibility on the part of enterprises, even though the person to whom today's 'no' was directed is also a member of this committee. Our decision was unanimous. Why? Because the despiser of democracy, who plays this down, was not even there and did no work on it! I hope that all of Europe's voters will see this, and, at the same time, also see when we are saying 'no' and to what we are saying 'yes', that is, to this report and to human rights without ifs and buts.
Commissioner, on behalf of the Committee on Development and Cooperation I would firstly like to thank the Commission for their communication on the promotion of human rights and also congratulate the rapporteur, Mrs Díez González, on her excellent report, which complements and strengthens the already positive proposals put forward by the Commission in their communication.
The European Union's commitment to the defence of human rights and democratic principles needs effective, and above all coherent, action; if there is no coherence, there is no credibility, and without credibility there is no authority to promote and demand respect for human rights.
For this reason I support the strategic and comprehensive approach proposed by the Commission with regard to integrating human rights into EU foreign policy and ensuring that all policies, all Community programmes and projects, take this issue into account. Finally, I support the approach geared towards humanitarian aid based on human rights, because of the importance it can have in terms of conflict prevention, and I believe that Country Strategy Papers should propose specific measures for the promotion of human rights, which should be treated as a priority.
The struggle for human rights cannot be disassociated from the fight against poverty and development cooperation policy, inasmuch as both promote the establishment of the economic and social conditions necessary to guarantee peace and to ensure that everyone can live in dignity; conditions without which the respect for fundamental rights is no more than a pipe dream.
For this reason I would make a particular request to the Commission that, in the context of political dialogue and the discussion of the Country Strategy Papers, universal access to education should be considered as a priority issue, because education is indispensable for the development of populations, and without development it will be very difficult for us to talk about full respect for human rights.
Mr President, on behalf of the Committee on Women's Rights and Equal Opportunities, I should like to thank the Commission for its communication. Above all, however, I should like to thank the rapporteurs for their sound reports. Parliament has always given high priority to human rights and defended them in all circumstances, and we have not defended them any the less since 11 September 2001. In relation to the candidate countries - which are also of course, in a way, third countries - we have had great success in attaching importance to human rights and democratisation through the Copenhagen Criteria and the whole set of EU regulations. In that connection, we have also focused upon women's rights and rights in general. That applies not merely to the candidate countries but also to the developing countries.
I do not think that the Commission's communication is completely clear regarding how, in purely practical terms, we are to secure human rights specifically for women. There is of course no doubt at all that, in a long list of the countries we cooperate with, women are oppressed in a range of different areas. They are very often victims of religious or cultural traditions, and I believe we need to take stock of the concept of religious and cultural traditions used to oppress a quite specific group, namely girls and women in general. In this connection, I believe that we must try to involve women themselves more actively, and perhaps we should start by developing a number of programmes with the help of those women who have come to Europe, for we do not always have precise policies for tackling their status in our own countries. If we were to adopt this approach, we could perhaps also obtain some experience of use in connection with the developing countries. I should like especially to refer to paragraphs 2 and 3 of the opinion of the Committee on Women's Rights and Equal Opportunities in which we propose that the Commission do some very practical work on a number of aspects of this area.
Mr President, it is right and proper that the European Union should focus strongly on human rights issues. I have been in the forefront of those campaigning for human rights, democracy and the rule of law in countries such as Burma and Zimbabwe, where the re-election of President Mugabe last month and the political violence and intimidation that continued to accompany it, were a matter of great concern and make a mockery of international actions.
If we are to be more effective in our efforts, then it seems to me that we need to focus more specifically on such areas of genuine human-rights abuse. We should not define the concept of human rights so widely that every human desire and affliction is embraced. We must take care that we do not allow extremists and terrorists to exploit our concern for human rights. While we must be ever watchful of the civil liberties of our citizens, we must ensure that human rights legislation does not intrude excessively into operational areas which affect our ability to protect our law-abiding citizens and our democracies, particularly at a time of heightened threat.
Human rights must not become a device that helps give comfort, even financial compensation, to those such as terrorists, themselves the worst abusers of human rights. The reports before us today are commendable for their coverage, but they sometimes stray into areas best avoided. To some extent they lose sight of the original concept of human rights. They make no mention of the need for good governance and the fact that corrupt governments in failed states are often the prime source of human rights abuse. These are general points, but there are some specific points that we cannot support. For example, while we strongly support a ban on the horrendous exploitation and abuse of children as child soldiers in countries such as Uganda and Sierra Leone, we cannot support a ban on the recruitment of soldiers under 18 in our own countries. The British Army is probably the best in the world. Some 5 000 personnel, 4.5% of its strength, are under eighteen. More than a third of its personnel proudly and voluntarily sign up before they reach adulthood. They are not deployed to areas of conflict until they turn 18. It would be a gross mistake and an intrusion into an area of uniquely national competence to try and ban such recruitment.
We cannot accept the incorrect interpretation of the Geneva Convention, or the excessive criticism of US actions in its handling of prisoners at Guantanamo, when the United States administration has made it clear that it will ensure that the basic human rights of all those held in custody will be respected. We do not share the enthusiasm for an international criminal court, as currently proposed, which might easily become a political instrument and whose jurisdiction over real human rights abusers, such as terrorists, is unclear. We do not support the communitarisation of foreign policy in the European Union. There is much we can support, but I have outlined those areas which we cannot support.
Instead of constant self flagellation, hand-ringing and searching for flaws in our own democracies we really must be more effective in correcting the constant and massive abuse of human rights which is the daily lot of people is so many far-flung countries.
Mr President, let me disagree with the previous speaker. We absolutely have to acknowledge the flaws of our own democracy. That was absolutely germane to the debate about the Middle East Unless we recognise our own flaws and inadequacies, how can we ever bring about changes in other democracies? That is what these two reports do brilliantly.
Mrs Díez González' report reminds us that we have agreements with human rights and democracy clauses yet we do nothing. We stand by because the economic factors prevent us from acting. We look at the economic provisions rather than the demands of citizens who look to us to improve their lives through the agreements that the EU and its Member States have signed and ratified.
Mr Van Hecke's report reminds us that there is much that is wrong with the world and brilliantly focuses us on the need for the European Union to speak with one voice. As a delegate last week in Geneva, I witnessed that the Commission is arguably one of the most ineffective Commissions known to those long attenders. Why? Because the Middle East is being used as a ball that is being batted between one group of nation states and another. At the same time, what happens? We stand here in this chamber, enjoying this luxury to contradict one another, to belong to different parties, to have different ideas, to have different sexual orientation, a different colour, a different way of life. That is the reality of human rights abuses. We cannot be narrow in the interpretation of human rights. We need to be global. We need to be expansive.
Finally, a quotation after September 11: 'an attack upon one is an attack upon us all.' That is the reality. That is the immutable principle in the defence of human rights and universal freedoms.
Mr President, it is perhaps more important than ever today to stand up for tolerance and human rights at a time when racism and intolerance are raising their ugly heads and when the winds of xenophobia and anti-Semitism are being felt in ever more European countries.
I am proud that, in general, the European Parliament holds its head high when it comes to defending human dignity in the world. Tolerance, respect, democracy and human rights are building blocks of European cooperation, and these values must always be defended.
The EU has a good policy in this area but, as many have said, it is far too fuzzy and incoherent. We need a coordinated, credible and consistent strategy that is integrated naturally into the EU's other activities. That is something we have repeated many times. It is also unfortunate that we have abandoned the tradition of holding a major human rights debate at the part-session in Strasbourg and have instead spread the debate out so that, for example, Mrs Swiebel's report on human rights in the EU is to be debated much later. That is symptomatic of the fact that, in this area too, our work is incoherent.
For quite a few years, Parliament and the Commission have proposed different measures for coordinating policy between the institutions and improving follow-up. Few of these proposals become a reality. They are nonetheless quite pressing, and I cannot understand why it should be so difficult to put them into effect.
Mr Van Hecke's report focuses on terrorism and modern slavery. Slavery and trafficking in human beings, especially children, are terrible problems and they occur, to some extent, in secret. It is truly excellent that these matters are being brought out into the open. Terrorism and human rights are topical subjects too. Especially here in the European Parliament, we have highlighted the fact that the fight against terrorism, which is obviously incredibly important, also raises a number of issues about integrity and legal certainty. The open society must never be weakened by undemocratic methods. We should like to have seen more of these issues addressed in what is otherwise a very good report supported by the Group of the European Liberal, Democrat and Reform Party.
We agree entirely with the philosophy and the intentions behind Mrs Díez González' report. We have doubts, however, about some of the proposals made in it, for example that concerning the new interinstitutional code. Certainly, this is extremely praiseworthy, but we wonder how it relates to the demands we are already making. Shall we ever be able to cooperate with anyone if all these demands have to be fulfilled? We believe in dialogue and, now already, we are making demands, for example in Article Two of the Association Agreement, which are not being fulfilled. Should we in that case be adding more hoops that have to be passed through?
We also have our doubts about setting up a new human rights agency. What is such a bureau meant to do? What mandate is it to have? A single committee for citizens' and human rights is, however, an excellent idea that we support.
Human dignity is still violated in the most odious ways throughout the world. The EU can play an important role when it comes to defending human rights. We need increased coordination, improved assessment and follow-up and better documentation for analysis purposes, however. We must speak with one voice. Only then can the EU obtain real influence.
Mr President, recent events both in the Middle East and in the heart of Europe, in the French elections, have once again made us realise how thin, fragile and under threat of danger the shell that protects democracy, human rights and the structures of the rule of law can be. As Mr Van Hecke and Mrs Malmström stated, in the fight against terrorism we have also come up against totally new dangerous pressures that make human rights work more difficult than before. In these circumstances we are also in danger of being guilty of the same thing we accuse the governments of many countries of, which is to say a rhetorical commitment to human rights that fails, however, to lead to any purposeful and coherent action being taken. It is just empty talk.
We do not need the new agency that Mrs Díez González is proposing in her report; what we need instead is political will. We must find this political will in our own institutions, in Parliament, the Commission and, first and foremost, in the Council of Ministers, which has shown little but uncertainty and only now and again given a credible performance in the Human Rights Forum, which Mr Van Hecke once again reminded us of, to his credit.
Instead of merely praising and filing away Mr Van Hecke's excellent report - and that also goes for most of Mrs Díez González's report, which I think is very worthy of our support - we should for once take our own words seriously. When we adopted the report on human rights last year we decided that we would assess the working methods of the EU's competent bodies responsible for human rights issues and democracy. We have not done that. We are expected to hold the other EU institutions accountable regarding the implementation of the EU's human rights policy, but we have not done that. Instead we have settled for rhetorical commitments and fine words, which have also been heard here today almost ad nauseam. For that reason I hope we shall for once take Mr Van Hecke's report, and much of Mrs Díez González's report also, seriously and undertake the relevant work accordingly.
Mr President, the EU is the civil and economic power that can make a contribution to democracy and human rights, a contribution beyond the scope of weaponry, namely work on crisis prevention. The real fight for democracy and against oppression and terrorism begins, of course, here. Through its association and trade agreements, the EU can conduct an active policy in favour of human rights and democracy. We know that human rights violations have terrible consequences, and when these happen and when terrorism occurs we all too often come out with the question, 'Who is behind this?' and all too rarely with the question 'Why?'. It is not enough to know 'who'. We must also know 'why'. We know that behind terrorism lie frustrations, oppression, an absence of democratic opportunities and a lack of human rights, as we see, for example, in the Middle East today and as we see when individual acts of terrorism strike civilians at random in Israel. We have problems with our policy in the EU. Not with producing fine phrases, but with taking action initiated by ourselves. We accept clear breaches of the human rights clauses attached, for example, to the Association Agreement with Israel - clear breaches which have no consequences. We need to put an end to this hypocrisy. Our long debates will lead nowhere if we are unwilling either to put an end to the high-flown speeches or to allow the splendid words to be followed by action. The EU is not powerless. We can in actual fact make a difference. We could have made a difference in such a way that what some of us experienced in Jenin yesterday might not have actually happened. We are not powerless. Let us use the influence and power we have.
Mr President, many of you this week will have noticed the exhibition about the work of Herman Hesse in the Spinelli building. Anyone who has taken the time to look at the exhibition must have been impressed by one of his statements and I quote, "For me the world is not made up of nations, but of people." Would not the world be a different place if, in our shaping of policy and legislation, in our negotiations and decision-making, we as politicians could keep these words in mind.
There is a need for a new approach to foreign policy and indeed not only to foreign and development policy, but in all aspects of our dealings with third countries. If we could move away from thinking in terms of facts and figures, sums and statistics, markets and merchandise; if we could remember at all times that our policies impact on the real lives of real people, then we would demonstrate a genuine commitment to the fundamental values we claim to cherish.
The promotion of democracy, respect for the protection of human rights and fundamental freedoms are all values which form an integral part of the Union which we have built together over the past number of years. These are the values which have brought peace, prosperity and freedom to our continent, and it is only right and fitting that we should seek to promote these benefits further afield.
I share the view of the rapporteur that what is needed are concrete proposals for firm action. Lofty ideals and expressions of goodwill are not enough. We must fully integrate our human rights policies with all policies which involve countries outside the Union, be that trade, agriculture, fisheries, etc. I support the requirement for a democracy clause in international agreements as well as strict monitoring for compliance with these clauses.
The Irish Government currently allocates almost EUR 2 million to democracy and human rights projects. The grants are aimed at promoting respect for human rights and democracy worldwide. The emphasis is on helping people to assert their rights and to understand to participate fully in the democratic process. Building a stronger democratic structure must be a key aspect of development efforts.
There are a broad range of projects which we can support, involving the promotion and protection of human rights and support for democracy and good governance in developing countries. It is perfectly legitimate to link financial incentives to human rights and democracy questions through our funding of key projects. Practical steps are being taken to make an ethical foreign policy a reality. I firmly believe that continued action in this direction would ensure that the support of projects would have a real and positive impact on the lives of poor people living in developing countries.
Mr President, everywhere in the world, people are persecuted, tortured or humiliated. I applaud the fact that the European Union wants to stand up for these people. After all, the European Union wants to be a community of values. This also means that it employs the instruments it has at its disposal in order to protect the oppressed elsewhere. Mr Van Hecke rightly calls for a more structured approach to this problem.
However, I should like to make two observations regarding this human rights debate. Firstly, we must be cautious. In our Member States, racism, xenophobia and anti-Semitism still constitute a considerable danger. As such, it is not appropriate for us to set ourselves up as a benchmark for the rest of the world. This is why I feel that some statements, particularly in the report by Mrs Díez González, go too far. Without disputing the fact that every state must adhere to international law, I call for more respect for other choices and for other cultures.
A second observation concerns the question whether the protection of human rights is best served by an approach which is as centralised as possible. Unlike Mrs Díez González, I do not think so. The interests and contacts of the Member States are too diverse. Gathering all these too tightly would only lead to an internal competitive battle. In the final analysis, this would be at the expense of the protection of human rights. If every Member State and every European institution employs its own instruments wisely, a great deal could be improved today in the fight for recognition of human rights.
Mr President, as the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has stated, the human rights clause is not producing real effects because of the failure of the Commission and the Council to act. Today, the democratic clause serves only to compel Parliament and the public to accept trade and economic agreements concluded with military, religious or political totalitarian regimes. Some months ago now, when Mr Dupuis went to Laos to call for democracy and the release of five democratic activists of the Movement for Democracy of 26 October 1999, he and another four radical activists were imprisoned in breach of all the international agreements, including, in particular, the agreements between the European Union and Laos.
Some months on, with regard to the non-violent action of Mr Dupuis, we can warn the human, civil and political rights activists who are placing their hope in the European Union not to be under any illusion. We feel it is our duty and our responsibility to declare that the inertia of the Commission and the Council is encouraging political crime while, in terms of law and jurisdiction, they are guilty of omission. Some weeks ago now, Commissioner Patten, responding to a question from Mr Cappato regarding these Laotian militants who have been in prison for over three years, stated that the Commission was not planning to convene an emergency meeting of the Joint Committee but that it was going to pursue the channels already open. I am sure the democratic activists who have been in prison for three years will be delighted to wait for the European Union to wade through all its diplomatic red tape before it does anything to help.
I have just one thing to say to Mrs Díez González. She said that the Commission and the Council are turning a blind eye to the violations that have been observed. That is not true: they are turning two blind eyes; they do not want to see anything, they do not want to hear anything and they do not want to say anything, and above all, they do not want to do anything.
Mr President, I would like first of all to thank Mrs Díez González and Mr Van Hecke for the enormous amount of work that they have put into their respective reports. I am going to concentrate on the work of Mrs Díez González because it reflects work I myself began in the early 1990's, after the fall of the Berlin Wall. There are very few people in the Chamber who were here at that time, but I can still see one or two officials from those days.
At the time, Parliament decided to work closely with the Commission in establishing a programme to promote democracy and human rights, primarily in Central and Eastern Europe, but also in those countries close to us and in the wider world, and to put the whole process onto a more systematic basis. That led to the creation of budgetary chapter B7-700, now known as the European Initiative for Democracy and Human Rights. The first thing I would like to say is that the success of this scheme is not widely recognised. Over a period of years, many millions of euros have been spent on projects large and small, near and far, by and large with tremendous success and a very high profile in the countries in which they have been active. This initiative has been a success. There are criticisms, as with any programme, but by and large we should congratulate the Commission on the way in which it handled this matter.
However, in 1999, the whole process was reversed. The process under which the Parliament and the Commission, alongside the G-24, the Council of Europe and one or two other entities, was involved in the monitoring and selection of programmes. The Commission then took on the whole process in-house.
I now come to the heart of the recommendations of Mrs. Díez González' report. Should there be an agency for human rights and democratisation? My answer, and the answer of the PPE-DE group is: not yet. We think that the Commission should still be given the responsibility for maintaining these programmes. Obviously, we need to watch it closely, but to create yet another bureaucracy does not seem appropriate to us at this time.
I personally have no objection to the restoration by Parliament of the Committee on human rights and democratisation. This discussion, however, needs to take place nearer the time of the next election.
In the meantime, we could surely restore the working party on human rights and democratisation within the Foreign Affairs Committee to maintain the oversight that this Parliament should now have on the EUR 100 million being spent annually under the Budget. My proposition is fundamentally this: Parliament, and I am grateful to those colleagues who are still in the Chamber, should re-focus on human rights and democratisation. These are political projects, they need political oversight. We should not leave it all to the Commission, still less to the Council.
So, colleagues, let us take an interest again. I am grateful to Mrs Díez González for focusing attention on this matter. Many of her propositions are well worth pursuing, but not the ones I have singled out as being rather bureaucratic. I am very grateful for the work she has done.
Mr President, today's debate and report on human rights would appear to be timely. Consider the pictures of Jenin which have been recalled in this House today, the war which is degenerating into hatred, the hatred which is taking root and generating intolerance, but consider too the need for respect for diversities and minorities, which is an extremely sensitive area of the uphill struggle to secure human rights. That is precisely why our debate is timely, for it is taking place at a time when we are calling upon Parliament to renew its efforts to protect diversities; furthermore, all this is happening on the very day that Mr Le Pen would have us assert a political doctrine, a design, a resolve to deny any respect for diversities and any form of tolerance in politics. This would seem to be a helpful coincidence giving our endeavours positive and proactive meaning.
One more word on the subject of terrorism: I was pleased to hear the point made that terrorism is not a threat to the West or to democracy: it is a threat to and a denial of human rights. The response to terrorism cannot fail to disregard human rights, whoever the people are we are dealing with. It is wrong to punish barbarism with barbarism - and I am quoting Cesar Baccarat here, not our group - and so we demand that there be no hasty convictions, no short cut taken around the proper procedure in the trials of the Guantanamo prisoners, and we call for provision to be made for an appeal procedure as in all trials for any crime. We call upon the United States to act quickly, diligently and rigorously in ratifying the convention which will allow the International Criminal Court to start work.
A few words on the subject of underage working, Mr President: we believe that all forms of underage working, of child labour, are a violation of the right to childhood, which is a stage of life during which people are not supposed to use machine guns, for example. This also applies to child soldiers and suggests, once again, that human rights are only taken into account when it is convenient. Although it might not be convenient for the British army, we would prefer it if there were no more underage soldiers.
Mr President, wherever else the world may make progress, it fails to do so in the area of human rights. The number of violations increases, and with it the feeling of powerlessness to do anything about it.
Europe, the mother of moral values, should not resign itself to this. The European Union must adopt a more consistent and less hypocritical policy. However, I do believe that every country where violations occur should be assessed individually. The implications of punitive measures are ultimately more important than the way in which they are targeted.
A rigid code of conduct is not effective. It is preferable to apply clear guidelines strictly, taking into account the specific circumstances. If sanctions are imposed, the population should always be spared as much as possible. In the European Union's policy, human rights should not only be given priority in words, but mainly in deeds. Without civilisation, there is no progress, and without human rights, there is no civilisation.
Mr President, the European Union's commitment to human rights and vigilance in their defence must shape all our Community policies.
As the world's leading economic entity, the Union can exert a powerful diplomatic influence on human progress, especially in the poorest countries that most frequently breach these rights, but which are most often victims as well. In fact, these countries, which have suffered unbalanced and desperate economic and commercial foundations for far too long, are fertile breeding grounds for human rights violations when a cultural or religious wall of silence which single-handedly seeks to justify tradition or customs condemns more than half the population, namely women, to innate and eternal inferiority.
We speak of 'the rights of man'. We should in fact say 'right of the human person', since we must be aware that when men are persecuted, women are always treated even worse. We only have to cast our minds back to the barbaric events not so long ago, when two Nigerian women, in a parody of justice, were condemned to death by stoning for adultery. These cases, which received extensive media coverage and had fortunate outcomes, must not hide the extreme distress of other women, a whole population of which, in the Islamic Republic of Iran, for example, are held prisoner by laws and customs that are based on the inequality of the sexes. Segregation and genuine State terrorism govern and shape the lives of women, if they do not decree their death through savage practices such as stoning.
Human rights also grant this recognition of individuals, sexes and peoples. Parliament would do credit to these rights and its democratic ambition by recognising aboriginal peoples, as has been possible since a United Nations permanent body on aboriginal issues was set up, and by establishing a delegation to deal with these issues, which is what we voted for in 1992. We need more than declarations and resolutions, we need practical action which must promote human rights.
Mr President, to my mind, the European Union's self-appointed position as the guardian of human rights is sheer hypocrisy. As far as I can see, we have as many violations in the European Union itself, such as violations of the right to work, to housing and to free education, health and welfare, as in other countries which the European Union supports, such as Turkey, Israel and others.
The European Union is also responsible, as a result of its policy, for the starvation and misery in the rest of the world. I too have just returned from Palestine; how, if not as a blatant violation of human rights, are we to describe the ultra-modern Israeli weapons turned on the unarmed people of Palestine who, in the final analysis, are fighting for the whole of mankind? Faced with this situation, the European Union has kept to its policy of sitting squarely on the fence between oppressor and oppressed and has confined itself to making statements and calling on beleaguered President Arafat to stop the intifada, which it calls terrorism, in order to stop the Israeli attacks.
In addition, those here in the House calling for the same thing, Mr President, do not even have the courtesy to explain to us with what right Israel is holding the elected president of a nation prisoner, with what right it is going about arresting people, including members of the Palestinian assembly such as Fatah leader Marwan Barghouti, who has distinguished himself in his untiring efforts to bring about peace, with what right it is killing and laying waste.
One thing you can be sure of is that Israel does not want peace. Its objective is to wipe out an entire nation and implement the chauvinist expansionist plans of its most extreme elements...
(The President cut the speaker off)
Mr President, the annual report on human rights in 2001 shows comprehensively that the human rights position across the world has deteriorated dramatically. There have been 250 conflicts since the Second World War, and 86 million people have been killed in them. Mr Van Hecke, our rapporteur, deserves our thanks for not having shied away from also addressing the present-day consequences of 11 September. We are faced with the incomprehensible phenomenon of the crimes of 11 September being taken as an excuse to abrogate human rights that had been won over centuries of struggle, such as the Geneva Convention and the rule of law over nations. Crimes are thus being used to abrogate international law, which is part of civilisation's cultural riches. To such an extent has this become the case that we can observe something like a reversion to 'might is right' on an international scale. To combine, as one sees fit, martial law with something alleged to be criminal law is utterly intolerable. It is to be feared that the next step will be for the law of the strongest to even acquire some sort of legitimacy.
The European Union must counter these developments by demonstrating the courage of its own convictions to a high degree. It cannot be acceptable for states to consciously place themselves outside the international judicial order, with the effect that they are thereby actively stimulating the spiral of violence and accelerating it still further.
Mr President, I shall concentrate mainly on the report by Mr Van Hecke who, I think, has, to his credit, focused on a small number of issues.
The report concerns modern slavery and threats and violence on the part of terrorist groups. Slavery is on the increase throughout the world, including in Europe. Slavery is not a thing of the past. It is based upon a view of human beings that is as out of keeping with our civilisation and Christian culture as it can possibly be. It is based on the very opposite of the idea of people's equal, unique and inviolable worth.
The UN's children's fund, UNICEF has raised the alarm about the fact that 200 000 children in West Africa are victims of trafficking, with the cocoa industry responsible for a significant proportion of this. There is also evidence that child labour and trafficking in human beings are on the increase. It is mostly boys who work on the cocoa plantations of West Africa and often have to do the heavy work of harvesting the cocoa beans. The working day for these children is up to fifteen hours long. It is not only a question of child labour, but children are also sold as slaves by one cocoa producer to another. The Council, the Commission and the EU Member States must take action, and vigorous action at that.
Mention should also be made of the trafficking in women and children that is taking place more and more in Europe. The countries most affected are Romania, Moldavia and the Czech Republic. Such trafficking is a great tragedy for those affected, who are exploited in a horrible way, above all within prostitution. The UN protocol on trafficking in human beings, added to the UN Convention Against Organised Transnational Crime, is an important tool in this area. The Member States and the candidate countries must now translate their words into genuine action in order to put an end to this loathsome trade.
National governments, police and judicial systems appear passive, powerless and resigned faced with the task of tackling these fundamental issues of human dignity in depth and combating the sex trade and trafficking in human beings in similar detail. Such resignation is dangerous for democracy itself. People demand vigorous and determined efforts when it comes to solving these problems.
Allow me also to emphasise paragraphs 52, 53, 54 and 55 of Mr Van Hecke's report, which are about religious freedom. I find it completely incomprehensible that converting from Islam to Christianity, Buddhism or other religions is punishable by the death penalty in most Arabic and Muslim countries. That is not consonant with human dignity.
Mr President, ladies and gentlemen, both these reports have addressed many important issues, not all of which can be considered here, but tolerance, respect and mutual esteem always reach their limits when universal human rights are violated. The way politics works, it always involves a tightrope walk with hope on one side and despair on the other. Events in Zimbabwe at present tempt us to despair, while we can perhaps derive hope from developments in Sierra Leone. Things can, though, seem quite different the day after tomorrow.
We pointed the way with our collaboration with the ACP states on the Cotonou Agreement, with its clauses on human rights and democracy, and its commitment to good governance and the rule of law. We have an instrument, even if it is not as solid as we - whose political dialogue in Parliament supports this work - might well have wished. This political dialogue, I believe, is of outstanding importance, as agreement can be reached, in the final analysis, only through discussions with each other. That is why there is also the entitlement to consultation before suspension is resorted to. Even that is not a straightforward matter, for we have to ask ourselves how we are to punish the dictatorial regime, without at the same time affecting the people. In this connection, then, I tend to go along with a proverb that is often used in Germany: 'The impossible gets done at once, but miracles take a bit longer.'
We will have to have staying power, and I do not know whether human rights really are violated more frequently today than in the past. What is certain, though, is that crime, too, has become public. More things become known to us today, and we are of course forced to take action. The fact, though, that crime is now public and that there are almost always cameras there to record it, gives a chance of fighting things that used to remain hidden away.
Mr President, I would like to express my appreciation of both reports, which I feel complement each other well, although I am not fully satisfied for I feel that the grand declarations they contain are extremely hypocritical: while progress in the world is advancing at an exponential rate, we have to admit that violence, oppression and barbarism are increasing and human rights are being violated at the same exponential rate. However, I do welcome the fact that human rights are among the priorities of our foreign policy, that new forms of slavery are being highlighted such as terrorism, in particular, and the slavery of forced child labour and the slavery of forced prostitution; moreover, there are common positions relating to a capacity for cooperation within the World Trade Organisation and the International Labour Organisation to combat these forms of slavery: this is therefore a fight against the exploitation of man by man in all fields and all areas, especially where minors and child abuse are concerned.
It is important that these two reports have stressed positive actions promoting human rights, for this is the first time that has been done. This is not just a question of condemnation, therefore, it is not just a matter of identifying these violations: it is the promotion of human rights. This is achieved through two innovations: firstly, an ambassador for human rights, the expression of Parliament, and secondly, a European agency for the promotion of human rights. To achieve these two innovations we need a responsible foreign policy made up of practical proposals: that is what we will be calling for and we will make sure we are involved in their development.
Mr President, human rights are an issue we Spanish Socialists are particularly sensitive to, since, at a time when for the majority of men and women in the countries of the European Union human rights formed the main foundation for their system of coexistence, Spain still had to go through decades of hard work and suffering before achieving acceptable and dignified human rights conditions in our society.
Mrs Díez González, the rapporteur, is well aware of this. She understands the situation better than most, perhaps, given that, being a Basque and a democrat, she belongs to a category of Spanish and European people who, even now, have to fight against ultra-nationalist terrorism to consolidate the fundamental rights which are the European Union's distinguishing marks.
The purpose of my speech is mainly to express my support for Mrs Díez's and Mr Van Hecke's proposals and suggestions, adding just one or two observations. The first is that there should not be a restrictive interpretation of the many excellent initiatives they have suggested. For example, it should not be the case that very high standards in human rights should be a prerequisite and unavoidable condition for the European Union to be able to cooperate with third countries, but rather that to raise the level of respect for human rights in each country with which we cooperate should be the objective and result of such cooperation.
My second observation comes as a response to criticisms we have heard with regard to the fact that, whilst we make many demands in the area of human rights in relation to third countries, particularly countries in the developing world, we are far more tolerant, on the other hand, when faced with frankly unsatisfactory situations in this area within EU countries themselves.
This is not true. These reports refer specifically to third countries, but I take it for granted that the moral and political authority of our debate on cooperation in the world surrounding the European Union, with which we hope to be able to have a coherent relationship, will be much more credible and effective if we practice what we preach, and when what we require of others is endorsed by our own conduct, and by our self-imposed requirement to continue making progress, day after day, to improve the protection of human rights within the EU itself.
Mr President, ladies and gentlemen, on behalf of the Commission and especially of my colleague Mr Patten, who is unable to take part in today's discussion, I wish to thank Mrs Díez González and Mr Van Hecke for their reports, which complement each other well. Mrs Díez González, in your report on the Commission communication on human rights, you call on the institutions to work out a common code of conduct to serve as a basis for the EU's relations with third states. The Commission reaffirms the significance, for the European Union's relations with other states, of a constructive and dynamic concept founded on critical partnership and collaboration. The Council, too, reaffirmed this approach with its guidelines for dialogues on human rights. Such dialogue shows particular promise when respect for human rights and for democratic principles forms an essential component of agreements concluded with third states and when such agreements include a clause on human rights. As has already been mentioned, the Cotonou Agreement was a forward step of this kind. The Commission is prepared to discuss the form this clause should take in future and how it is to be applied efficiently, and, in doing so, will attach great importance to Parliament's conceptions.
In her report, Mrs Díaz González goes on to advocate the establishment of a European Agency for Human Rights and Democracy, which would perform a reporting and advisory role. As stated in its communication, though, the Commission takes the view that the European Union has no lack of either facilities for consultation or sources of information. The European Union can rely on reports by the United Nations, the Council of Europe and, not least, a large number of international non-governmental organisations. The actual challenge for every institution is to make prompt and comprehensive use of the information available and then summon the political will to take difficult decisions. An additional advisory forum would make it impossible to cope with this challenge, and it would, furthermore, be extremely difficult for the Commission to transfer powers to such a body in the sensitive area of human rights.
Mr Van Hecke's report is devoted to two main subjects, one being counter-terrorism and the other the fight against modern forms of slavery. The European Union emphatically condemns slavery in all its forms, including, as the concept does today, alongside traditional slavery and the slave trade, such things as serious violations of the rights of children and of women, the exploitation of certain dependency situations, and apartheid. These continue to afflict millions of people in many parts of the world.
The European Union has only recently made a statement to the Human Rights Committee in which it welcomed the various international instruments, notably those of the ILO, for combating these forms of slavery, and also called for more positive action against trafficking in human beings. As regards basic working norms, the Commission included in last year's communication a comprehensive strategy with the title of 'Promoting core labour standards and improving social governance in the context of globalisation' under which countries are to receive incentives and be put in a position to implement core labour standards and adhere to them.
One definite step was the Council's acceptance of a revised generalised scheme of preferences - the social incentive system - which provides for additional preferences for countries which adhere to core labour norms. From now on, in addition, serious contraventions of one of the ILO's fundamental conventions will be among the grounds for temporary withdrawal of generalised preferences. It was above all on these grounds that the EU suspended the Generalised System of Preferences for Burma.
The Commission is now giving increased financial support to projects in many countries against trafficking in human beings, against trafficking in women, against child labour or slavery, for example, projects combating the exploitation of juveniles in Gabon, Benin, Togo, and Nigeria, or projects within the frameworks provided by the STOP or DAPHNE programmes, which are aimed at combating trafficking in human beings and sexual exploitation.
Mr Van Hecke is quite right to emphasise in his report that the events of 11 September manifest new forms of terrorism. It is to that part of the report that I now turn. It is only right that the whole political debate has been permeated by the fight against terrorism. Considerations of human rights have an effect at different levels. The European Union holds fast to the important legal distinction that it is states that can violate human rights, whilst terrorist acts are to be categorised in legal terms as criminality. Despite the urgent need for action, it is most important to counter-terrorism in all its aspects that we ourselves and our allies strictly maintain the values of international human rights and of humanitarian law.
Mr Van Hecke's report furthermore refers to the European Initiative for Democracy and Human Rights. The Commission is actively endeavouring to implement its new strategy, which comprises a longer-term concept providing for the selection of a limited number of subject areas, which it treats as of core importance and in which the Community's contribution can bring about real change. As before, the Commission will continue to involve Parliament in the discussion on how the European Initiative for Democracy and Human Rights is to be implemented.
Let me again congratulate Mrs Díez González and Mr Van Hecke on their reports. The Commission welcomes the collaboration with Parliament in further advancing our common cause of democracy and human rights. The European Union is founded on respect for human rights, and this is true both of internal affairs policy within Europe and of Europe's policy in foreign affairs.
Thank you very much, Commissioner Schreyer.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was suspended at 8.03 p.m. and resumed at 9 p.m.)
The next item is the debate on the report (A5-0109/2002) by Mr Wynn, on behalf of the Committee on Budgets, on the Draft Amending Budget 2/2002 of the European Union for the financial year 2002 (7033/2002 - C5-0131/2002 - 2002/2043(BUD)).
Mr President, looking around we could have met in the bar. It would have been a lot more cosy than this. It is nice to see those of you who are here. Whilst this appears on the agenda as the Wynn report, it has only just become the Wynn report. It was the Costa Neves report. Carlos Costa Neves, who was the budget rapporteur for 2002, has now moved on to the Portuguese Government, and I for one was sorry to see him leave. He has done a sterling job and I want to put on record my thanks for the work that he has done on the 2002 Budget. I understand that the PPE-DE group have now nominated Mr Podestà as the new rapporteur. So I am the in-between bit. Hence you have the Wynn report on Supplementary and Amending Budget No 2. The Council and one or two Members are concerned about the amendments that we have tabled.
The Member States, quite rightly, want the money back that was not spent last year. This amounts to around EUR 10 billion, a significant amount of money. It is not the total amount, however, because one amount went back last year, and there is probably still another one or two billion which will come forward in Supplementary and Amending Budget No 3. We have a choice of whether to give the money back to the Member States or whether we try to put it to use in other areas.
One thing that has been made clear to us is that in next year's budget there could be shortfalls, especially in the Structural Funds, where the Category 2 expenditure on payments may well have to be exceeded. Therefore, one of the reasons for our amendments is to alleviate that problem next year by making the monies available this year. Consequently, the Member States will not receive ten billion back, but something in the region of EUR 5.5 billion.
The Council and certain Member States have queried the legality of the amendment and our right to do this. The simple answer is yes, we do have this right. We have done similar things since 1994, which have never been challenged by the Council, because it recognises that, at the end of the day, it is the Treaty that counts, and the Treaty gives Parliament the final say on the budget when the President signs the budget. Consequently, what we consider a routine operation in amending this SAB has given one or two of our friends in the Council some ideas about challenging it from a legal point of view. I think they would be unwise to do that.
The second problem seems to be that we will delay the new system of own resources by not voting the SAB through in its entirety tomorrow. Well, yes, we will, but that is not our fault. The Commission, out of the goodness of its heart, was trying to do the Council a favour by putting these changes into this SAB. We want to see them too, but quite frankly, the sooner we get the SAB voted at our second reading, on the assumption that the Council does not agree with our first reading, then the changes will come about.
A third criticism from the Council is that there is no chance whatsoever of spending the money this year. If that is the case, we could do something about it later on. As I said SAB 3 is coming. We have asked the Commission for information on how the money can be spent, whether it can be spent in time or whether all of it can be spent. If the Commission comments support the Council's position, then of course we will have to re-consider. If we do not do it under SAB 2, then we could certainly do it under SAB 3. For those trying to read between the lines, I hope that message is pretty clear, because this is not just about this particular SAB. There are other consequences. If I use the words 'Financial Regulation' then the penny may drop with some people and they may begin to understand what I am talking about when I keep mentioning SAB 3.
Another aspect here is that some Member States, including my own, will say that there will be a hole in their own budgets. They are right. The easiest way to fill that hole is to get this business sorted out as quickly as possible. This is linked, however, not only to SAB 2 or SAB 3, but also to the Financial Regulation. I would hope that with the good cooperation of all three institutions this issue can be put to rest in the not too distant future, to make the Council happy, to make ourselves happy and to make sure that the Commission can get on with doing the job that it wants to do.
Mr President, I do not believe I can improvise a five-minute speech on budgetary affairs. In any event, Mr President, Commissioner, colleagues from the Committee on Budgets and everybody else interested in budgetary affairs, the Wynn report - which was previously the Costa Neves report and which will very shortly be the Podestà report, which means that it will be one of the most well-agreed and negotiated reports of this whole legislative period - contains some very interesting points for Parliament to discuss.
Firstly, and this is an issue which affects the Commission, as our chairman Terry Wynn has pointed out, we should ask ourselves why so many amending and supplementary budgets are needed, since they very often entail administrative costs because a new procedure has to be undertaken and, above all, because these distort and devalue the annual budgetary procedure, as we all know, because we have discussed this many times. It would be preferable for us to restrict in some way this possibility of making so many amending budgets. This does not mean that Parliament does not agree with the policy of amending budgets. What is more, this Parliament, as you are well aware, is totally prepared to defend its rights so that amending budgets continue to exist in the current procedure, in their current form and with Parliament's current rights. Therefore, we agree upon the basis, that is to say, that we agree that amending budgets should continue to exist, and that this Parliament should have something to say with regard to all of them.
We are talking in this case about a budget of balances, an enormous budget and surplus. We are talking about EUR 10 billion plus another estimated EUR 1.2 billion. We are talking, more or less, about EUR 12 billion. This is money which was already budgeted for and which will be given back to the Member States because of an underspend. A budgetary surplus in national budgetary policy is a good thing, it is a saving. It will often be the result of efforts not to spend and is money that will revert to national coffers or to taxpayers. However, in this case we are talking about a different kind of surplus. We are talking about an underspend in budget appropriations that were approved at the time by the European Parliament. We are talking about poor execution and poor management. We do not know whether this is the responsibility of the Commission, of the Member States, of the regional authorities or whoever, but, in any case, we find ourselves having to cope with the reality of EUR 12 billion that has been poorly managed and that will have to be returned to the Member States.
This is not good news for anyone concerned. It is not good news for the Commission nor for Parliament. Neither, essentially, is this good news for Finance Ministers, although it would appear to be so, for these are European funds, Community funds that have a multiplier effect in national economies. If they are not used, evidently this multiplier effect will not take place. Therefore, essentially, to have to give back this money as it is is a lost opportunity.
However, on the positive side, this budget will allow us to analyse how to reduce the balance of outstanding payments and needs for 2003 payments. Obviously, in order to enter into the payments for 2003, it is a good idea to start with payments for 2002, and for this reason amendments to payment appropriations of EUR 4.5 billion have been put forward, with which I believe this House will totally agree, because these affect all categories of expenditure. From the Structural Funds or the Leonardo programmes to the external action programmes, they cover the whole range of budgetary needs for payments.
We know this does not have to be a definitive position. Political life is a life of negotiation. We will have to negotiate with the Commission and the Council. Perhaps so many payment appropriations are not necessary. The effort needed for 2003 will perhaps be greater. Maybe the Council will want to reflect on the correct way to carry out interinstitutional relations, particularly with Parliament. I am sure that, in any event, the task of the three institutions this remaining month before the second part-session in May, in which we will make a definitive decision, will be a month of much negotiation and we are of course all very optimistic in this regard.
Mr President, Commissioner, it is a fact that the beginning of every year, or a day relatively soon after it, finds us facing the same procedure as today's. One could get the impression that, for the Finance Ministers, Easter means great big Easter eggs from Europe, which take the form of returned funds, which of course take some pressure off the national budgets, and on which we in this House have to take decisions at the beginning of each year. As has already been said far more than once, with this Supplementary and Amending Budget we will be talking about EUR 10 billion, and the EUR 2 billion that have as good as been announced are yet to be put in front of us. We must, though, remember that at the end of last year we repaid EUR 1.2 billion, whether on a one-off basis or in anticipation, which means that for this one year we are talking about over EUR 13 billion in unused resources.
In the same way, at the end of every year, when Christmas is approaching, we do not necessarily have Christmas presents for Parliament, and each time we have to fight to raise small amounts that are not allocated to important political tasks. Over the last three years we had Kosovo, where we really had to fight hard to end up with any money at all. This had to do with Serbia, it had to do with aid for fisheries in the southern parts of this EU of ours - in Spain and Portugal - and we even had to dig into our emergency reserves in order to guarantee the continuing reconstruction of the Balkans last year.
Yet today's backflow is not really cause for rejoicing, as it only means that there are resources that have not been utilised. This can mean that the programmes for which they were intended were not there, or that serious work was not done in the Member States, or that the options for giving help to the public have not been sufficiently exhausted. What it does mean in any case is that all of what has been announced must at some point or other be implemented, and every one of today's payment reimbursements is a burden for the future, because, if it is not paid out today, it will be paid out at some point in the future, and so only limited rejoicing is called for. I think that we have to make it clear that this is not really helping.
As long as two years ago, I suggested on one occasion that, instead of letting all the money be returned, we should put some - 10% of the returnable resources, for example - into, as it were, a reserve or emergency fund. That would, for a start, be another way of going about things. Funds would not be constantly moved back and forth, so we would, instead, be able to make rather more reliable plans, and it would also help us to move forward in other areas. Supplementary and Amending Budgets can be talked about and looked at from many different angles, this one being one of them.
We in Parliament intend to amend the Supplementary and Amending Budget in such a way that a substantial amount does not go straight back to the Member States. We have just heard that there are payments that have to be made in many areas, with past commitments having to be met. In the coming days and weeks, we will be intensively seeking discussions with the Council. We will pay precise attention to how amenable to discussions the Council is, and to how openly it deals with us. I do think we can find good solutions to this. We must all be aware that cooperation means that all are ready to talk to each other. That is as much the case as regards the Supplementary and Amending Budget as it is in the Budget procedure. We are ready, but we are also prepared for very intensive discussions with each other and, if need be, for an in-depth exchange of arguments.
Mr President, I would like to thank Mr Wynn for an excellent report and say that I fully support his ideas on amending the Financial Regulation.
The Supplementary and Amending Budget before us includes two important matters: the new basis for collecting the own resources, and carrying over last year's surplus to cover this year's budget.
The collection cost for Traditional Own Resources is increasing from 10% to 25% and the value added charge is falling from 1% to around half a per cent. The change is based on the new Council decision, which has only just been ratified. It will particularly benefit the EU's net contributors. Germany's annual contribution will fall by around EUR 847 million, that of the Netherlands by EUR 505 million, and that of Sweden and Austria by around EUR 140 million. Italy's contribution will increase by approximately EUR 757 million and that of France by EUR 458 million. The decision shows how sensitive an issue EU contributions are in terms of internal policy, because they only represent around 1% of GDP.
A politically harder question is last year's unused appropriations, which, according to the explanatory statement, amount to the enormous sum of EUR 18 billion, or 20% of the entire budget. Unused appropriations for Structural Funds alone amounted to EUR 10.5 billion, or 32% of the total. Last year EUR 6.5 billion of these funds remained unused.
The reason for this underutilization is first and foremost Commission bureaucracy. It is difficult to put decisions into effect. The procedure whereby decisions are taken is confused and vague. The entire process lacks any clear approach or personal accountability. Documents lie around buried under the official machinery and nobody cares about, or takes the responsibility for, delays with regard to decisions. If the budget were so poorly implemented in any Member State the government would fall straightaway. The Commission must therefore really make more of an effort.
Mr President, ladies and gentlemen, Commissioner, I would like to start by congratulating Mr Costa Neves, for he has certainly made a major contribution to the work of our committee in recent years and his input has always been positive.
As the rapporteur has rightly pointed out in the explanatory statement, the supplementary and amending budget which we are to vote on tomorrow has two distinguishing features. Firstly, it budgets for 2002 a preliminary amount of EUR 10 billion of the surplus carried over from 2001. This surplus, which is mainly the result of underspends in the areas of Structural Funds and Agriculture, is equivalent to a 'reimbursement' to Member States as it will decrease their payments for the 2002 Budget. Secondly, it recalculates the financing of the 2002 Budget on the basis of the new Council Decision on own resources and, as a result, the share of Traditional Own Resources in collection costs that Member States are allowed to keep has increased from 10% to 25%.
However, what interests me most at the moment is the first feature of this budget. If we do not allow our attention to be diverted by the populist view that it is good to save money, the full gravity of the situation becomes apparent: in other words, the European Commission, the symbol - rightly or wrongly - for millions of European citizens, of Europe, of integration, of the future, has proved incapable of implementing the budget as adopted by Parliament and the Council, and is now left with a surplus of 12 per cent. However, there is another side to the matter: the Member States, which are constantly asking for more money for structural actions and which, on the eve of enlargement, are fighting tough political battles in order not to lose Community structural support for their citizens, have been unable to implement the commitments undertaken and have not asked for payments which have already been appropriated.
Clearly, ladies and gentlemen, the problem is fairly universal and it is one that needs urgent resolution, for it is an offence to our fellow citizens and genuinely exposes us to the ridicule of a public which is becoming increasingly less disposed to understand and increasingly more liable, on the other hand, to let itself be influenced by summary criticism.
Mr President, Commissioner, I think that, this evening, we have achieved unanimous support for the position of our rapporteur, the chairman of the Committee on Budgets, and I think that the Council must listen, let us say through an intermediary, to how the House votes tomorrow because we cannot always trust unanimity. Unanimity is sometimes the expression of the desire of an institution to set out its stall, to make its voice heard over that of an arm of the budgetary authority which sometimes forgets the balance between Parliament and the Council and attempts to encroach upon our powers, our prerogatives and the role that we have in relation to public opinion. Yet, this problem, because of the fact that such a considerable amount was not spent, is a serious problem, it is not possible to simply ask us for a full discharge, perhaps a blank cheque, without even giving it some thought, without even asking the questions that we are asking this evening.
However this situation unfolds, therefore, I think that we have behaved properly towards the electorate, towards the citizens of Europe, towards ourselves, in investigating the DAB and in doing so, telling the Council to be aware that both our institutions have to decide, as that is what the Treaties stipulate and that is what logic dictates as well. We have a DAB balance; we also have responsibilities as a budgetary authority. We are fulfilling them, we are awaiting the Council's response, we are also waiting for the Commission's next steps and we shall issue an opinion at second reading, because this is a problem. It is right to raise it and we have done well to raise it in this way.
Mr President, Commissioner, the amending budget we are debating today, practically in private, reveals, as has been stated, a disease endemic throughout the execution of payment appropriations, because, given the amount in question, we are not talking about an exception, but the rule.
The 2000 settlement presented a surplus in the payment forecasts of some EUR 11 billion; that for 2001 could end up at around EUR 14 billion, a surplus that will, logically, lighten Member States' contributions in years to come.
Under these conditions, doubts are cast upon these procedures and their legitimate use is undermined. These imbalances are largely concentrated in category 2. We already know that the first few years of the implementation of regional and cohesion policy, the programming phase, takes up a great deal of time, resources and energy. Suffice it to say that the approval of the Community Support Framework for objective 1 regions took place in October 2000, with regard to Spain, and this decision is the prerequisite for cofinancing.
The results of the 2001 consumption of payments, under this heading, produces some worrying information. The rate of implementation dropped 10 points in relation to the previous year and, with regard to the total intended for objective 1 regions, it dropped 6 points. The final result is therefore a considerable increase in the RAL.
The current regulations of the Structural Funds should, therefore, be analysed in the light of this. Faced with enlargement, it should be improved to allow better financial management of the programmes for obvious reasons: because regional policy is at the heart of the European project and is fundamental for the progress of the integration process, and because it is a key instrument that enjoys the widest consensus.
Similar problems, but involving lower figures, arise in headings 3 and 4: consumption of payments in external actions in 2001 also dropped 5 points in relation to the previous year - to be specific, initiatives promoting democracy and human rights only reached 56% of the anticipated payments. I believe, Madam Commissioner, ladies and gentlemen, that Parliament's amendments have no other purpose than to temporarily slow down a saving that, to a large extent, is of a transitory nature for the Member States and does not aim to hinder the management of financial flows in Member States, but to remedy a situation that is neither politically nor financially reasonable.
Firstly, the Commission should improve its working systems both in the preparatory phase and in the execution phase. In this regard, the difficulties in payments anticipated for 2003 should be resolved satisfactorily.
Secondly, the Council should understand that Parliament exercises its competencies as budgetary authority with all that this implies and that this modified amending budget means that, even when, with regard to own resources, Parliament is not on an equal footing with the Council, in this and in other areas that are currently being discussed, what citizens are asking for is a stable institutional balance and a dialogue which obtains practical results, because there are no other alternatives that would produce improved benefits for all.
Mr President, can I say that everyone in the Chamber this evening knows that the reason why this money is being held back in the system. It is because there is a great need for structural funding to be spent in our various countries and regions. We are now some two and a half years through the seven-year programme 2000-2006. We are thus over 30% of the way through, and we have grossly underspent. What we are doing now is giving the Member States the chance to get their act together and to spend this money, to help improve the environment, working conditions and employment prospects throughout our European Union. This is for the betterment of the economy as a whole and of conditions in our areas.
We are taking a responsible attitude and I am delighted that we have unanimity round the Chamber this evening. I hope this will be reflected in the voting tomorrow. It is very important indeed for us to make sure that the countries spend this money, to allow the private sector to get its act together because, at the end of 2006, with enlargement, we, the existing fifteen countries, will lose the ability to have structural funding. The other five or ten countries coming into the European Union will demand structural funding for their countries. We will have a very rapid cut-off. It may well be that we do not even allow any overlapping into the year 2007-2008 on the spend if it gets further behind. I therefore urge every single government throughout the European Union to use this money, use it effectively and use it quickly. I thoroughly endorse the Chairman's guidance to us, as team captains so to speak, to make sure that we vote conclusively together tomorrow to withhold the necessary money and urge those countries to spend it properly.
Mr President, ladies and gentlemen, this evening is a special one for me, as, by way of exception, I am not at all in agreement with the Committee on Budget's resolution, and take a different view of these matters. The Member States do not just want their money back, they are actually owed it under the Treaty, and the Commission has accordingly submitted the Supplementary and Amending Budget. The money from the Member States' contributions to the European Budget that we have not used over the past year should, in accordance with the legislation, be given back by us to the Member States as quickly as possible on economic grounds alone, as anything else would result in economic losses.
We had a very large surplus last year, and I will be coming back in this speech to its various elements. The Supplementary and Amending Budget also comprises several elements, namely, firstly, the surplus from last year and secondly the implementation of the new own resources decision, which has various constituent parts. The new own resources decision, as agreed in Berlin, was meant to enter into force with effect from 1 January 2002, but, as several Member States were late in ratifying it, the 2000 Budget still had to be based on the old own resources decision. What this means in real terms is that some of the present Member States had to pay higher contributions than they would have to under the new own resources decision.
The new own resources decision has various elements to it: 25% of customs receipts can remain with the Member States, and the share from VAT receipts is reduced, while that in terms of GNP is increased, thus resulting in the financial burden being shifted. There is also the third element: four Member States get, so to speak, a rebate on the rebate paid to the United Kingdom, that is, one rebate on another.
That is what has been decided, and is now to be put into practice, the Commission having for that reason linked it with the surplus. Member States will be enabled to keep 25% of customs receipts with effect from 1 January 2001. The money that would have been required for this has of course been set off against the surplus, as it would otherwise have had to be returned and then collected back again.
(Interruption: Very good!)
It gives me great pleasure to hear that, Mr Walter!
I would now, though, like to briefly say something about how a surplus of these dimensions came about. It is the case, as has been said here already, that the surplus or under-utilisation in the area of the Structural Funds is around the order of EUR 10 billion. I must again point out that, at this stage of the new programme, it is no longer a case of the Commission being too slow in authorising projects; rather, we now have the stipulation that the Commission makes repayments to the Member States when these submit an invoice for a programme that has been implemented. If there are no invoices, then nothing can be paid out. In 2000, we still had the option of making advance payments, as provided for by the relevant regulation. In 2001, that was no longer possible, and the question does indeed arise as to why the Member States' estimates last year of the resources they required to implement the programmes were far in excess of the sums subsequently called for.
Still in connection with the surplus, there are two other things I would like to mention. Firstly, in the agricultural policy area, there were actually savings of the order of EUR 2 billion, mainly because the weakness that affected the market for cattle following the BSE crisis turned out not to last for as long as had at first been surmised, and the market recovered more quickly. Other market areas were in a better position than prior estimates had suggested. We are talking here about real savings in which we can take pleasure. Secondly, in foreign policy, that is, in category 4, almost 90% of the resources available were drawn on. In the second year, we achieved an improvement on the former position, and I believe that it has to be clearly underlined that the administrative reforms introduced by my fellow-Commissioners Chris Patten and Poul Nielson in the field of foreign policy are now bearing real fruit. The charge that the EU makes great promises but never really gets anything done will not stick any more.
The Member States are of course waiting for last year's high surplus to be returned to their budgets. It is of such dimensions that it is now of real economic relevance to the budgets of the Member States. When you consider that the economic slowdown that we have had since 11 September has of course had its effects on the Member States' budgets, it is absolutely clear that they are awaiting the repayment from the European Budget precisely in order to avoid greater deficits. The Commission takes the view that it would be sensible in terms of overall economic responsibility to avoid delays. Let me now summarise Mr Walter's and Mr Wynn's contributions: We have not given back any Easter eggs, and a glance at the timetable indicates that there will not be any bouquets for Whitsun either, but I will gladly accede to the request of the Chairman of the Committee on Budgets not to let them turn into Christmas presents!
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the joint debate on two reports: (A5-0066/2002) by Mrs Martens, on behalf of the Committee on Women's Rights and Equal Opportunities, on the communication from the Commission to the Council and the European Parliament on the programme of action for the mainstreaming of gender equality in Community development cooperation, and (A5-0067/2002), by Mrs Avilés Perea, on the report from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions: Annual Report on equal opportunities for women and men in the European Union 2000.
Mr President, Article 3 of the Treaty stipulates that the European Community wishes to eliminate all inequality and promote equality between men and women.
In 1995 in a resolution, the Council specified gender equality as the foundation for development cooperation. Also in 1995, a ten-point action programme was adopted at the International Women's Conference in Peking to promote gender equality. This action programme was signed by all the countries attending the conference.
However, the situation still leaves a great deal to be desired, certainly in the area of development cooperation. There is a lack not only of projects for women but also, and above all, of projects that are implemented in consultation with women.
During the previous part-session, we adopted the very controversial Izquierdo Rojo report on women and fundamentalism. This report was approved unanimously in the Committee on Women's Rights and Equal Opportunities. The problem in this field is obvious to everyone. We are also largely agreed on the directions which the solutions should take. Development cooperation is still too much a matter that involves men only.
Seventy percent of the approximately one and a half billion people who live below the poverty line are women. This means that they are greatly lacking in financial resources, but there is more to the matter in practice. In many cases, there is also a lack of fundamental human rights and social rights, such as the right to proper food, drinking water, education health care and work.
People who live below the poverty line often have too little control over, and access to, services, sources of aid and goods and are barely involved in the decision-making process. Interestingly, there are increasing indications that there is a link between poverty and gender inequality. Countries which struggle with a high level of gender inequality, such as Sierra Leone, Niger, Burkina Faso or Mali, also suffer the highest levels of poverty.
In countries where there is less gender inequality, there is also less poverty. Moreover, it appears that development projects, for example in the area of health care, literacy or agriculture, are more successful if women are also involved. Investing in girls seems to result in lower levels of child mortality and mortality among women, creates better food safety and means an improvement in the fight against poverty.
Not for nothing, therefore, is development policy based on the principle of sustainable, fair, human and social development based on participation. Human rights, democracy and the rule of law are inextricably linked to this, and this is why women should also be involved.
Since the Council defined gender mainstreaming as a point of departure for development cooperation policy six years ago, disappointingly little has actually happened. This is why I am pleased with this Commission communication. The action programme can provide an additional boost to the implementation of gender equality in the EU's development cooperation policy.
I can identify with the three main points which the Commission outlines, namely the analysis and integration of the gender aspect within the priority fields of Community development cooperation, the horizontal integration of the gender aspect in projects and programmes, and the development of an internal gender capacity in the European Community itself. These three points, and particularly the last one, are extremely important. For a change in mentality is also required in the bodies of the European Union itself. If the staff who are to assess, implement and evaluate the programmes do not take this sufficiently into account, how can the situation ever improve? It is necessary to train our own people, as it is to provide adequate financial support for the policy.
It is unfortunate and disappointing in my view that the Commission is once again opting for an economic approach and describing women mainly as a means of achieving economic growth. The fact that women are people who are entitled to quality of life in their own right and, as such, can, and should, be able to lay claim to civil rights, political rights and human rights, is still too much overlooked in my view.
The five-year action plan is there to implement the good intentions which the Commission formulates. Indeed, the intentions should not remain merely good intentions. This is why the plan also requires the further development of a work programme with clearly defined working methods, deadlines, financial resources and indicators.
I welcome the intention of deciding in favour of an interim evaluation, and I hope that the Commission will involve the European Parliament in this in good time. I should also like to note the importance of cooperation with non-governmental organisations and other related organisations at international level. These can often be of major significance.
Finally, the Regulation in question lapses in 2003. It forms the legal basis for the budget line which promotes the integration of the gender issue in the development cooperation policy. In my report, I therefore call for a renewal of this Regulation, thus allowing the work that needs to be done in the field to be continued.
Mr President, Commissioner, we have here the annual report, presented by the Commission, to analyse the progress made with regard to equal opportunities for men and women in the European Union in the year 2000.
We are pleased to see that the employment rate for women has risen, albeit only slightly, but we still notice that women's jobs are, on the whole, part-time, unstable and offer less opportunity for promotion.
We have not been able to achieve equal pay for the same jobs. The differences are still very significant, and although we have made some progress in reconciling professional and family life, we have not been able to achieve greater task sharing within the family, which would allow women to dedicate themselves more professionally to their work.
When we consider that women need help, our thoughts turn to mothers, young women with small children, and we believe that we can resolve these problems by setting up crèches. Another very common phenomenon is that older people are now increasingly living with the rest of their family, people these same women have to care for, disabled people, perhaps, which means that housewives, these same women, have an increased workload. We do not on the whole take into account the fact that social assistance is also needed, such as day centres, that would make it easier for women to go to work.
We notice that women have not made great progress with regard to the society of the future, that is to say, new technologies or the information society. Only 20% of women participate in this sector and this is something that we should promote, making sure that they can have access to lifelong training in this area, since the jobs of the future will rely heavily on the society built around these new technologies.
There is a very noticeable absence of women in managerial positions, in companies, associations, political parties and in public institutions. We repeatedly call for increased participation of women in these jobs, a better balance between men and women, but we still notice a difficulty in achieving the presence of women in decision-making posts. Therefore, we call for innovative measures and specific actions aimed at better representation for women in all areas of employment, in the professional field, with better task-sharing between men and women, and improved reconciliation between professional and family life.
We must monitor compliance with the Community objective of equality between men and women in programmes financed by European funds, pursuant to the Treaty, and to promote a greater participation of women in decision-making posts. These objectives will also be taken into account in the EU enlargement process, monitoring the incorporation of the Community acquis into the national legislations of candidate countries.
Domestic violence and poor treatment and exploitation of women is still a very serious problem and an area in which we need to continue working in order to help victims and eradicate, where possible, the causes of these phenomena, such as poverty and insecurity.
As we can see, there is still much work to be done. There are still very few women working in managerial positions, little representation of women in the labour market and, most importantly, we are not yet at the stage where women get equal pay for the same work.
I believe, therefore, that we need to call on the Commission and the institutions to closely monitor this situation in order to ensure that the objective of equality is realised as soon as possible.
Mr President, there are two important reports on this evening's agenda. The first is the report on the European Commission's final report on equal opportunities for women and men in the European Union in 2000, a subject of prime importance to the quality of democracy in the European Union and of prime importance if we are to achieve the development objectives set in Lisbon. The second is the report on the action programme to include equal opportunities in cooperation with third countries. This is crucial to harmonious development throughout the world, even though we have been so slow to realise it; it is six years now since the Council first included the equality dimension in the Community's development policy and the action programme was published. To be perfectly honest, it was the situation of women in Afghanistan, which unfortunately came to light after the terrorist attack on September 11, which woke us up to the plight of women's rights in various parts of the globe.
As far as the first report is concerned, which deals with matters closer to home, Mrs Avilés Perea points out - and I agree with her - that the report has improved this year in comparison with previous years and contains a more in-depth evaluation of the policies applied on equal opportunities. I too should like to point out that the Committee on Women's Rights and Equal Opportunities has expressed its dissatisfaction at the fact that the European Commission is unable to monitor the material application of Community policy on equal treatment for men and women. We need to find and apply ways of monitoring these policies. This is also immensely important to the new countries which will be joining us. As far as the Lisbon objective is concerned, there may have been an increase in the employment rate, but the Member States still need to continue and step up their efforts to set more specific objectives in their national action programmes if they are to have both more efficient policies and monitoring policies.
I agree with the rapporteur that we need to voice our concern about the lack of job security, the lack of quality jobs, the poor career prospects open to women in Europe and the lack of infrastructures. We are not just talking about nurseries, we are talking about care for the elderly and the sick. The conference on people with disabilities organised by the Spanish Presidency has already stressed the immense importance of infrastructures for people with disabilities, both to allow them to retain their dignity and to relieve women of some of their responsibilities. I agree with the rapporteur that we need to step up efforts to compile gender-based statistics which reflect the real situation of women on the job market and in other sectors and to apply more efficient policies.
Mr President, Commissioner, my heartfelt thanks are due today to Mrs Martens and Mrs Avilés Perea for their reports on the programme of action for mainstreaming gender equality in development cooperation and on the annual report for 2000. I think there are a number of parallels between them, and Social Democrat members can note with satisfaction that yet another building block has been added to implement the platform of the Beijing Conference on Women.
The framework strategy of gender mainstreaming is being implemented consistently. We are facing a thorough analysis of the problem and see here clear instructions as to how it is to be implemented on a regional and national basis. Gender awareness is in the meantime becoming accepted among some decision-makers, and we know that sustainable development must first begin with women. We also know that sustainable development cannot be had for free, and so it is appalling that the Budget allocation for gender-specific development cooperation, which was EUR 5 million as recently as 1998, was cut by 60% in 2001. How is a change in thinking to be brought about? Incidentally, I recall that the Member States had undertaken to utilise 0.7% of their gross national product for development aid. We are nowhere near approaching that. If we do not act without delay, the credibility of the so-called developed countries will be at stake.
I also ask the Commission what became of the 'gender desk' in development cooperation. How are we to improve reproductive health and family planning, improving access to contraception - which includes ensuring the prevention of HIV/Aids - and, moreover, get these things into rural areas, if we do not replenish Budget resources to a marked degree?
Political discussion may well have enabled us to rescue from the realm of taboo practices which demonstrate contempt for the personal value of women, such as genital mutilation, public floggings, stonings, violence and sexual abuse, to blow the whistle on them on the international stage and also combat them politically, but there is also a need for practical implementation. We need consistent annual reviews such as that in Mrs Avilés Perea's report, in order to be able to examine the facts. That is why my group supports both reports. We can do no other than back them up entirely and call on the Commission to make these noble objectives a reality.
Mr President, these are two very different reports we are debating here today but, where both reports are concerned, the fact is that, if no really major changes are made - in relation both to the developing countries and to the position of women in the countries of the western world, including the EU - then we can forget all about equality. The methods required are, of course, completely different, however, and I should like to thank the two rapporteurs, precisely because it is clear from the reports that it is different initiatives that are required.
In connection with the developing countries, I would highlight paragraphs 10, 11, 12 and 14 of the report which indicate, for example, the need to look more closely at religious, cultural and socio-economic traditions and the role they play in relation to women in the developing countries. It is all very well talking about 'mainstreaming', but this must not cause us to forget practical action programmes.
When it comes to the EU, I think that an article in today's 'Guardian' has a headline that is very much to the point: 'Women can have it all - with a little bit of help'. The background to the article is research in the United States showing that 42% of high-salaried women are childless. They simply start too late and are under the illusion that women can have it all. They cannot. That is something we cause them to believe. They cannot have both careers and family lives with children. The next headline therefore says: 'A female-friendly state can make a significant investment in the future'. I believe it has to be said that, in a number of Western countries, we are labouring under an illusion concerning equality. Illusion it is, however, and illusion it remains, and we must not therefore imagine that we have obtained equality until men too begin to make demands about wanting to have it all. It is the subject of men's demands that it is necessary to bring up now.
Mr President, I wish to begin by thanking the two rapporteurs for their very sound reports, on which I would also congratulate them. There is every reason to welcome the Commission's programme of action for the mainstreaming of gender equality in Community development cooperation.
At the same time, I have to state that it is remarkable and quite frustrating that it took six years from the Council's making its decision to the Commission's presenting its programme of action.
It is now important for the prioritised areas in the programme of action also to be coordinated with the objectives of the Community framework strategy on gender equality, in which development is of course a recurring theme. Economic equality, equality on issues of employment and political representation, equal social benefits and the promotion of human rights relating specifically to women are important aspects of these objectives. In reality, the objectives concern the dignity of both women and men and, in actual fact, the very value of human life.
If these objectives are to be achieved in the developing countries too, there must be an undertaking to include issues of equality in all future programmes and documents concerning the country strategies, as well as in strategies for reducing poverty. It is also important that compliance with the equality aspects be required for funding from all budget headings within the field of development policy and not only from the HIV and AIDS budget heading, commendable though it is in itself, of course, that equality is required in the latter area.
As soon as possible, the Commission must also table a proposal on the work programme and specify the funding for, and rules governing, its implementation so that it can be implemented quickly. We know, as a result of countless studies, that democracy and development can only take place if women in the developing countries are fully involved. I therefore also support the proposal in paragraph 26 to the effect that, in a meeting with the joint parliamentary ACP-EU Assembly, the important issue be addressed of ensuring that the Cotonou Agreement is also complied with in this area. My group will support the report.
Mr President, ladies and gentlemen, Commissioner, first of all, I would like to thank Mrs Martens and Mrs Avilés Perea, whose reports, I believe, have produced unanimity, which is very pleasing. I would also like to agree with the other speakers who have highlighted a few specific points in these reports.
First of all, I think that they share common ground, and particularly when they demonstrate that the question of poverty, just like the question of violence, are gender-related questions wherever they arise in the world. We are all too used to this, and I have recently heard so much debate on violence in my country, but no one has pointed out that violence is not meted out in the same way by men and by women and on men and on women. I believe therefore that the gender aspect of poverty and violence are important points.
I would also like to say that given this difficulty - and there are many other difficulties - but if I think about this particular one, I think that what is in the pipeline in the future directive, Commissioner, which will be based on Article 13 and which will deal with all the questions other than that of employment, the question of the individualisation of rights will be key. What do I mean by the individualisation of rights? These are rights that we give, independently of marital status, to a person. I think that this is our future. And it is important to emphasise that these reports allude to this and that we must, in my view, defend this particular point. We must also defend ourselves at a time when, in my country, a candidate standing in the presidential elections is contemplating making women stay at home - he has said this and he has written this. I think that the question of what we often refer to as conciliation - which I myself do not like to call conciliation - in other words, the organisation, the relationship between what we do at home and what we do with our children, as a family, and what happens in public, whether it be political or professional life, we have a genuine need to organise this.
I think that it is also important to highlight this point, whichever country we might discuss. Perhaps all we need to do is to think about the future with the individualisation of rights and the interaction between professional and public life, and then think about this directive as well. Of course, I expect the Commission to put forward its proposals in the very near future, and then we can consider enlargement. We hope that the acquis communautaire will be transposed into national law. We want the transposition of the acquis. We know that it is very difficult. The Baltic countries will soon start the transposition of some Community legislation into their national law and we know that this will be difficult.
Mr President, we are debating two very important reports on women's rights today. A few days ago, someone asked me if I really believed that women's rights are violated in Europe. Naturally I did not need to think long or hard before replying that, compared with other parts of the world, Europe is a paradise for women's rights. Without doubt it has made a great deal of progress over recent years, as we can see from the European Commission's annual reports. However, serious problems persist even in democratic Europe, such as violence against women in its various manifestations, domestic violence, sexual violence, violence in the workplace. And it is to the Spanish Presidency's credit, I say it again, that it has put these issues at the top of its agenda.
The fact that some 500 000 women are bought and sold in the European Union every year is a blatant violation of fundamental rights; the European Union has still not woken up to this and, more to the point, it has still not taken specific measures to combat this phenomenon. The fact that 3 000 women in the United Kingdom alone are sexually mutilated every year, in the name of cultural traditions which immigrants from fundamentalist and anti-democratic regimes bring with them together with their baggage is also a violation of basic rights, as was the recent crime of honour in Sweden.
The fact is, the European job market is still fragmented along gender lines, women's salaries are much lower than men's, only 25% of businesses belong to women and women are kept below the glass ceiling and out of responsible managerial and decision-making positions; all examples of violations and discrimination against women. Furthermore, the standard which is the idea at the core of the guidelines for the European strategy on employment should also be the objective for women's employment, as should stepping up measures to reconcile working and family life and individualising rights, as Mrs Fraisse quite rightly points out.
Mr President, it is appalling how women in many developing countries are still being treated. They often have to do the hard work, give birth to and bring up many children, and are scarcely remunerated for this.
They have no, or poor, access to education. Women suffer heavily from domestic violence. Reproductive health care often leaves a great deal to be desired. Also politically speaking, women do not have a voice.
Cultural, religious and socio-economic customs which are at odds with the humane and equal treatment of women must be broken down. To fight for this is not a form of neo-colonialism, it is a sine qua non of effective development.
This is why the fight against structural injustice has to play a prominent role in European development policy across the board. It is very unfortunate that I am the only man to take the floor on this matter this evening. We men should not leave women to fight this battle alone. The situation is too appallingly unfair for this.
Mr President, I am struck by the similarities between these reports.
Mr van den Bos has just pointed out that conditions for women in the developing countries are appalling for a variety of reasons. At the same time, I remembered that Mrs Martens' report states that women in developing countries are often discriminated against in terms of access to food, health care, education, training, decision-making, participation in regional programmes and economic activities, as well as property rights.
It is of course precisely the same as in the EU Member States. Perhaps the degree of discrimination is not as great in the EU but, as we say in Sweden, 'there are differences of degree in hell'.
The report also makes it clear that remedying a lack of equality and strengthening the role and rights of women are crucial to social justice and development. That is something which applies to both developing and industrialised countries and within both the EU and its Member States.
Mr President, I too would like to thank the two rapporteurs for the contribution they have made with this report. I would, however, like to focus in particular on Mrs Avilés Perea's report, for I feel that, as has already been said, the annual report is a genuinely important instrument which allows us all to follow up, assess and monitor the initiatives undertaken by the Union and the Member States and the coherence of these initiatives with the global legislation and strategy defined at Union level.
As the rapporteurs have already said, although the 2000 report does record some progress, it reveals a Europe which is still a hostile environment for women and which is, in many respects, a long way from achieving the goal of equal opportunities: the female unemployment rate is higher than the male unemployment rate, the employment rate is still a long way off the goal set at Lisbon, the labour market is still segregated, women continue to be heavily under-represented in positions of responsibility and, above all, there is a pay gap which is frankly scandalous considering that this is Europe in the third millennium.
With the Community framework strategy on equal opportunities, the mainstreaming of the gender dimension and the Community equal opportunities policy as a whole, we are heading in the right direction. In particular, I feel that the 2002 employment guidelines and the amending of the directive on access to employment and training, which were successfully completed in conciliation last week, the directive on gender equality based on Article 13, in the context of which I, like Mrs Fraisse, feel that we should call more strongly for the individualisation of rights - a directive which the Commission is to present shortly - and the programmes combating violence against women and trafficking are new, important elements which fill gaps in the overall strategy. However, we need to do more. With regard to the pay gap between men and women, the under-representation of women in positions of responsibility and the balanced participation of women and men in decision-making processes, we need to be more forceful in making everyone - the social partners, the political organisations, the institutions and the Member States - shoulder their responsibilities, and we should maybe introduce more effective instruments that provide better incentives than those used hitherto.
Mr President, ladies and gentlemen, I do not want to use this speech to dwell on depictions of the disadvantages under which women labour in developing countries or elsewhere, which have often been described. I believe we are familiar enough with the problem. The Commission is pursuing the implementation of the principle of gender mainstreaming - and, indeed, so is Parliament, as the two rapporteurs have reiterated. Looking, though, at the resources that are made available for this purpose, I ask myself how it is to be achieved. Gender mainstreaming is a top-down process, one that presupposes that the necessary raising of awareness and opportunities for training take place or are present within the organisations or authorities in question - in this case, the Commission. We are well aware, though, of the substantial personnel shortage that exists in this field of work. Unless there has been significant change in the meantime, we only have one national expert from Sweden who is at all involved in the area of women and development cooperation. This is a lamentable state of affairs, one that we have been complaining of for years, and we have, unfortunately, seen no changes in it to date.
We do not weary of emphasising that the key to development is in the hands of women, but we have not the remotest possibility of being able even to start to put that into practice. Commissioner Schreyer, please take note of how those very people who are responsible here for development cooperation are profoundly disappointed that what we have described in many papers - and on which there is, as is well known, a programme - stands not the remotest chance of being implemented in a truly satisfactory way. There really have to be some changes here. It is also, let it be added, in Europe's interest, for if we support the empowerment of women in the developing countries, that forms part of the emancipation of the European area and will also in part alleviate the problems we still have to deal with today. If women are not empowered, if they are not given the tools for development, then development simply will not happen!
Mr President, ladies and gentlemen, Mrs Diamantopoulou is on her way to the G8 Summit, so I am standing in for her in today's discussions. That I do very gladly, as a policy on gender equality is indeed one of the pillars of European politics. I would like to start by referring to Mrs Avilés Perea's report.
The annual report on equal opportunities for women and men in the EU has, ever since it first appeared in 1996, been to some extent our flagship publication in the area of gender equality. The report informs the public about progress made in the field of equal opportunities, and is of course at the same time a means of monitoring the Commission's strategy of involving gender issues in all the EU's policies and in all its programmes.
I am glad to be able to note that the present resolution by Parliament sees our report this year as marking qualitative progress and confirms it as a systematic and critical evaluation of the initiatives at Community and national level. Parliament's resolution contains, in addition, new and highly constructive commentaries and proposals, which will prove very useful in the drafting of future equal opportunities reports. I wish to thank the rapporteur, Mrs Avilés Perea, most warmly for her report.
The Commission gives a ready reception to her call for improved and more up-to-date statistics on equal opportunities, including the development of an index on equal opportunities for both genders. I am able to inform you today that the 2001 annual report will incorporate a statistical annex on this subject. Equal opportunities experts are already working on developing an equal opportunities index, which then, I hope, can find its way into the next annual report.
Another topic of core significance is the balanced representation of men and women in decision-making processes. We need no further confirmation of the fact that women continue to be under-represented in essential fora. Looking at the Convention, we again cannot but note that adequate representation can still not be taken for granted. I would like, though, to point out that the Commission took the step of setting up its Equal Opportunities Group in order to make equal opportunities a primary issue in our institution as well. The Commission agrees that equal opportunities for both genders is a prerequisite for a functioning democracy.
Three further issues arose from Parliament's resolution: equal opportunities policy in the Structural Funds, the position in the candidate countries and all the forms taken by violence against women. Let me take the first point. The Commission intends this year to adopt a communication on gender mainstreaming in the Structural Funds, which will incorporate the contributions to and conclusions from the third conference on gender mainstreaming in the context of the Structural Funds. The conference, which is to be held in Spain on 14 and 15 June this year, is being organised by the Spanish Presidency in close cooperation with the Commission and with financial support from it.
Let me turn to the second point. Over the past year, positive developments in the area of equal opportunities have been noted in the candidate countries, although not all the necessary conditions have as yet been met. Transposition of this integral part of the acquis communautaire will not only continue to be closely observed by the Commission, but we have also made it abundantly clear that transitional periods in respect of equal opportunities and rights or for the relevant directives and legal framework cannot be permitted and there will therefore not be any. The President of the Commission and my fellow-Commissioner Verheugen have made this clear on their respective travels in the candidate countries, in discussions with which this point is one that I always raise myself.
Finally, I turn to the third topic, the extremely difficult one of violence against women, which includes domestic violence and the problem of the trafficking in women for the purposes of sexual exploitation. Here, even more than in other areas, the issue has to do with raising public awareness and exchanging information on innovative measures. The annual report may well also contribute towards this, and the programme of action also makes available resources for measures to raise awareness.
Gender mainstreaming is not just of the greatest topical interest for the Community's internal policies, but also of course for development cooperation - something which your contributions have highlighted. The programme of action presented by the Commission for the mainstreaming of gender equal opportunities in the Community's development cooperation work is intended to promote the putting into practice of this approach to politics. Mrs Martens' report is helping Parliament to adopt today a position on this communication, and I would like first to congratulate her and also the draftsman of the Committee on Development and Cooperation's opinion on this thoroughly constructive and trenchant report. Here in this House, you are calling on the Commission to give the plan of action more tangible form and to submit a formal proposal with a detailed work programme, containing qualitative and quantitative indicators. I am able to assure you that we will use the resources available to us to work purposefully on incorporating this ambitious agenda in our programme of action. We will be giving appropriate training to our staff and to those with whom we deal in our chosen partner countries, and will be clarifying roles and competences within the Commission.
We will be improving the analyses within the frameworks of the programming cycles of the various programmes, revising the sectoral and political guidelines and devising indicators. We have agreed to produce reports on the progress made and submit mid-term and final evaluations of the Community measures in the area of gender equal opportunities for the 1995 - 2001 period, the results of which will be available at the end of this year, and on which basis the proposal for a new Regulation will be worked out. It will enter into force when the current Regulation expires.
Gender equal opportunities, being a mainstream issue in our action programme, covers all six priority fields of development cooperation by the European Community. This means that every development cooperation agency has to take the issue of equal opportunities into account in its day to day work. The nine months since the Commission's adoption of the action programme have seen the introduction of various measures for the programme's effective implementation, most of which deal with points addressed in your report. For example, you have proposed that part of the administrative budget should be earmarked for compulsory staff training on equal opportunities issues. I am able to inform you that these training schemes are already up and running in, among others, the Directorates-General for development and employment and also in the Meda teams in the field of external affairs policy.
In item 13, you call for gender analysis of the country strategy papers and of future poverty reduction strategies. I am able to inform you that a large number of country strategy papers have already been examined from this angle, and that the results of this will find their way into the programming cycle and into improved manuals and training documents for staff.
In item 16, you call for gender auditing of the Budget, that is, the assessment of public budgets in terms of their effects and influences on one or other gender. This is an important point for me personally, among other considerations. Let me point out that various measures have been set in motion in this area as well. I hope to be able to give you further information and reports on the International Women's Day next year.
Turning to your item 8, I am glad to be able to inform you that, in March, the Commission adopted a communication on the fight against disease and poverty in developing countries, one of the core points of which is improved access by women to basic health care, which also includes improved provision in the area of reproductive health. Indeed, the Commission is making a great contribution to the Global Health Fund, and that is something else that I would like to mention in this connection.
There is no doubt that gender equality, the realisation of equal opportunities for women and men, will still be one of the great challenges at the various political levels over the coming years. It is, though, particularly important, and should be seen in a very positive light, that Parliament, the Member States and the Commission are pulling together on this and, let me add, being supported by many organisations in civil society. I would like at this point also to put on record my gratitude for the contribution the women's movement has made towards the idea of equal opportunity being firmly established in our societies.
I have exceeded my speaking time somewhat, but I believe that this issue, even when it is discussed so late in the evening, does in fact demand much attention, time and energy if we are to make progress in this area.
Thank you, Commissioner.
The joint debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report (A5-0111/2002) by Mrs Jensen, on the joint text approved by the Conciliation Committee for a European Parliament and Council decision on Community incentive measures in the field of employment (PE-CONS 3609/2002 - C5-0097/2002 - 2000/0195(COD))
Commissioner, I know you to be a clever and hard-working budget Commissioner. Today, we must talk about something else, namely employment policy. As late as yesterday, I received an enquiry from a Danish municipality that included a message: 'Can you not work for a situation in which the Member States learn from the EU? Can you not work for a situation in which they learn to realise that it is through local efforts in partnership with public authorities and private enterprises that unemployment is best combated, especially in its least tractable form - as experienced by the vulnerable and those who are out of work long-term?'. When I received that appeal, I in fact felt genuinely happy. I was happy that we in Parliament have done some good work on this directive on the EU's employment policy. We have done the right thing. We wanted greater transparency surrounding employment policy and the more active involvement of local authorities and both sides of industry. We wanted better opportunities for the individual citizen to become familiar with and to understand this policy, for it is of course at the end of the day the citizens, or electorate, who have to assess whether their national governments are up to scratch on employment policy. We wanted to promote employment policy at local and regional levels through more information about local employment plans, through exchanges of experience concerning good practice and through demands that, in their national action plans, countries report on how local authorities can be involved in employment policy. Moreover, a conciliation has now successfully been brought about which fulfils Parliament's demands on these important points.
In that connection, I would thank my fellow MEPs here in Parliament for the unity and perseverance we demonstrated during that procedure. For example, we submitted proposals tabled by Parliament in another context, so there was good preparatory work. I would also thank the Council and the Commission for their efforts and helpfulness, which have now ensured that we have ended up with a good result. We in Parliament have attached a lot of importance to there being a link between employment policy and the EU's efforts via the social fund programmes. We are therefore also very satisfied with the declaration attached by the Commission to the agreement on incentive measures. In the declaration, the Commission promises to secure this link and fully to inform Parliament and the Council both of the priorities chosen within the framework of Article 6 under the European Social Fund and, especially, of the local activities to which quite large amounts will be allocated over the next couple of years. We shall remember that pledge.
I also want briefly to say something about the budget for employment policy. Parliament had proposed a higher amount than the Commission's proposal of EUR 55 million, and we of course wanted the Commission to make an additional contribution, so it was natural to ask for more money. However, we have now received assurances from the Commission that the additional input of information can be achieved within the EUR 55 million, and that is therefore something we are relying on. Nor has the budget framework been fully utilised so far, so it appears realistic. A portion of the budget is to be used for assessing European employment policy. We also wanted this assessment to extend to include the methodology used. The 'open' coordination method has triumphed in many areas in recent years, and it would be odd if there were not both good and bad experiences arising from employment policy which can provide inspiration in the work using 'open' coordination in other areas. Employment policy has now been up and running for approximately five years and, in that period, a great deal of experience has been accumulated.
All in all, I think it is a good result we have ended up with, and it is therefore up to the Commission and the Member States to fill out the new framework. What, however, is no doubt most important is that citizens, the two sides of industry and the local and regional authorities have, by means of this legislation, obtained a tool for developing mutual inspiration and engaging in the race to secure many more footholds in the labour market. They have obtained a tool for participating in the work on the other important objectives of EU employment policy: reducing exclusion from the labour market, ensuring that we are flexible and competitive and ensuring that it becomes possible better to combine working life and family life. I wish and hope that this challenge will be taken up seriously by all the parties.
Mr President, Commissioner, ladies and gentlemen, I would firstly like to thank the rapporteur, Mrs Jensen, for her good work and for the efforts she has made so that we may be in this position today.
In the Minutes of the Turin European Council we notice that, if Europe were to advance only in the economic and monetary fields, its success would not be guaranteed - I am quoting from memory here - because we would be forgetting the most important thing Europe has: its citizens. To involve European citizens in the process of European integration, the European Union has to take a greater interest in their concerns. An example of this appears in the introduction to Title VIII of the Treaty, with regard to employment, following Amsterdam, with an important reference made in Luxembourg, as well as the 2000 Lisbon European Council, where the conversion to a competitive and dynamic knowledge-based society that can grow in an economically-sustainable fashion with more and better jobs and better social cohesion was set as a new strategic objective for the European Union, and therefore to achieve the conditions for full employment. This objective was highlighted once again at the Barcelona Summit.
For these reasons, I believe that this Parliament and Council decision on Community measures to stimulate employment seeks to noticeably improve cooperation with Member States in analysis and research in the field of employment and the implementation of these results in the labour market. It also seeks to coordinate employment policies within the general Lisbon and Barcelona objectives and to apply an information and transparency policy as a response to the aspirations of European citizens to be well informed on European employment strategy, in which they place great hopes. It also intends to support the Member States' efforts to evaluate their action plans, exchange experiences and good practices, carry out a follow-up to the employment strategy, particularly through the European employment survey, involving the various players to a greater extent, from the authorities to those seeking work, and to rationalise and guarantee coherence in order to avoid duplicating actions and of course expenditure.
I think therefore that we are dealing with an important decision full of good content and good intentions which hopes to rationalise and optimise European employment strategy and which will constitute a step forward in the process of European integration for all European citizens.
Mr President, may I thank the rapporteur very much for a really good piece of work. On behalf of the Group of the Party of European Socialists, I should like to say that we are very satisfied with the conciliation achieved. Cooperation with a view to increasing employment in Europe is a matter to which both our group and Parliament as a whole attach crucial importance. Unemployment is unfortunately too high in Europe, but we do in fact have documentary evidence that a coordinated employment policy produces far more jobs than is the case when an individual country pursues its own policy without taking account of what is happening in neighbouring countries. The incentive measures on which conciliation has now been achieved are specifically designed to support and strengthen cooperation on employment in the EU. This is to take place through, for example, analyses, statistics, reports, information activities and evaluations. I think that the outcome of the conciliation is commendable in many ways. It is important that employment policy not only be something that is conducted in offices and in more or less secret meetings of the Council of Ministers. People must know which method we are using, even when its designation is something as difficult as the 'open coordination method'. Moreover, information must be provided about what is happening in terms of employment policy.
What is still more important is that local authorities, which must play a part in getting things moving, should also be involved. That is why it is also so incredibly encouraging that the local dimension of employment policy has successfully been given a still more prominent place. I am delighted that the Commission and the Council have come to the conclusion that it is precisely local and regional authorities that are important in efforts to promote employment. The same is true of the two sides of industry and of voluntary organisations. Partnerships are the way forward in this area. The practical work involved in getting people into jobs is done locally, and that is why local players must be involved in employment policy. It requires targeted support for local efforts.
One of the routes to a more effective employment policy involves disseminating good experiences of employment policy to everyone who does practical work on getting people into jobs. There must therefore be adequate means of being able to learn effectively from each other's methods and experiences, and that is also of course something to which we must make a positive contribution. It is also important, therefore, that we should obtain thorough evaluations of the results and methods of employment policy. Only by having access to such evaluations can we become still more effective, and I am therefore very satisfied that agreement has been achieved on increasing the budget - by a modest amount, admittedly, but nonetheless to EUR 55 million in place of the original amount of EUR 50 million. That is something encouraging, I think, precisely because we have reached a phase in which we are to point out and demonstrate to people that employment policy does in fact work and that the open coordination method has something specific to offer. I should like to conclude by thanking all the rapporteurs, especially for their fruitful cooperation, and wishing the Commission luck on getting these measures put into effect.
Mr President, I wish to thank Mrs Jensen and Mrs Thorning-Schmidt for their work on the reports.
Where Mrs Thorning-Schmidt's report was concerned, there was a hard fight at the conciliation stage. On one point, our political group is not satisfied with the outcome, and that is when it comes to the limit value for whole-body vibrations, which we believe was set too high. It is even higher than the international industry standard and significantly higher than the level set by the Commission from the beginning. I know that Mrs Thorning-Schmidt shares my group's view on this point.
With regard to Mrs Jensen's report, I want to point out that it is incredibly important that the Commission and the European Employment Strategy should now begin to pay attention to the local levels. The employment strategy we have had so far has often got no further than government offices and not been channelled into working life in the Member States. Now, there is greater interest in such a strategy's being applied, and it is incredibly valuable for money to be earmarked for information activities at local level. I have followed Mrs Jensen's work and seen how hard she has fought along the same lines as myself. Later in the year, I shall return with a report that will take the work further in the same direction.
It is particularly important to set aside money for the provision of information because local information activities are unheard of and there are no trends at all towards, or guarantees of, the central authorities' distributing information from Brussels. I should like to have seen still larger appropriations, but I hope to be able to return to this subject later.
Mr President, Commissioner, ladies and gentlemen, we welcome as positive the final agreement between Parliament and the Council on incentive measures in the field of employment, which we believe will be instrumental in achieving the development objectives set in Lisbon. Today, it saddens us all to see how slowly we are moving in this direction. Employment strategies in numerous countries are inefficient, resulting in long-term unemployment and the social problems that go with it. It is vital, therefore, that we boost cooperation between national policies, coordinate our efforts, exchange best practices, carry out research and monitor and analyse the market and its needs.
The approved proposal provides an excellent framework for making use of efficient employment policies; all we need is good cooperation between the Member States, the European Commission, the social partners and all the social agencies involved. We particularly welcome the fact that the approved proposal gives us an opportunity to inform public opinion and agencies at local and regional level. This is particularly important, which is why the European Parliament insisted on it. We need to make the most of the opportunity being given to local and regional agencies. These agencies must play their part in designing and implementing these policies and disseminating their experience.
Mr President, I too would like to congratulate the rapporteur on the result achieved in conciliation and I would like to thank the Commission for its contribution to the achievement of this agreement and for its support. The measures included in the decision we are discussing today are important funding instruments for achieving the strategic objective set at the Lisbon Summit, and the decision will, indeed, serve to increase cooperation between the Member States on labour market policies.
The gamble of implementing the European employment strategy through open coordination in recent years has started to pay off. It is important to note, however - and we too see evidence of this every day - that there is a huge information gap between citizens regarding the existence of this strategy, its objectives and the procedures for implementing it. That is why the European Parliament persisted in calling for all the information measures aimed at raising public awareness, particularly the awareness of those who can benefit from this strategy, to be implemented and therefore to be set forth in this decision.
A further point on which the European Parliament has insisted - and rightly so - is the involvement, association and participation of the local and regional levels in implementing the employment strategy. We know how important the role of the local and regional authorities is in promoting employment and high-quality employment, particularly for those people for whom it is most difficult to penetrate or re-enter the world of work - women, young people, people with disabilities, older workers - for they can involve all the social operators present on the territory and create favourable conditions for employment. To this end, I feel it is absolutely essential to introduce activities relating to awareness-building, best practice, cooperation and exchange of experiences. The partnership, which has already been used to implement other initiatives and has proved to be an extraordinary, effective involvement tool, must become a traditional, standard method of working in the field of employment too.
Mr President, ladies and gentlemen, the Commission welcomes the accord that has now been reached on this important resolution, and would like to thank both Parliament and the Council for their willingness to compromise. The text adopted will lead to an action programme not only reflecting the aspirations of both co-legislators, but also putting on a firm foundation the measures that the Commission intends to implement in order to accompany the European Employment Strategy.
The Commission especially welcomes the agreement on a proactive and transparent information policy enabling Europe's citizens to be made more aware of the Employment Strategy's successes. The Commission particularly welcomes the extension of the Employment Strategy's scope from national to local level. The Commission wishes to congratulate the rapporteur, Mrs Jensen, on her proposals, and thanks are also due to the Spanish Presidency of the Council for the openness with which it conducted the concluding negotiations. Had all the parties involved not taken such a positive attitude, it is certain that no agreement could have been reached concerning this programme. The Commission undertakes to implement this programme strictly as Parliament intended.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report (A5-0110/2002) by Mrs Thorning-Schmidt, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (vibration) (16th individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (PE-CONS 3616/2002 - C5-0137/2002 - 1992/0449(COD))
Mr President, this is a splendid evening. I think that everyone who is concerned to secure a better working environment for European workers has reason to be satisfied. The Council and Parliament have succeeded in reaching agreement on a ground-breaking new directive. As far as I know, this is the very first time that genuinely binding rules have been laid down governing the shocks or vibrations to which workers are exposed in the course of their employment. That is why, of course, there have also been strong exchanges of opinion along the way. We have had a lively discussion as to whether the scientific basis was in order. We have heard from many, in fact a great many, lobbyists, and not all of them took a positive view of the preparation of these binding rules.
By means of this directive, we have, however, achieved recognition that vibrations - both hand and arm vibrations and whole body vibrations - constitute a health risk. That is gratifying, for damage to health may be associated with exposure to such vibrations in the course of one's work. It is also gratifying that everyone - the Commission, the Council and Parliament - have agreed upon a method of limiting vibrations and other physical agents. The method involves introducing both action values and limit values that should never be exceeded. In the light of the fact that we are concerned here with a completely new area within legislation governing the working environment, I believe that the conciliation achieved is really good, and I should like to say that directly to Mr Herman Schmid and the Confederal Group of the European United Left/Nordic Green Left because the conciliation strikes a reasonable balance between commercial considerations and worker protection. It is a very big gain in itself that we are now in actual fact acquiring a directive. It is not something we knew all along that we would obtain, but all European countries are now obliged to take the problem of shocks and vibrations completely seriously.
On behalf of the Group of the Party of European Socialists, I have therefore accepted that the limit value for whole-body vibrations should be set at that level proposed by the Council in the common position. When the directive has been in force for a certain amount of time, we must see whether, on the occasion of a future revision, we can reduce the limit value further. There has been a lot of focus upon whole-body vibrations, but I should like to emphasise that Parliament has in actual fact reduced the action value from 0.6 m/sec2 to 0.5 m/sec2. That, I think, is a very important victory, since the action value is a very crucial figure. Why is that the case? Well, it is because it in actual fact entails a duty on the part of employers to take the problem of vibrations seriously and to actively prevent workers from being exposed to powerful vibrations. When the action values are exceeded, employers must come up with practical action - that is why they are called action values - by, for example, changing the way in which the work is organised or investing in better equipment. It is precisely this method which, on the one hand, provides flexibility and, on the other hand, attaches a very great deal of importance to prevention in preference to actual orders and bans. It is this preventive effort which, in my view, is the most important thing for employers now to begin to engage in.
I also think that the conciliation creates a good framework for a sensible implementation of the provisions of the directive. The reports, which are to be implemented at the same time as the directive is implemented, must also contain examples of good practice. In that way, good experiences in one Member State can contribute to other countries' learning something from these. It is the same principle which we have just been talking about with regard to employment policy and which can perhaps also be used within the working environment. Transition periods will of course be required to ensure that industry is given time to adjust to these new provisions, but the Council's common position contained a number of transition periods which were a little too long, and this matter too has also been successfully straightened out. In the cases of agriculture and forestry, to which special conditions apply, there is still, however, a transition period of as long as twelve years. That is a long time, but it means that we shall be quite certain that these businesses too are able to adjust to the new provisions.
I must also put forward a couple of critical observations. It is difficult for ordinary people who are not involved with the EU on a daily basis to understand that it takes such a long time to prepare a directive. When people hear that the first proposal concerning physical agents goes right back to 1992, the reactions are very critical. Can it be right that it should take us more than ten years to complete the negotiations for putting a directive in place? It does not increase people's faith in the decision-making process. I would therefore once again urge the Commission to table proposals for directives on the two physical agents for which there are still no directives, namely electromagnetic fields and optical radiation. Turning now to something more positive, I would thank the Council and the Commission for their really fruitful cooperation, on a completely informal level too, and I would also thank the rapporteurs from the other political groups. The cooperation has been very constructive, and we have in actual fact ended up with a result that we can all be proud of.
Mr President, Commissioner, as well as thanking Mrs Thorning-Schmidt for her work on this report, I would like to make one observation. When we see, for example, someone working with a pneumatic drill on the street, or a tractor driver sitting behind the steering wheel on a farm, these people - and I am not speaking as an expert in these matters - are probably not aware that they are facing a risk that could have serious consequences to their health. For this reason I believe that today is a day to celebrate because, despite the fact that nine years have passed - as Mrs Thorning-Schmidt said - this first directive of the four planned in the proposal presented by the Commission in 1992 has come to fruition. From this day forth, therefore, we shall be able to count on a series of protective measures to try to prevent these risks I was referring to from turning into a disaster.
Throughout this time, the Group of the Europe People's Party (Christian Democrats) and European Democrats has maintained an attitude that has, more than anything, sought to encourage constructive work and a spirit of dialogue with all of the interested parties, with the aim of achieving better applicability of the provisions of the directive and, as a consequence of this, increased effectiveness of workers' protection methods. For this reason we are particularly delighted that the joint text approved by the Conciliation Committee on 8 April has taken into account the difficulties in applying this directive encountered by a large number of, mainly small, companies, and also by many economic sectors in the search for a compromise on limit values and on the implementation deadline for the requirements imposed by the new directive on companies.
Technically, the great reduction in the limit value for daily exposure to vibrations, as well as the setting of the daily exposure values, has allowed us to reach this agreement. I feel we have to welcome the fact that the Member States can have a longer period of time, until 2010, to apply the precautionary measures, as well as special consideration for the agricultural and forestry sectors, which in many Member States include a collection of small and very small companies, which have longer still to implement the measures, until 2014.
To sum up, I think that the desire to make improvements, an observation of reality and common sense are good examples and good formulae to work on in the hope that these new directives on the aforementioned risks and others that are still being studied can soon be approved.
I would like to finish, therefore, by congratulating the rapporteur, the Commission, Parliament, the Council, and above all, all the workers affected, because from today they will have an instrument in defence of their health.
Mr President, I would prefer that we would have had no directive whatsoever on whole-body vibration, because even the ISO Standard report says there is no quantitative link between whole-body vibration and lower back pain. However, having said that, I am very pleased that we have reached an agreement. It is not ideal, but it is better than it might have been. I would have liked it if we had kept the derogation for agriculture and forestry. That was extremely important, but I am pleased, however, that we have agreed that agricultural machinery will not have to be changed until 2014, that is, if the machinery has already been bought by 2007.
I am also pleased that we have moved back to the common position limit value of 1.15 m/s2. It is far better than what the PSE Group rapporteur suggested in the first place, which was 0.7 m/s2. The PPE-DE Group suggested 0.8 m/s2. We have moved back to something that is reasonably sensible. If we had not, tractor and dumper-truck drivers would have had to drive their tractor or their dumper-truck for between two to four hours. There is still going to be a problem with harvest time, but most of industry can cope with this apart from the agriculture sector.
Those of us who insisted that the levels suggested in the first edition of the report were unworkable won the day. I would like to congratulate everybody on the hard work they put in. We have achieved a worthwhile compromise. It is not ideal, but I will reluctantly be asking my group, ELDR, to vote for the directive.
Mr President, ladies and gentlemen, it is to the expertise of the delegations to the Conciliation Committee, and to their willingness to make progress on the issue of the protection of workers' health and safety that we owe the reaching of an agreement without the need for a formal conciliation procedure. For this I would like especially to thank the rapporteur, Mrs Thorning-Schmidt, and the Spanish Presidency of the Council.
This instrument introducing measures to protect workers from risks in the workplace arising from vibration represents an important step in the improvement of workers' health and safety. All workers in the Community are now ensured a minimum level of protection, which the individual Member States are able to go beyond. As you know, it was decided in 1999 to divide the original Commission proposal, which had applied to all of the four areas of vibration, noise, electromagnetic fields and optical radiation, into four individual proposals. The first step has now been taken and brought to its conclusion.
As the second reading in plenary at Parliament's March part-session showed, we can also point to good progress in the problem area of noise. I am relying on Parliament and the Council to start work shortly on the regulations on the other two physical agents - optical and electromagnetic radiation - so that we can at length complete the legal framework for these important aspects of health and safety at work.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was closed at 11 p.m.)